Exhibit 16
           List N: Products with Emerging Viral Pathogens AND Human Coronavirus claims for use against SARS-CoV-2
                                                   Date Accessed: 09/09/2020
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites      Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                      this          CoV-2        Added to
         Number                                                                  minutes)                                            product      (COVID-19),      List N
                                                                                                                                    on List N?       follow
                                                                                                                                                  disinfection
                                                                                                                                                 directions for
                                                                                                                                                 the following
                                                                                                                                                  pathogen(s)
      5741-18         Quaternary ammonium       NABC            Spartan          10         Ready-to-use Hard      Healthcare;      Tested       SARS-CoV-2       09/03/2020
                                                                Chemical                                 Nonporous Institutional    against
                                                                Company Inc                              (HN)                       SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19)
      96865-1         Hypochlorous acid         D.O.D.          Service Wing     10         Ready-to-use Hard       Healthcare;     Kills a     Norovirus;        09/03/2020
                                                                Organic                                  Nonporous Institutional;   harder-to-  Feline
                                                                Solutions LLC                            (HN); Food Residential     kill        calicivirus
                                                                                                         Contact                    pathogen
                                                                                                         Post-Rinse                 than SARS-
                                                                                                         Required                   CoV-2
                                                                                                         (FCR)                      (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      5813-101        Glycolic acid             Tuck 3          The Clorox       10         Ready-to-use Hard       Residential     Tested       SARS-CoV-2       09/03/2020
                                                                Company                                  Nonporous                  against
                                                                                                         (HN); Food                 SARS-
                                                                                                         Contact                    CoV-2
                                                                                                         Post-Rinse                 (COVID-19)
                                                                                                         Required
                                                                                                         (FCR)
      3862-188        Phenolic                  Disinfectant    ABC              3          Ready-to-use Hard      Healthcare; Kills a           Rhinovirus;      09/03/2020
                                                Spray 2         Compounding                              Nonporous Institutional; harder-to-     Feline
                                                                Co Inc                                   (HN)      Residential kill              calicivirus
                                                                                                                                  pathogen
                                                                                                                                  than SARS-
                                                                                                                                  CoV-2
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                            1 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites     Why is       To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                     this           CoV-2        Added to
         Number                                                                  minutes)                                           product       (COVID-19),      List N
                                                                                                                                   on List N?        follow
                                                                                                                                                  disinfection
                                                                                                                                                 directions for
                                                                                                                                                 the following
                                                                                                                                                  pathogen(s)
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      10324-155       Quaternary ammonium       Maquat 128-     Mason            10         Dilutable     Hard      Healthcare; Kills a          Canine           09/03/2020
                                                NHQ             Chemical                                  Nonporous Institutional; harder-to-    parvovirus;
                                                                Company                                   (HN)      Residential kill             Feline
                                                                                                                                   pathogen      picornavirus
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      67619-32        Sodium hypochlorite       CloroxPro™      Clorox           5          Dilutable     Hard      Healthcare; Tested         SARS-CoV-2         09/03/2020
                                                Clorox®         Professional                              Nonporous Institutional; against
                                                Germicidal      Products                                  (HN)      Residential SARS-
                                                Bleach          Company                                                            CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      1677-262        Dodecylbenzenesulfonic Disinfectant 1 Ecolab Inc           1          Ready-to-use Hard       Healthcare;    Kills a     Norovirus;         08/27/2020
                      Acid                   Spray                                                       Nonporous Institutional   harder-to-  Canine
                                                                                                         (HN); Food                kill        parvovirus
                                                                                                         Contact                   pathogen
                                                                                                         Post-Rinse                than SARS-
                                                                                                         Required                  CoV-2
                                                                                                         (FCR)                     (COVID-19);
                                                                                                                                   Emerging
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                            2 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites      Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                       this          CoV-2        Added to
         Number                                                                  minutes)                                             product      (COVID-19),      List N
                                                                                                                                     on List N?       follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      1677-263        Dodecylbenzenesulfonic Disinfectant 1 Ecolab Inc           1          Wipe          Hard       Healthcare;     Kills a     Norovirus;        08/27/2020
                      Acid                   Wipe                                                         Nonporous Institutional    harder-to-  Canine
                                                                                                          (HN); Food                 kill        parvovirus
                                                                                                          Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      10190-14        Quaternary ammonium       Penetone        Penetone         10         Dilutable     Hard      Institutional    Kills a     Porcine           08/27/2020
                                                XF-7117         Corp                                      Nonporous                  harder-to-  circovirus
                                                                                                          (HN)                       kill
                                                                                                                                     pathogen
                                                                                                                                     than SARS-
                                                                                                                                     CoV-2
                                                                                                                                     (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      70299-27        Hydrogen peroxide;        SaniDate 6%     BioSafe          10         Dilutable     Hard       Healthcare;     Kills a     Human             08/27/2020
                      Peroxyacetic acid                         Systems LLC                               Nonporous Institutional;   human       coronavirus
                      (Peracetic acid)                                                                    (HN); Food Residential     coronavirus
                                                                                                          Contact                    similar
                                                                                                          Post-Rinse                 SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19)
      10324-157       Quaternary ammonium       Maquat 32-      Mason            10         Dilutable     Hard        Healthcare;    Kills a      Feline           08/27/2020
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                             3 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation      Surface    Use Sites      Why is       To kill SARS-      Date
       Registration                                Name                          Time (in      Type           Types                      this           CoV-2        Added to
         Number                                                                  minutes)                                              product       (COVID-19),      List N
                                                                                                                                      on List N?        follow
                                                                                                                                                     disinfection
                                                                                                                                                    directions for
                                                                                                                                                    the following
                                                                                                                                                     pathogen(s)
                                                NHQ             Chemical                                    Nonporous Institutional; harder-to-  picornavirus
                                                                Company                                     (HN)      Residential kill
                                                                                                                                     pathogen
                                                                                                                                     than SARS-
                                                                                                                                     CoV-2
                                                                                                                                     (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      1839-83         Quaternary ammonium       Detergent       Stepan           3          Ready-to-use Hard       Healthcare;       Kills a     Rotavirus          08/27/2020
                                                Disinfectant    Company                                  Nonporous Institutional;     harder-to-
                                                Pump Spray                                               (HN); Food Residential       kill
                                                                                                         Contact                      pathogen
                                                                                                         Post-Rinse                   than SARS-
                                                                                                         Required                     CoV-2
                                                                                                         (FCR)                        (COVID-19);
                                                                                                                                      Emerging
                                                                                                                                      viral
                                                                                                                                      pathogen
                                                                                                                                      claim
      70627-56        Hydrogen peroxide         Oxivir™ Tb      Diversey Inc     1          Ready-to-       Hard       Healthcare;    Kills a       Norovirus;      08/27/2020
                                                                                            use;            Nonporous Institutional   harder-to-    Rhinovirus;
                                                                                            Electrostatic   (HN); Food                kill          Poliovirus Type
                                                                                            spray           Contact                   pathogen      1
                                                                                                            Post-Rinse                than SARS-
                                                                                                            Required                  CoV-2
                                                                                                            (FCR)                     (COVID-19);
                                                                                                                                      Emerging
                                                                                                                                      viral
                                                                                                                                      pathogen
                                                                                                                                      claim
      88373-1         Hypochlorous acid         275 TBD         Innovacyn Inc    10         Ready-to-use Hard          Healthcare;    Kills a       Norovirus;       08/20/2020
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                               4 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites      Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                       this          CoV-2        Added to
         Number                                                                  minutes)                                             product      (COVID-19),      List N
                                                                                                                                     on List N?       follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
                                                                                                          Nonporous Institutional; harder-to-  Feline
                                                                                                          (HN)      Residential kill           calicivirus
                                                                                                                                   pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      6836-357        Quaternary ammonium       Carbosan        Lonza LLC        5          Dilutable     Hard       Healthcare;     Kills a     Norovirus         08/20/2020
                                                20D                                                       Nonporous Institutional;   harder-to-
                                                                                                          (HN); Food Residential     kill
                                                                                                          Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      6836-358        Quaternary ammonium       Carbosan        Lonza LLC        5          Dilutable     Hard       Healthcare;     Kills a     Norovirus         08/20/2020
                                                7.5D                                                      Nonporous Institutional;   harder-to-
                                                                                                          (HN); Food Residential     kill
                                                                                                          Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      6836-356        Quaternary ammonium       Carbosan        Lonza LLC        5          Dilutable     Hard        Healthcare;    Kills a      Norovirus        08/20/2020
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                             5 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites     Why is       To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                     this           CoV-2        Added to
         Number                                                                  minutes)                                           product       (COVID-19),      List N
                                                                                                                                   on List N?        follow
                                                                                                                                                  disinfection
                                                                                                                                                 directions for
                                                                                                                                                 the following
                                                                                                                                                  pathogen(s)
                                                50D                                                       Nonporous Institutional; harder-to-
                                                                                                          (HN); Food Residential kill
                                                                                                          Contact                  pathogen
                                                                                                          Post-Rinse               than SARS-
                                                                                                          Required                 CoV-2
                                                                                                          (FCR)                    (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      5813-113        Quaternary ammonium       CDW             The Clorox       0.5 (30    Wipe          Hard      Institutional; Tested      SARS-CoV-2         08/20/2020
                                                                Company          seconds)                 Nonporous Residential against
                                                                                                          (HN)                     SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      5813-79         Quaternary ammonium       Clorox          The Clorox       0.5 (30    Wipe          Hard      Healthcare; Tested         SARS-CoV-2         08/20/2020
                                                Disinfecting    Company          seconds)                 Nonporous Institutional; against
                                                Wipes                                                     (HN)      Residential SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      67619-31        Quaternary ammonium       Clorox          Clorox           0.5 (30    Wipe          Hard      Healthcare; Tested         SARS-CoV-2         08/20/2020
                                                Commercial      Professional     seconds)                 Nonporous Institutional; against
                                                Solutions®      Products                                  (HN)      Residential SARS-
                                                Clorox®         Company                                                            CoV-2
                                                Disinfecting                                                                       (COVID-19);
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                            6 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites      Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                       this          CoV-2        Added to
         Number                                                                  minutes)                                             product      (COVID-19),      List N
                                                                                                                                     on List N?       follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
                                                Wipes                                                                                Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      70385-8         Quaternary ammonium       Professional Prorestore          10         Ready-to-use Hard       Healthcare;      Kills a     Feline            08/13/2020
                                                Strength      Products                                   Nonporous Institutional;    harder-to-  calicivirus;
                                                Multi-Purpose                                            (HN); Food Residential      kill        Norovirus
                                                Antibacterial                                            Contact                     pathogen
                                                Cleaner                                                  Post-Rinse                  than SARS-
                                                                                                         Required                    CoV-2
                                                                                                         (FCR)                       (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      42182-13        Quaternary ammonium;      Ironman Wipe Microban            2          Wipe          Hard       Healthcare;     Kills a     Rotavirus         08/13/2020
                      Ethanol (Ethyl alcohol)                Products                                     Nonporous Institutional;   harder-to-
                                                             Company                                      (HN); Food Residential     kill
                                                                                                          Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      46781-17        Quaternary ammonium;      CaviWipes       Metrex           2          Wipe          Hard      Healthcare; Kills a        Adenovirus          08/13/2020
                      Isopropanol (Isopropyl    2.0             Research                                  Nonporous Institutional; harder-to-  Type 2
                      alcohol)                                                                            (HN)      Residential kill
                                                                                                                                   pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                             7 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation   Surface     Use Sites     Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type        Types                      this          CoV-2        Added to
         Number                                                                  minutes)                                           product      (COVID-19),      List N
                                                                                                                                   on List N?       follow
                                                                                                                                                 disinfection
                                                                                                                                                directions for
                                                                                                                                                the following
                                                                                                                                                 pathogen(s)
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      96048-1         Hypochlorous acid         Sanitized Pro   Lonestar Stim    10         Ready-to-use Hard      Healthcare;     Kills a     Norovirus;        08/13/2020
                                                                Products LLC                             Nonporous Institutional   harder-to-  Feline
                                                                                                         (HN)                      kill        calicivirus
                                                                                                                                   pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      954-14          Quaternary ammonium       Barbicide RTU King Research 10              Ready-to-use Hard      Healthcare;     Kills a     Human             08/13/2020
                                                              Inc                                        Nonporous Institutional   human       coronavirus
                                                                                                         (HN)                      coronavirus
                                                                                                                                   similar
                                                                                                                                   SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19)
      84150-4         Ethanol (Ethyl alcohol)   Charleston      GOJO             0.5 (30    Ready-to-use Hard       Healthcare;    Kills a     Hepatitis A       08/13/2020
                                                                Industries Inc   seconds)                Nonporous Institutional   harder-to-  virus
                                                                                                         (HN); Food                kill
                                                                                                         Contact                   pathogen
                                                                                                         No Rinse                  than SARS-
                                                                                                         (FCNR)                    CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                           8 of 143
          EPA          Active Ingredient(s)        Product        Company        Contact    Formulation    Surface     Use Sites      Why is      To kill SARS-      Date
       Registration                                 Name                         Time (in      Type         Types                       this          CoV-2        Added to
         Number                                                                  minutes)                                             product      (COVID-19),      List N
                                                                                                                                     on List N?       follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
      777-128         Quaternary ammonium       Lysol®          Reckitt          5          Dilutable     Porous (P)   Residential   Tested       SARS-CoV-2       08/13/2020
                                                Laundry         Benckiser LLC                             (laundry                   against
                                                Sanitizer                                                 presoak                    SARS-
                                                                                                          only)                      CoV-2
                                                                                                                                     (COVID-19)
      6836-340        Quaternary ammonium       Lonza           Lonza LLC        4          Wipe          Hard      Healthcare;      Tested      SARS-CoV-2        08/07/2020
                                                Disinfectant                                              Nonporous Institutional    against
                                                Wipes Plus 2                                              (HN)                       SARS-
                                                                                                                                     CoV-2
                                                                                                                                     (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      6836-442        Hydrogen peroxide         DS6835          Lonza LLC        1          Ready-to-use Hard      Healthcare;       Kills a     Norovirus         08/06/2020
                                                                                                         Nonporous Institutional     harder-to-
                                                                                                         (HN)                        kill
                                                                                                                                     pathogen
                                                                                                                                     than SARS-
                                                                                                                                     CoV-2
                                                                                                                                     (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      3862-194        Phenolic                  Pheno Tek       ABC              10         Dilutable     Hard      Healthcare;      Kills a      Mycobacterium 08/06/2020
                                                128             Compounding                               Nonporous Institutional    harder-to-   bovis
                                                                Co Inc                                    (HN)                       kill
                                                                                                                                     pathogen
                                                                                                                                     than SARS-
                                                                                                                                     CoV-2
                                                                                                                                     (COVID-19)
      3862-193        Phenolic                  Tek Trol II     ABC              10         Dilutable     Hard         Healthcare;   Kills a      Mycobacterium 08/06/2020
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                             9 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact     Formulation    Surface     Use Sites      Why is      To kill SARS-      Date
       Registration                                Name                          Time (in       Type         Types                       this          CoV-2        Added to
         Number                                                                  minutes)                                              product      (COVID-19),      List N
                                                                                                                                      on List N?       follow
                                                                                                                                                    disinfection
                                                                                                                                                   directions for
                                                                                                                                                   the following
                                                                                                                                                    pathogen(s)
                                                                Compounding                                Nonporous Institutional    harder-to-   bovis
                                                                Co Inc                                     (HN)                       kill
                                                                                                                                      pathogen
                                                                                                                                      than SARS-
                                                                                                                                      CoV-2
                                                                                                                                      (COVID-19)
      6836-336        Quaternary ammonium       Lonza           Lonza LLC        4           Wipe          Hard      Healthcare; Tested         SARS-CoV-2          08/06/2020
                                                Disinfectant                                               Nonporous Institutional; against
                                                Wipes Plus                                                 (HN)      Residential SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      6836-382        Quaternary ammonium       Nugen Low       Lonza LLC        4           Wipe          Hard      Healthcare; Tested            SARS-CoV-2       08/06/2020
                                                Streak                                                     Nonporous Institutional; against
                                                Disinfectant                                               (HN)      Residential SARS-
                                                Wipes                                                                               CoV-2
                                                                                                                                    (COVID-19)
      6836-313        Quaternary ammonium       Lonza           Lonza LLC        4           Wipe          Hard      Healthcare; Tested         SARS-CoV-2          08/06/2020
                                                Disinfectant                                               Nonporous Institutional; against
                                                Wipes                                                      (HN)      Residential SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      10772-25        Sodium carbonate          Oxiclean        Church &         See label   Dilutable     Hard       Healthcare;     Kills a      Rhinovirus       07/29/2020
                      peroxyhydrate;            Laundry and     Dwight           depending                 Nonporous Institutional;   harder-to-
                      Tetraacetyl               Home            Company Inc      on the                    (HN); Food Residential     kill
                      ethylenediamine           Sanitizer                        application               Contact                    pathogen
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                             10 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites    Why is       To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                     this           CoV-2        Added to
         Number                                                                  minutes)                                           product       (COVID-19),      List N
                                                                                                                                   on List N?        follow
                                                                                                                                                  disinfection
                                                                                                                                                 directions for
                                                                                                                                                 the following
                                                                                                                                                  pathogen(s)
                                                                                                          Post;                    than SARS-
                                                                                                          Porous (P)               CoV-2
                                                                                                          (laundry)                (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      6836-136        Quaternary ammonium       Lonza           Lonza LLC        3          Dilutable     Hard      Healthcare; Tested         SARS-CoV-2         07/29/2020
                                                Formulation                                               Nonporous Institutional; against
                                                S-18F                                                     (HN)      Residential SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      6836-140        Quaternary ammonium       Lonza           Lonza LLC        3          Dilutable     Hard      Healthcare; Tested         SARS-CoV-2         07/29/2020
                                                Formulation                                               Nonporous Institutional; against
                                                S-21F                                                     (HN)      Residential SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      6836-152        Quaternary ammonium       Lonza           Lonza LLC        3          Ready-to-use Hard      Healthcare; Tested         SARS-CoV-2          07/29/2020
                                                Formulation                                              Nonporous Institutional; against
                                                DC-103                                                   (HN)      Residential SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19);
                                                                                                                                  Emerging
                                                                                                                                  viral
                                                                                                                                  pathogen
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                           11 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites     Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                     this          CoV-2        Added to
         Number                                                                  minutes)                                           product      (COVID-19),      List N
                                                                                                                                   on List N?       follow
                                                                                                                                                 disinfection
                                                                                                                                                directions for
                                                                                                                                                the following
                                                                                                                                                 pathogen(s)
                                                                                                                                  claim
      6836-77         Quaternary ammonium       Lonza           Lonza LLC        3          Dilutable     Hard      Healthcare; Tested         SARS-CoV-2        07/29/2020
                                                Formulation                                               Nonporous Institutional; against
                                                S-18                                                      (HN)      Residential SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      6836-381        Quaternary ammonium       Lonzagard       Lonza LLC        3          Dilutable     Hard      Healthcare; Tested          SARS-CoV-2       07/29/2020
                                                R-82G                                                     Nonporous Institutional; against
                                                                                                          (HN)      Residential SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19)
      6836-139        Quaternary ammonium       Lonza           Lonza LLC        3          Dilutable     Hard      Healthcare; Tested         SARS-CoV-2        07/29/2020
                                                Formulation                                               Nonporous Institutional; against
                                                R-82F                                                     (HN)      Residential SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      6836-346        Quaternary ammonium       Lonzagard       Lonza LLC        3          Dilutable     Hard      Healthcare; Tested         SARS-CoV-2        07/29/2020
                                                RCS-256                                                   Nonporous Institutional; against
                                                                                                          (HN)      Residential SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                          12 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites    Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                    this          CoV-2        Added to
         Number                                                                  minutes)                                          product      (COVID-19),      List N
                                                                                                                                  on List N?       follow
                                                                                                                                                disinfection
                                                                                                                                               directions for
                                                                                                                                               the following
                                                                                                                                                pathogen(s)
      6836-347        Quaternary ammonium       Lonzagard       Lonza LLC        3          Dilutable     Hard      Healthcare; Tested         SARS-CoV-2       07/29/2020
                                                RCS-128                                                   Nonporous Institutional; against
                                                                                                          (HN)      Residential SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      6836-348        Quaternary ammonium       Lonzagard       Lonza LLC        3          Dilutable     Hard      Healthcare; Tested         SARS-CoV-2       07/29/2020
                                                RCS-128                                                   Nonporous Institutional; against
                                                PLUS                                                      (HN)      Residential SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      6836-349        Quaternary ammonium       Lonzagard       Lonza LLC        3          Dilutable     Hard      Healthcare; Tested         SARS-CoV-2       07/29/2020
                                                RCS-256 Plus                                              Nonporous Institutional; against
                                                                                                          (HN)      Residential SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      6836-75         Quaternary ammonium       Lonza           Lonza LLC        3          Dilutable     Hard      Healthcare; Tested         SARS-CoV-2       07/29/2020
                                                Formulation                                               Nonporous Institutional; against
                                                S-21                                                      (HN)      Residential SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                         13 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites      Why is       To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                      this           CoV-2        Added to
         Number                                                                  minutes)                                            product       (COVID-19),      List N
                                                                                                                                    on List N?        follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      6836-78         Quaternary ammonium       Lonza           Lonza LLC        3          Dilutable     Hard      Healthcare; Tested         SARS-CoV-2          07/29/2020
                                                Formulation                                               Nonporous Institutional; against
                                                R-82                                                      (HN)      Residential SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      9480-16         Hydrogen peroxide         Sani-           Professional     1          Wipe          Hard       Healthcare     Kills a       Adenovirus;      07/23/2020
                                                HyPerCide       Disposables                               Nonporous                 harder-to-    Rotavirus;
                                                Germicidal      International                             (HN); Food                kill          Rhinovirus;
                                                Disposable      Inc                                       Contact                   pathogen      Feline
                                                Wipe                                                      Post-Rinse                than SARS-    calicivirus
                                                                                                          Required                  CoV-2
                                                                                                          (FCR)                     (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      93324-1         Hydrogen peroxide         CURoxide™       Curis System     30         Fog; Mist;   Hard      Healthcare;      Kills a     Clostridioides     07/23/2020
                                                                LLC                         Refer to the Nonporous Institutional;   harder-to-  difficile
                                                                                            CURIS® User (HN)       Residential      kill
                                                                                            Manual                                  pathogen
                                                                                                                                    than SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                            14 of 143
          EPA          Active Ingredient(s)        Product        Company        Contact    Formulation    Surface    Use Sites     Why is      To kill SARS-      Date
       Registration                                 Name                         Time (in      Type         Types                     this          CoV-2        Added to
         Number                                                                  minutes)                                           product      (COVID-19),      List N
                                                                                                                                   on List N?       follow
                                                                                                                                                 disinfection
                                                                                                                                                directions for
                                                                                                                                                the following
                                                                                                                                                 pathogen(s)
                                                                                                                                   claim
      62472-1         Quaternary ammonium        KennelSol       Alpha Tech      10         Dilutable     Hard      Institutional; Kills a     Feline            07/23/2020
                                                                 Pet Inc                                  Nonporous Residential harder-to-     picornavirus
                                                                                                          (HN)                     kill
                                                                                                                                   pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      498-134         Ethanol (Ethyl alcohol);   Spraypak        Chase           10         Ready-to-use Hard      Healthcare;     Kills a      Mycobacterium 07/23/2020
                      Phenolic                   Spray           Products Co                             Nonporous Institutional   harder-to-   bovis
                                                 Disinfectant                                            (HN)                      kill
                                                 Formula 2                                                                         pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19)
      498-194         Ethanol (Ethyl alcohol);   Spraypak        Chase           10         Ready-to-use Hard      Healthcare;     Kills a      Mycobacterium 07/23/2020
                      Phenolic                   Spray           Products Co                             Nonporous Institutional   harder-to-   bovis
                                                 Disinfectant/                                           (HN)                      kill
                                                 Lubricant                                                                         pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19)
      675-1           Hydrochloric acid          Vani-Sol Bowl Reckitt           10         Dilutable     Hard      Healthcare; Kills a         Mycobacterium 07/23/2020
                                                 Cleanse       Benckiser LLC                              Nonporous Institutional; harder-to-   bovis
                                                                                                          (HN)      Residential kill
                                                                                                                                   pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19)
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                          15 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites      Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                       this          CoV-2        Added to
         Number                                                                  minutes)                                             product      (COVID-19),      List N
                                                                                                                                     on List N?       follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
      954-10          Isopropanol (Isopropyl    Clippercide     King Research 10            Ready-to-use Hard      Institutional     Kills a      Mycobacterium 07/23/2020
                      alcohol); Phenolic        Spray           Inc                                      Nonporous                   harder-to-   bovis
                                                                                                         (HN)                        kill
                                                                                                                                     pathogen
                                                                                                                                     than SARS-
                                                                                                                                     CoV-2
                                                                                                                                     (COVID-19)
      1043-92         Phenolic                  LpH® se         Steris           10         Dilutable     Hard       Healthcare      Kills a      Mycobacterium 07/23/2020
                                                                Corporation                               Nonporous                  harder-to-   bovis
                                                                                                          (HN); Food                 kill
                                                                                                          Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19)
      1043-124        Hydrogen peroxide         HASTe-SSD-  Steris               1          Dilutable     Hard      Healthcare       Kills a      Mycobacterium 07/23/2020
                                                Component B Corporation                                   Nonporous                  harder-to-   bovis
                                                                                                          (HN)                       kill
                                                                                                                                     pathogen
                                                                                                                                     than SARS-
                                                                                                                                     CoV-2
                                                                                                                                     (COVID-19)
      1043-125        Tetraacetyl               HASTe-SSD-  Steris               1          Dilutable     Hard      Healthcare       Kills a      Mycobacterium 07/23/2020
                      ethylenediamine           Component A Corporation                                   Nonporous                  harder-to-   bovis
                                                                                                          (HN)                       kill
                                                                                                                                     pathogen
                                                                                                                                     than SARS-
                                                                                                                                     CoV-2
                                                                                                                                     (COVID-19)
      1839-223        Quaternary ammonium       SCTB Wipe       Stepan           5          Wipe          Hard       Healthcare;     Kills a      Mycobacterium 07/23/2020
                                                                Company                                   Nonporous Institutional;   harder-to-   bovis
                                                                                                          (HN); Food Residential     kill
                                                                                                          Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                           16 of 143
          EPA          Active Ingredient(s)        Product        Company        Contact    Formulation    Surface     Use Sites      Why is      To kill SARS-      Date
       Registration                                 Name                         Time (in      Type         Types                       this          CoV-2        Added to
         Number                                                                  minutes)                                             product      (COVID-19),      List N
                                                                                                                                     on List N?       follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19)
      3862-104        Phenolic                   Hospital       ABC              10         Ready-to-use Hard      Healthcare; Kills a            Mycobacterium 07/23/2020
                                                 Surface        Compounding                              Nonporous Institutional; harder-to-      bovis
                                                 Disinfectant   Co Inc                                   (HN)      Residential kill
                                                 and                                                                              pathogen
                                                 Deodorizer                                                                       than SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19)
      3862-177        Phenolic                   Tek-Trol       ABC              10         Dilutable     Hard      Healthcare; Kills a           Mycobacterium 07/23/2020
                                                 Disinfectant   Compounding                               Nonporous Institutional; harder-to-     bovis
                                                 Cleaner        Co Inc                                    (HN)      Residential kill
                                                 Concentrate                                                                       pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19)
      5741-22         Ethanol (Ethyl alcohol);   Steripene II   Spartan          10         Ready-to-use Hard      Healthcare;       Kills a      Mycobacterium 07/23/2020
                      Phenolic                   Brand          Chemical                                 Nonporous Institutional     harder-to-   bovis
                                                 Disinfectant   Company Inc                              (HN)                        kill
                                                 Deodorant                                                                           pathogen
                                                                                                                                     than SARS-
                                                                                                                                     CoV-2
                                                                                                                                     (COVID-19)
      5813-1          Sodium hypochlorite        Clorox Bleach The Clorox        10         Dilutable     Hard       Healthcare;     Kills a      Mycobacterium 07/23/2020
                                                               Company                                    Nonporous Institutional;   harder-to-   bovis
                                                                                                          (HN); Food Residential     kill
                                                                                                          Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19)
      5813-20         Sodium hypochlorite        Fresh Scent    The Clorox       5          Dilutable     Hard      Healthcare; Kills a           Mycobacterium 07/23/2020
                                                 Clorox         Company                                   Nonporous Institutional; harder-to-     bovis

www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                           17 of 143
          EPA          Active Ingredient(s)        Product         Company       Contact    Formulation    Surface    Use Sites      Why is      To kill SARS-      Date
       Registration                                 Name                         Time (in      Type         Types                      this          CoV-2        Added to
         Number                                                                  minutes)                                            product      (COVID-19),      List N
                                                                                                                                    on List N?       follow
                                                                                                                                                  disinfection
                                                                                                                                                 directions for
                                                                                                                                                 the following
                                                                                                                                                  pathogen(s)
                                                                                                          (HN); Food Residential    kill
                                                                                                          Contact                   pathogen
                                                                                                          Post-Rinse                than SARS-
                                                                                                          Required                  CoV-2
                                                                                                          (FCR)                     (COVID-19)
      8714-8          Sodium chlorite            Clidox-S®       Pharmacal       5          Dilutable     Hard      Healthcare      Kills a      Mycobacterium 07/23/2020
                                                 Base            Research                                 Nonporous                 harder-to-   bovis
                                                                 Laboratories                             (HN)                      kill
                                                                 Inc                                                                pathogen
                                                                                                                                    than SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19)
      9150-11         Chlorine dioxide;          Cryocide™ 20    International   10         Dilutable     Hard       Healthcare;    Kills a      Mycobacterium 07/23/2020
                      Quaternary ammonium                        Dioxcide Inc                             Nonporous Institutional   harder-to-   bovis
                                                                                                          (HN); Food                kill
                                                                                                          Contact                   pathogen
                                                                                                          Post-Rinse                than SARS-
                                                                                                          Required                  CoV-2
                                                                                                          (FCR)                     (COVID-19)
      10807-177       Ethanol (Ethyl alcohol);   Misty II       Amrep Inc        10         Ready-to-use Hard      Healthcare;      Kills a      Mycobacterium 07/23/2020
                      Phenolic                   Disinfectant &                                          Nonporous Institutional    harder-to-   bovis
                                                 Deodorant                                               (HN)                       kill
                                                                                                                                    pathogen
                                                                                                                                    than SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19)
      33176-5         Quaternary ammonium;       Airysol Brand   Amrep Inc       10         Ready-to-use Hard       Healthcare;     Kills a      Mycobacterium 07/23/2020
                      Ethanol (Ethyl alcohol);   Surface                                                 Nonporous Institutional    harder-to-   bovis
                      Phenolic                   Disinfectant                                            (HN); Food                 kill
                                                                                                         Contact                    pathogen
                                                                                                         Post-Rinse                 than SARS-
                                                                                                         Required                   CoV-2
                                                                                                         (FCR)                      (COVID-19)
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                          18 of 143
          EPA          Active Ingredient(s)       Product          Company       Contact    Formulation    Surface     Use Sites      Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                       this          CoV-2        Added to
         Number                                                                  minutes)                                             product      (COVID-19),      List N
                                                                                                                                     on List N?       follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
      33176-6         Phenolic                  Airysol Brand Amrep Inc          10         Ready-to-use Hard       Healthcare;      Kills a      Mycobacterium 07/23/2020
                                                Multi-Purpose                                            Nonporous Institutional     harder-to-   bovis
                                                Disinfectant                                             (HN); Food                  kill
                                                Cleaner                                                  Contact                     pathogen
                                                                                                         Post-Rinse                  than SARS-
                                                                                                         Required                    CoV-2
                                                                                                         (FCR)                       (COVID-19)
      46781-8         Quaternary ammonium;      Caviwipes        Metrex          3          Wipe          Hard       Healthcare;     Kills a      Mycobacterium 07/23/2020
                      Isopropanol (Isopropyl                     Research                                 Nonporous Institutional    harder-to-   bovis
                      alcohol)                                                                            (HN); Food                 kill
                                                                                                          Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19)
      46851-1         Phenolic                  Omni II          Certol          5          Dilutable     Hard       Healthcare;     Kills a      Mycobacterium 07/23/2020
                                                                 International                            Nonporous Institutional;   harder-to-   bovis
                                                                 LLC                                      (HN); Food Residential     kill
                                                                                                          Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19)
      46851-5         Phenolic                  OMC II Spray     Certol          5          Ready-to-use Hard       Healthcare;      Kills a      Mycobacterium 07/23/2020
                                                                 International                           Nonporous Institutional;    harder-to-   bovis
                                                                 LLC                                     (HN); Food Residential      kill
                                                                                                         Contact                     pathogen
                                                                                                         Post-Rinse                  than SARS-
                                                                                                         Required                    CoV-2
                                                                                                         (FCR)                       (COVID-19)
      52252-7         Hydrogen peroxide;        Minncare         Medivators      10         Ready-to-use Hard      Healthcare        Kills a      Tuberculocidal   07/23/2020
                      Peroxyacetic acid         Cold Sterilant   Inc                                     Nonporous                   harder-to-
                      (Peracetic acid)                                                                   (HN)                        kill
                                                                                                                                     pathogen
                                                                                                                                     than SARS-
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                            19 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites     Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                      this          CoV-2        Added to
         Number                                                                  minutes)                                            product      (COVID-19),      List N
                                                                                                                                    on List N?       follow
                                                                                                                                                  disinfection
                                                                                                                                                 directions for
                                                                                                                                                 the following
                                                                                                                                                  pathogen(s)
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19)
      59894-10        Quaternary ammonium;      Kwikkill        M&S              2          Wipe          Hard       Healthcare;    Kills a      Mycobacterium 07/23/2020
                      Isopropanol (Isopropyl    Disinfectant    Research Inc                              Nonporous Institutional   harder-to-   tuberculosis
                      alcohol)                  Deodorizing                                               (HN); Food                kill
                                                Cleaning                                                  Contact                   pathogen
                                                Wipes                                                     Post-Rinse                than SARS-
                                                                                                          Required                  CoV-2
                                                                                                          (FCR)                     (COVID-19)
      62296-1         Phenolic                  Let's Touch     RBR              10         Dilutable     Hard      Institutional   Kills a      Tuberculocidal   07/23/2020
                                                                Productions                               Nonporous                 harder-to-
                                                                Inc                                       (HN)                      kill
                                                                                                                                    pathogen
                                                                                                                                    than SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19)
      65787-1         Sodium hypochlorite       Amuchina        Angelini         25         Dilutable     Hard      Healthcare; Kills a          Tuberculocidal   07/23/2020
                                                                Pharma Inc                                Nonporous Institutional; harder-to-
                                                                                                          (HN)      Residential kill
                                                                                                                                   pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19)
      67603-4         Quaternary ammonium;      Spray           Sherwin          10         Ready-to-use Hard      Healthcare; Kills a           Mycobacterium 07/23/2020
                      Ethanol (Ethyl alcohol)   Disinfectant    Williams                                 Nonporous Institutional; harder-to-     bovis
                                                                Diversified                              (HN)      Residential kill
                                                                Brands                                                            pathogen
                                                                                                                                  than SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19)
      67619-1         Sodium hypochlorite       CPPC Bleach     Clorox           5          Dilutable     Hard      Healthcare; Kills a          Mycobacterium 07/23/2020
                                                                Professional                              Nonporous Institutional; harder-to-    bovis

www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                           20 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites      Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                      this          CoV-2        Added to
         Number                                                                  minutes)                                            product      (COVID-19),      List N
                                                                                                                                    on List N?       follow
                                                                                                                                                  disinfection
                                                                                                                                                 directions for
                                                                                                                                                 the following
                                                                                                                                                  pathogen(s)
                                                                Products                                  (HN)       Residential    kill
                                                                Company                                                             pathogen
                                                                                                                                    than SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19)
      69151-1         Sodium chlorite           Parox           Paroxmed LLC 5              Dilutable     Hard      Healthcare      Kills a      Mycobacterium 07/23/2020
                                                Hospital                                                  Nonporous                 harder-to-   tuberculosis
                                                Disinfectant                                              (HN)                      kill
                                                                                                                                    pathogen
                                                                                                                                    than SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19)
      84545-4         Silver                    Peradox HC      Sbiomed LLC      15         Dilutable     Hard      Healthcare; Kills a          Mycobacterium 07/23/2020
                                                Solution Part                                             Nonporous Institutional; harder-to-    bovis
                                                A                                                         (HN)      Residential kill
                                                                                                                                   pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19)
      84545-5         Hydrogen peroxide;        Peradox HC      Sbiomed LLC      15         Dilutable     Hard      Healthcare; Kills a          Mycobacterium 07/23/2020
                      Peroxyacetic acid         Activator                                                 Nonporous Institutional; harder-to-    bovis
                      (Peracetic acid)          Solution Part                                             (HN)      Residential kill
                                                B                                                                                  pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19)
      84683-1         Thymol                    Benefect        Cleanwell LLC    5          Ready-to-use Hard       Healthcare;     Kills a      Mycobacterium 07/23/2020
                                                Broad                                                    Nonporous Institutional;   harder-to-   bovis
                                                Spectrum                                                 (HN); Food Residential     kill
                                                Disinfectant                                             Contact                    pathogen
                                                                                                         No Rinse                   than SARS-
                                                                                                         (FCNR)                     CoV-2
                                                                                                                                    (COVID-19)
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                          21 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites      Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                       this          CoV-2        Added to
         Number                                                                  minutes)                                             product      (COVID-19),      List N
                                                                                                                                     on List N?       follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
      84683-5         Thymol                    Clean Well      Cleanwell LLC    5          Ready-to-use Hard       Healthcare;      Kills a      Mycobacterium 07/23/2020
                                                Broad                                                    Nonporous Institutional;    harder-to-   bovis
                                                Spectrum                                                 (HN); Food Residential      kill
                                                Disinfectant                                             Contact                     pathogen
                                                                                                         No Rinse                    than SARS-
                                                                                                         (FCNR)                      CoV-2
                                                                                                                                     (COVID-19)
      62472-2         Quaternary ammonium       Kennelsol HC    Alpha Tech       10         Dilutable     Hard      Institutional; Kills a     Feline              07/23/2020
                                                                Pet Inc                                   Nonporous Residential harder-to-     picornavirus
                                                                                                          (HN)                     kill
                                                                                                                                   pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      10324-214       Hydrogen peroxide;        Maguard         Mason            5          Dilutable     Hard      Healthcare; Kills a        Canine              07/23/2020
                      Peroxyacetic acid         5626            Chemical                                  Nonporous Institutional; harder-to-  parvovirus
                      (Peracetic acid)                          Company                                   (HN)      Residential kill
                                                                                                                                   pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      777-114         Quaternary ammonium       Lysol®          Reckitt          2          Wipe          Hard       Healthcare;     Tested       SARS-CoV-2       07/23/2020
                                                Disinfecting    Benckiser LLC                             Nonporous Institutional;   against
                                                Wipes (All                                                (HN); Food Residential     SARS-
                                                Scents)                                                   Contact                    CoV-2
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                            22 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites      Why is       To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                       this           CoV-2        Added to
         Number                                                                  minutes)                                             product       (COVID-19),      List N
                                                                                                                                     on List N?        follow
                                                                                                                                                    disinfection
                                                                                                                                                   directions for
                                                                                                                                                   the following
                                                                                                                                                    pathogen(s)
                                                                                                          Post-Rinse                 (COVID-19);
                                                                                                          Required                   Emerging
                                                                                                          (FCR)                      viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      70299-19        Hydrogen peroxide;        Sanidate 5.0    BioSafe          10         Dilutable     Hard      Healthcare;      Kills a     Human              07/09/2020
                      Peroxyacetic acid                         Systems LLC                               Nonporous Institutional    human       coronavirus
                      (Peracetic acid)                                                                    (HN)                       coronavirus
                                                                                                                                     similar
                                                                                                                                     SARS-
                                                                                                                                     CoV-2
                                                                                                                                     (COVID-19)
      61178-1         Quaternary ammonium       D-125           Microgen Inc     10         Dilutable     Hard      Healthcare; Kills a        Rotavirus;           07/09/2020
                                                                                                          Nonporous Institutional; harder-to-  Porcine
                                                                                                          (HN)      Residential kill           rotavirus
                                                                                                                                   pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      777-127         Quaternary ammonium;      Lysol®          Reckitt          2          Ready-to-use Hard      Healthcare; Tested         SARS-CoV-2            07/06/2020
                      Ethanol (Ethyl alcohol)   Disinfectant    Benckiser LLC                            Nonporous Institutional; against
                                                Max Cover                                                (HN)      Residential SARS-
                                                Mist                                                                              CoV-2
                                                                                                                                  (COVID-19);
                                                                                                                                  Emerging
                                                                                                                                  viral
                                                                                                                                  pathogen
                                                                                                                                  claim
      777-99          Quaternary ammonium;      Lysol®          Reckitt          2          Ready-to-use Hard          Healthcare;   Tested        SARS-CoV-2       07/06/2020
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                             23 of 143
          EPA          Active Ingredient(s)       Product          Company        Contact    Formulation    Surface     Use Sites     Why is      To kill SARS-      Date
       Registration                                Name                           Time (in      Type         Types                      this          CoV-2        Added to
         Number                                                                   minutes)                                            product      (COVID-19),      List N
                                                                                                                                     on List N?       follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
                      Ethanol (Ethyl alcohol)   Disinfectant      Benckiser LLC                            Nonporous Institutional; against
                                                Spray                                                      (HN); Food Residential SARS-
                                                                                                           Contact                  CoV-2
                                                                                                           Post-Rinse               (COVID-19);
                                                                                                           Required                 Emerging
                                                                                                           (FCR)                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      777-71          Quaternary ammonium       Lysol® Brand      Reckitt         10         Ready-to-use Hard      Healthcare; Kills a        Feline              07/01/2020
                                                Foaming           Benckiser LLC                           Nonporous Institutional; harder-to-  calicivirus;
                                                Disinfectant                                              (HN)      Residential kill           Norovirus
                                                Basin Tub &                                                                        pathogen
                                                Tile Cleaner II                                                                    than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      10324-141       Quaternary ammonium       Maquat 256-       Mason           10         Dilutable     Hard      Healthcare; Kills a        Feline             06/24/2020
                                                NHQ               Chemical                                 Nonporous Institutional; harder-to-  picornavirus
                                                                  Company                                  (HN)      Residential kill
                                                                                                                                    pathogen
                                                                                                                                    than SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      10324-154       Quaternary ammonium       Maquat 64-        Mason           10         Dilutable     Hard      Healthcare; Kills a          Feline           06/24/2020
                                                NHQ               Chemical                                 Nonporous Institutional; harder-to-    picornavirus
                                                                  Company                                  (HN)      Residential kill
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                            24 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites      Why is       To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                      this           CoV-2        Added to
         Number                                                                  minutes)                                            product       (COVID-19),      List N
                                                                                                                                    on List N?        follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
                                                                                                                                    pathogen
                                                                                                                                    than SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      72977-5         Silver ion; Citric acid   Sdc3a           ETI H2O Inc      1          Ready-to-use Hard      Healthcare; Kills a        Rhinovirus;          06/24/2020
                                                                                                         Nonporous Institutional; harder-to-  Norovirus
                                                                                                         (HN)      Residential kill
                                                                                                                                  pathogen
                                                                                                                                  than SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19);
                                                                                                                                  Emerging
                                                                                                                                  viral
                                                                                                                                  pathogen
                                                                                                                                  claim
      92589-1         Potassium                 BioBuster       Envyss LLC       10         Dilutable     Hard      Institutional   Kills a     Canine             06/17/2020
                      peroxymonosulfate;                                                                  Nonporous                 harder-to-  parvovirus
                      Sodium chloride                                                                     (HN)                      kill
                                                                                                                                    pathogen
                                                                                                                                    than SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      68959-11        Sodium hypochlorite       HYPO-CHLOR Veltek                5          Ready-to-use Hard      Institutional    Kills a       Adenovirus       06/17/2020
                                                Neutral 0.25% Associates                                 Nonporous                  harder-to-    Type 5;
                                                              Inc                                        (HN)                       kill          Poliovirus
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                            25 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites     Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                      this          CoV-2        Added to
         Number                                                                  minutes)                                            product      (COVID-19),      List N
                                                                                                                                    on List N?       follow
                                                                                                                                                  disinfection
                                                                                                                                                 directions for
                                                                                                                                                 the following
                                                                                                                                                  pathogen(s)
                                                                                                                                   pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      55364-4         Quaternary ammonium       Control III     Maril Products 10           Ready-to-use Hard      Healthcare      Kills a     Adenovirus         06/17/2020
                                                Laboratory      Inc                                      Nonporous                 harder-to-  Type 5
                                                Germicide                                                (HN)                      kill
                                                                                                                                   pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      1839-94         Quaternary ammonium       NP 3.2 (D&F)    Stepan           10         Dilutable     Hard      Healthcare; Kills a        Norovirus          06/17/2020
                                                Detergent/      Company                                   Nonporous Institutional; harder-to-
                                                disinfectant                                              (HN)      Residential kill
                                                                                                                                   pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      10492-4         Quaternary ammonium;      Discide Ultra   Palmero          1          Wipe          Hard      Healthcare; Kills a          Adenovirus       06/11/2020
                      Isopropanol (Isopropyl    Disinfecting    Healthcare                                Nonporous Institutional; harder-to-    Type 2
                      alcohol)                  Towelettes      LLC                                       (HN)      Residential kill
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                           26 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites      Why is       To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                       this           CoV-2        Added to
         Number                                                                  minutes)                                             product       (COVID-19),      List N
                                                                                                                                     on List N?        follow
                                                                                                                                                    disinfection
                                                                                                                                                   directions for
                                                                                                                                                   the following
                                                                                                                                                    pathogen(s)
                                                                                                                                     pathogen
                                                                                                                                     than SARS-
                                                                                                                                     CoV-2
                                                                                                                                     (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      10324-117       Quaternary ammonium       Maquat 710-     Mason            10         Dilutable     Hard       Healthcare;     Kills a     Norovirus;         06/08/2020
                                                M               Chemical                                  Nonporous Institutional;   harder-to-  Feline
                                                                Company                                   (HN); Food Residential     kill        calicivirus
                                                                                                          Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR);                     (COVID-19);
                                                                                                          Porous (P)                 Emerging
                                                                                                          (laundry                   viral
                                                                                                          presoak                    pathogen
                                                                                                          only)                      claim
      10324-85        Quaternary ammonium       Maquat 86-M     Mason            10         Ready-to-use Hard       Healthcare;      Kills a     Hepatitis A        06/08/2020
                                                                Chemical                                 Nonporous Institutional;    harder-to-  virus; Porcine
                                                                Company                                  (HN); Food Residential      kill        rotavirus
                                                                                                         Contact                     pathogen
                                                                                                         Post-Rinse                  than SARS-
                                                                                                         Required                    CoV-2
                                                                                                         (FCR)                       (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      1839-169        Quaternary ammonium       BTC 885         Stepan           10         Dilutable     Hard       Healthcare; Kills a           Rotavirus        06/08/2020
                                                Neutral         Company                                   Nonporous Institutional; harder-to-
                                                Disinfectant                                              (HN); Food Residential kill
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                             27 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites      Why is       To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                       this           CoV-2        Added to
         Number                                                                  minutes)                                             product       (COVID-19),      List N
                                                                                                                                     on List N?        follow
                                                                                                                                                    disinfection
                                                                                                                                                   directions for
                                                                                                                                                   the following
                                                                                                                                                    pathogen(s)
                                                Cleaner-64                                                Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      1677-202        Quaternary ammonium       66 Heavy        Ecolab Inc       2          Dilutable     Hard      Healthcare;      Kills a     Norovirus          06/04/2020
                                                Duty Alkaline                                             Nonporous Institutional    harder-to-
                                                Bathroom                                                  (HN)                       kill
                                                Cleaner and                                                                          pathogen
                                                Disinfectant                                                                         than SARS-
                                                                                                                                     CoV-2
                                                                                                                                     (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      10324-81        Quaternary ammonium       Maquat 7.5-M Mason               10         Dilutable     Hard       Healthcare;     Kills a     Norovirus;         06/04/2020
                                                             Chemical                                     Nonporous Institutional;   harder-to-  Feline
                                                             Company                                      (HN); Food Residential     kill        calicivirus
                                                                                                          Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR);                     (COVID-19);
                                                                                                          Porous (P)                 Emerging
                                                                                                          (laundry                   viral
                                                                                                          presoak                    pathogen
                                                                                                          only)                      claim
      4822-548        Triethylene glycol;       Scrubbing     S.C. Johnson       5          Pressurized   Hard      Residential      Kills a       Rotavirus        06/04/2020
                      Quaternary ammonium       Bubbles®      & Son Inc                     liquid        Nonporous                  harder-to-
                                                Multi-Purpose                                             (HN)                       kill
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                             28 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface      Use Sites       Why is       To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                         this           CoV-2        Added to
         Number                                                                  minutes)                                               product       (COVID-19),      List N
                                                                                                                                       on List N?        follow
                                                                                                                                                      disinfection
                                                                                                                                                     directions for
                                                                                                                                                     the following
                                                                                                                                                      pathogen(s)
                                                Disinfectant                                                                           pathogen
                                                                                                                                       than SARS-
                                                                                                                                       CoV-2
                                                                                                                                       (COVID-19);
                                                                                                                                       Emerging
                                                                                                                                       viral
                                                                                                                                       pathogen
                                                                                                                                       claim
      1839-167        Quaternary ammonium       BTC 885         Stepan           10         Dilutable     Hard      Healthcare; Kills a        Rotavirus              05/28/2020
                                                Neutral         Company                                   Nonporous Institutional; harder-to-
                                                Disinfectant                                              (HN)      Residential kill
                                                Cleaner-256                                                                        pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      93908-1         Hypochlorous acid         Envirolyte O & Aqua              10         Ready-to-use Hard       Healthcare;        Kills a     Norovirus          05/28/2020
                                                G              Engineered                                Nonporous Institutional;      harder-to-
                                                               Solution Inc                              (HN); Food Residential        kill
                                                                                                         Contact                       pathogen
                                                                                                         Post-Rinse                    than SARS-
                                                                                                         Required                      CoV-2
                                                                                                         (FCR)                         (COVID-19);
                                                                                                                                       Emerging
                                                                                                                                       viral
                                                                                                                                       pathogen
                                                                                                                                       claim
      1677-193        Peroxyacetic acid         AdvaCare 120 Ecolab Inc          6          Dilutable     Porous (P)   Healthcare;     Kills a       Clostridioides   05/28/2020
                      (Peracetic acid);         Sanitizer/                                                (laundry)    Institutional   harder-to-    difficile
                      Hydrogen peroxide         Sour                                                                                   kill
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                               29 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites     Why is       To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                      this           CoV-2        Added to
         Number                                                                  minutes)                                            product       (COVID-19),      List N
                                                                                                                                    on List N?        follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
                                                                                                                                    pathogen
                                                                                                                                    than SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      12120-4         Peroxyacetic acid         SSS Synersys    Standardized     2          Dilutable     Hard       Healthcare;    Kills a     Norovirus          05/28/2020
                      (Peracetic acid);         Sporicidal      Sanitation                                Nonporous Institutional   harder-to-
                      Hydrogen peroxide         Disinfectant    Systems Inc                               (HN); Food                kill
                                                                                                          Contact                   pathogen
                                                                                                          Post-Rinse                than SARS-
                                                                                                          Required                  CoV-2
                                                                                                          (FCR)                     (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      71355-1         Quaternary ammonium;      Virocid         CID Lines NV     10         Dilutable     Hard      Institutional   Kills a     Porcine            05/28/2020
                      Glutaraldehyde                                                                      Nonporous                 harder-to-  circovirus
                                                                                                          (HN)                      kill
                                                                                                                                    pathogen
                                                                                                                                    than SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      1839-168        Quaternary ammonium       BTC 885         Stepan           10         Dilutable     Hard       Healthcare; Kills a          Rotavirus        05/28/2020
                                                NDC-32          Company                                   Nonporous Institutional; harder-to-
                                                                                                          (HN); Food Residential kill
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                            30 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites     Why is       To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                      this           CoV-2        Added to
         Number                                                                  minutes)                                            product       (COVID-19),      List N
                                                                                                                                    on List N?        follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
                                                                                                          Contact                   pathogen
                                                                                                          Post-Rinse                than SARS-
                                                                                                          Required                  CoV-2
                                                                                                          (FCR)                     (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      5813-122        Sodium hypochlorite       Clorox          The Clorox       6          Dilutable     Hard      Institutional; Kills a     Human               05/21/2020
                                                Splash-Less     Company                                   Nonporous Residential human          coronavirus
                                                Bleach1                                                   (HN)                     coronavirus
                                                                                                                                   similar
                                                                                                                                   SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19)
      39967-137       Potassium                 Virkon S        Lanxess          10         Dilutable     Hard      Institutional   Kills a     Feline             05/21/2020
                      peroxymonosulfate;                        Corporation                               Nonporous                 harder-to-  calicivirus
                      Sodium chloride                                                                     (HN)                      kill
                                                                                                                                    pathogen
                                                                                                                                    than SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      91861-2         Hydrogen peroxide         Bona STL        Bonakemi         10         Ready-to-use Hard       Healthcare;     Kills a     Rhinovirus         05/21/2020
                                                Disinfecting    USA Inc                                  Nonporous Institutional;   harder-to-
                                                Cleaner                                                  (HN); Food Residential     kill
                                                                                                         Contact                    pathogen
                                                                                                         Post-Rinse                 than SARS-
                                                                                                         Required                   CoV-2
                                                                                                         (FCR)                      (COVID-19);
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                            31 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites      Why is       To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                       this           CoV-2        Added to
         Number                                                                  minutes)                                             product       (COVID-19),      List N
                                                                                                                                     on List N?        follow
                                                                                                                                                    disinfection
                                                                                                                                                   directions for
                                                                                                                                                   the following
                                                                                                                                                    pathogen(s)
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      5813-124        Sodium hypochlorite       Clorox Bleach The Clorox         10         Dilutable     Hard       Healthcare;     Kills a       Canine           05/21/2020
                                                Blanqueador Company                                       Nonporous Institutional;   harder-to-    parvovirus;
                                                                                                          (HN); Food Residential     kill          Feline
                                                                                                          Contact                    pathogen      parvovirus
                                                                                                          Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      1672-65         Sodium hypochlorite       Austin A-1      James Austin     10         Dilutable     Hard      Healthcare; Kills a        Hepatitis A          05/21/2020
                                                Ultra           Company                                   Nonporous Institutional; harder-to-  virus
                                                Disinfecting                                              (HN)      Residential kill
                                                Bleach                                                                             pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      70627-62        Hydrogen peroxide         Phato 1:64      Diversey Inc     5          Dilutable     Hard      Healthcare;      Kills a     Feline             05/21/2020
                                                Disinfectant                                              Nonporous Institutional    harder-to-  calicivirus
                                                Cleaner                                                   (HN)                       kill
                                                                                                                                     pathogen
                                                                                                                                     than SARS-
                                                                                                                                     CoV-2
                                                                                                                                     (COVID-19);
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                             32 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites      Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                      this          CoV-2        Added to
         Number                                                                  minutes)                                            product      (COVID-19),      List N
                                                                                                                                    on List N?       follow
                                                                                                                                                  disinfection
                                                                                                                                                 directions for
                                                                                                                                                 the following
                                                                                                                                                  pathogen(s)
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      70627-75        Sodium hypochlorite       Avert           Diversey Inc     1          Wipe          Hard      Healthcare;     Kills a     Feline            05/21/2020
                                                Sporicidal                                                Nonporous Institutional   harder-to-  calicivirus
                                                Disinfectant                                              (HN)                      kill
                                                Cleaner                                                                             pathogen
                                                Wipes                                                                               than SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      74986-4         Sodium chlorite           Selectrocide    Selective        10         Dilutable     Hard      Healthcare;     Kills a     Poliovirus        05/21/2020
                                                2L500           Micro                                     Nonporous Institutional   harder-to-
                                                                Technologies                              (HN)                      kill
                                                                LLC                                                                 pathogen
                                                                                                                                    than SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      1677-21         Quaternary ammonium       Mikro-Quat      Ecolab Inc       10         Dilutable     Hard      Healthcare      Kills a     Norovirus         05/14/2020
                                                                                                          Nonporous                 harder-to-
                                                                                                          (HN)                      kill
                                                                                                                                    pathogen
                                                                                                                                    than SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19);
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                           33 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites      Why is       To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                       this           CoV-2        Added to
         Number                                                                  minutes)                                             product       (COVID-19),      List N
                                                                                                                                     on List N?        follow
                                                                                                                                                    disinfection
                                                                                                                                                   directions for
                                                                                                                                                   the following
                                                                                                                                                    pathogen(s)
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      5813-121        Sodium hypochlorite       CRB I           The Clorox       10         Dilutable     Hard       Healthcare;     Kills a       Canine           05/14/2020
                                                                Company                                   Nonporous Institutional;   harder-to-    parvovirus;
                                                                                                          (HN); Food Residential     kill          Feline
                                                                                                          Contact                    pathogen      parvovirus;
                                                                                                          Post-Rinse                 than SARS-    Feline
                                                                                                          Required                   CoV-2         panleukopenia
                                                                                                          (FCR)                      (COVID-19);   virus
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      9150-3          Chlorine dioxide          Carnebon 200 International       15         Dilutable     Hard      Healthcare;      Kills a     Canine             05/14/2020
                                                             Dioxcide Inc                                 Nonporous Institutional    harder-to-  parvovirus
                                                                                                          (HN)                       kill
                                                                                                                                     pathogen
                                                                                                                                     than SARS-
                                                                                                                                     CoV-2
                                                                                                                                     (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      34810-37        Citric acid               Wexford         Wexford Labs     5          Wipe          Hard       Healthcare;     Kills a     Rhinovirus         05/14/2020
                                                Disinfectant    Inc                                       Nonporous Institutional;   harder-to-
                                                Wipes                                                     (HN); Food Residential     kill
                                                                                                          Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19);
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                             34 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation   Surface     Use Sites     Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type        Types                      this          CoV-2        Added to
         Number                                                                  minutes)                                           product      (COVID-19),      List N
                                                                                                                                   on List N?       follow
                                                                                                                                                 disinfection
                                                                                                                                                directions for
                                                                                                                                                the following
                                                                                                                                                 pathogen(s)
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      5813-76         Sodium hypochlorite       Clorox MTOC     The Clorox       10         Ready-to-use Hard      Healthcare;     Kills a     Rotavirus         05/14/2020
                                                                Company                                  Nonporous Institutional   harder-to-
                                                                                                         (HN)                      kill
                                                                                                                                   pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      10772-21        Hydrogen peroxide         Hydra           Church &         5          Ready-to-use Hard      Healthcare; Kills a        Rotavirus;         05/14/2020
                                                                Dwight                                   Nonporous Institutional; harder-to-  Rhinovirus
                                                                Company Inc                              (HN)      Residential kill
                                                                                                                                  pathogen
                                                                                                                                  than SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19);
                                                                                                                                  Emerging
                                                                                                                                  viral
                                                                                                                                  pathogen
                                                                                                                                  claim
      75277-2         Citric acid               Freak           Method           10         Ready-to-use Hard      Residential     Kills a     Rhinovirus        05/14/2020
                                                                Products Inc                             Nonporous                 harder-to-
                                                                                                         (HN)                      kill
                                                                                                                                   pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                          35 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites      Why is       To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                       this           CoV-2        Added to
         Number                                                                  minutes)                                             product       (COVID-19),      List N
                                                                                                                                     on List N?        follow
                                                                                                                                                    disinfection
                                                                                                                                                   directions for
                                                                                                                                                   the following
                                                                                                                                                    pathogen(s)
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      1043-119        Hydrogen peroxide;        SPOR-KLENZ      Steris           10         Ready-to-use Hard      Institutional     Kills a     Murine             05/14/2020
                      Peroxyacetic acid         Ready To Use    Corporation                              Nonporous                   harder-to-  norovirus
                      (Peracetic acid)                                                                   (HN)                        kill
                                                                                                                                     pathogen
                                                                                                                                     than SARS-
                                                                                                                                     CoV-2
                                                                                                                                     (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      58300-25        Peroxyacetic acid         Stericide       ConSeal          20         Ready-to-use Hard      Healthcare;       Kills a       Use this         05/14/2020
                      (Peracetic acid);                         International                            Nonporous Institutional     harder-to-    product
                      Hydrogen peroxide                         Inc                                      (HN)                        kill          according to
                                                                                                                                     pathogen      the directions
                                                                                                                                     than SARS-    for use for
                                                                                                                                     CoV-2         sterilization
                                                                                                                                     (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      69470-37        Sodium                    Clearon         Clearon          10         Solid         Hard       Healthcare;     Kills a     Canine             05/14/2020
                      dichloroisocyanurate      Bleach          Corporation                               Nonporous Institutional;   harder-to-  parvovirus
                                                Tablets                                                   (HN); Food Residential     kill
                                                                                                          Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19);
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                             36 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites      Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                       this          CoV-2        Added to
         Number                                                                  minutes)                                             product      (COVID-19),      List N
                                                                                                                                     on List N?       follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      4822-592        L-Lactic acid             Hygeia          S.C. Johnson     5          Ready-to-use Hard       Institutional; Kills a     Rotavirus           05/14/2020
                                                                & Son Inc                                Nonporous Residential harder-to-
                                                                                                         (HN); Food                kill
                                                                                                         Contact                   pathogen
                                                                                                         Post-Rinse                than SARS-
                                                                                                         Required                  CoV-2
                                                                                                         (FCR)                     (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      1839-174        Quaternary ammonium       Stepan          Stepan           10         Wipe          Hard       Healthcare;     Kills a     Norovirus         05/14/2020
                                                Towelette       Company                                   Nonporous Institutional;   harder-to-
                                                                                                          (HN); Food Residential     kill
                                                                                                          Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      1043-129        Quaternary ammonium;      Vesta-Syde      Steris           10         Ready-to-use Hard       Institutional    Kills a     Feline            05/07/2020
                      Isopropanol (Isopropyl    SQ64 Ready-     Corporation                              Nonporous                   harder-to-  calicivirus
                      alcohol)                  to-Use                                                   (HN); Food                  kill
                                                Disinfectant                                             Contact                     pathogen
                                                                                                         Post-Rinse                  than SARS-
                                                                                                         Required                    CoV-2
                                                                                                         (FCR)                       (COVID-19);
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                            37 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites      Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                      this          CoV-2        Added to
         Number                                                                  minutes)                                            product      (COVID-19),      List N
                                                                                                                                    on List N?       follow
                                                                                                                                                  disinfection
                                                                                                                                                 directions for
                                                                                                                                                 the following
                                                                                                                                                  pathogen(s)
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      71654-5         Glycolic acid             Glyclean Hard The                10         Ready-to-use Hard      Residential      Kills a     Rhinovirus        05/07/2020
                                                Surface       Chemours                                   Nonporous                  harder-to-
                                                Cleaner       Company FC                                 (HN)                       kill
                                                              LLC                                                                   pathogen
                                                                                                                                    than SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      70271-34        Quaternary ammonium       KIK             KIK              10         Ready-to-use Hard       Healthcare;     Kills a     Rhinovirus        05/07/2020
                                                Antibacterial   International                            Nonporous Institutional;   harder-to-
                                                Multipurpose    LLC                                      (HN); Food Residential     kill
                                                Cleaner I                                                Contact                    pathogen
                                                                                                         Post-Rinse                 than SARS-
                                                                                                         Required                   CoV-2
                                                                                                         (FCR)                      (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      71355-2         Hydrogen peroxide;        Kickstart       CID Lines NV     10         Dilutable     Hard      Institutional   Kills a     Avian reovirus    05/07/2020
                      Peroxyacetic acid                                                                   Nonporous                 harder-to-
                      (Peracetic acid)                                                                    (HN)                      kill
                                                                                                                                    pathogen
                                                                                                                                    than SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19);
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                           38 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation      Surface    Use Sites     Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type           Types                     this          CoV-2        Added to
         Number                                                                  minutes)                                             product      (COVID-19),      List N
                                                                                                                                     on List N?       follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      4822-530        Quaternary ammonium       Fantastik®      S.C. Johnson     3          Ready-to-use Hard       Institutional; Kills a     Rhinovirus          05/07/2020
                                                All-Purpose     & Son Inc                                Nonporous Residential harder-to-
                                                Cleaner                                                  (HN); Food                kill
                                                                                                         Contact                   pathogen
                                                                                                         Post-Rinse                than SARS-
                                                                                                         Required                  CoV-2
                                                                                                         (FCR)                     (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      67619-42        Hypochlorous acid         Galaxy          Clorox           5          Ready-to-       Hard      Healthcare; Kills a        Canine            05/07/2020
                                                                Professional                use;            Nonporous Institutional; harder-to-  parvovirus;
                                                                Products                    Electrostatic   (HN)      Residential kill           Rhinovirus
                                                                Company                     spray                                    pathogen
                                                                                            (Clorox®                                 than SARS-
                                                                                            Total 360®                               CoV-2
                                                                                            system)                                  (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      6836-245        Quaternary ammonium       CSP-46          Lonza LLC        10         Ready-to-use Hard       Healthcare;      Kills a     Feline            05/07/2020
                                                                                                         Nonporous Institutional;    harder-to-  calicivirus;
                                                                                                         (HN); Food Residential      kill        Norovirus
                                                                                                         Contact                     pathogen
                                                                                                         Post-Rinse                  than SARS-
                                                                                                         Required                    CoV-2
                                                                                                         (FCR)                       (COVID-19);
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                            39 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites      Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                       this          CoV-2        Added to
         Number                                                                  minutes)                                             product      (COVID-19),      List N
                                                                                                                                     on List N?       follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      6836-379        Quaternary ammonium       Nugen NR        Lonza LLC        5          Wipe          Hard       Healthcare;     Kills a     Norovirus         05/07/2020
                                                Disinfecant                                               Nonporous Institutional;   harder-to-
                                                Wipes                                                     (HN); Food Residential     kill
                                                                                                          Contact                    pathogen
                                                                                                          No Rinse                   than SARS-
                                                                                                          (FCNR)                     CoV-2
                                                                                                                                     (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      6836-372        Quaternary ammonium       Nugen 2m        Lonza LLC        2          Wipe          Hard      Healthcare; Kills a        Rotavirus           05/07/2020
                                                Disinfectant                                              Nonporous Institutional; harder-to-
                                                Wipes                                                     (HN)      Residential kill
                                                                                                                                   pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      8383-12         Hydrogen peroxide;        Peridox         Contec Inc       2          Dilutable     Hard      Healthcare;      Kills a     Norovirus;        05/07/2020
                      Peroxyacetic acid                                                                   Nonporous Institutional    harder-to-  Rhinovirus
                      (Peracetic acid)                                                                    (HN)                       kill
                                                                                                                                     pathogen
                                                                                                                                     than SARS-
                                                                                                                                     CoV-2
                                                                                                                                     (COVID-19);
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                            40 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites      Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                       this          CoV-2        Added to
         Number                                                                  minutes)                                             product      (COVID-19),      List N
                                                                                                                                     on List N?       follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      1677-158        Hydrogen peroxide;        Vortexx         Ecolab Inc       10         Dilutable     Hard       Institutional   Kills a     Reovirus          05/07/2020
                      Peroxyacetic acid                                                                   Nonporous                  harder-to-
                      (Peracetic acid);                                                                   (HN); Food                 kill
                      Octanoic acid                                                                       Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      1677-209        Hydrogen peroxide;        Octave FS       Ecolab Inc       10         Dilutable     Hard      Institutional    Kills a     Feline            05/07/2020
                      Peroxyoctanoic acid;                                                                Nonporous                  harder-to-  calicivirus
                      Octanoic acid                                                                       (HN)                       kill
                                                                                                                                     pathogen
                                                                                                                                     than SARS-
                                                                                                                                     CoV-2
                                                                                                                                     (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      4822-613        Quaternary ammonium       Scrubbing       S.C. Johnson     5          Ready-to-use Hard       Residential      Kills a     Rotavirus         05/07/2020
                                                Bubbles®        & Son Inc                                Nonporous                   harder-to-
                                                Disinfectant                                             (HN); Food                  kill
                                                Bathroom                                                 Contact                     pathogen
                                                Grime Fighter                                            Post-Rinse                  than SARS-
                                                                                                         Required                    CoV-2
                                                                                                         (FCR)                       (COVID-19);
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                            41 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites    Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                    this          CoV-2        Added to
         Number                                                                  minutes)                                          product      (COVID-19),      List N
                                                                                                                                  on List N?       follow
                                                                                                                                                disinfection
                                                                                                                                               directions for
                                                                                                                                               the following
                                                                                                                                                pathogen(s)
                                                                                                                                  Emerging
                                                                                                                                  viral
                                                                                                                                  pathogen
                                                                                                                                  claim
      5813-93         Glycolic acid             Show            The Clorox       10         Impregnated   Hard      Residential   Kills a     Rhinovirus        05/07/2020
                                                                Company                     materials     Nonporous               harder-to-
                                                                                                          (HN)                    kill
                                                                                                                                  pathogen
                                                                                                                                  than SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19);
                                                                                                                                  Emerging
                                                                                                                                  viral
                                                                                                                                  pathogen
                                                                                                                                  claim
      64240-44        Sodium hypochlorite       Soft Scrub      Combat Insect 3             Ready-to-use Hard      Healthcare; Kills a        Rhinovirus        05/07/2020
                                                with Bleach     Control                                  Nonporous Institutional; harder-to-
                                                                Systems                                  (HN)      Residential kill
                                                                                                                                  pathogen
                                                                                                                                  than SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19);
                                                                                                                                  Emerging
                                                                                                                                  viral
                                                                                                                                  pathogen
                                                                                                                                  claim
      72977-3         Silver ion; Citric acid   Axen® 30        ETI H2O Inc      3          Ready-to-use Hard      Healthcare; Kills a        Adenovirus        05/07/2020
                                                                                                         Nonporous Institutional; harder-to-
                                                                                                         (HN)      Residential kill
                                                                                                                                  pathogen
                                                                                                                                  than SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19);
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                         42 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites      Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                       this          CoV-2        Added to
         Number                                                                  minutes)                                             product      (COVID-19),      List N
                                                                                                                                     on List N?       follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      1839-216        Quaternary ammonium       SC-NDC-64       Stepan           5          Dilutable     Hard       Healthcare;     Kills a     Human             04/30/2020
                                                                Company                                   Nonporous Institutional;   human       coronavirus
                                                                                                          (HN); Food Residential     coronavirus
                                                                                                          Contact                    similar
                                                                                                          Post-Rinse                 SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19)
      777-139         Citric acid               T-bone          Reckitt          5          Wipe          Hard       Healthcare;     Kills a     Human             04/30/2020
                                                                Benckiser LLC                             Nonporous Institutional;   human       coronavirus
                                                                                                          (HN); Food Residential     coronavirus
                                                                                                          Contact                    similar
                                                                                                          Post-Rinse                 SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19)
      1043-127        Phenolic                  LpH® IIIse      Steris           10         Dilutable     Hard      Healthcare       Kills a     Adenovirus        04/30/2020
                                                Phenolic        Corporation                               Nonporous                  harder-to-
                                                Disinfectant                                              (HN)                       kill
                                                                                                                                     pathogen
                                                                                                                                     than SARS-
                                                                                                                                     CoV-2
                                                                                                                                     (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      92378-2         Quaternary ammonium       Atmosphere      Atmosphere       10         Dilutable     Hard       Healthcare;     Kills a      Norovirus        04/30/2020
                                                                Global LLC                                Nonporous Institutional;   harder-to-
                                                                                                          (HN); Food Residential     kill
                                                                                                          Contact                    pathogen
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                            43 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites     Why is       To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                      this           CoV-2        Added to
         Number                                                                  minutes)                                            product       (COVID-19),      List N
                                                                                                                                    on List N?        follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
                                                                                                          Post-Rinse                than SARS-
                                                                                                          Required                  CoV-2
                                                                                                          (FCR)                     (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      10897-108       Sodium hypochlorite       Hasa Bleach     Hasa Inc         5          Dilutable     Hard       Residential    Kills a     Rhinovirus         04/30/2020
                                                6%                                                        Nonporous                 harder-to-
                                                                                                          (HN); Food                kill
                                                                                                          Contact                   pathogen
                                                                                                          Post-Rinse                than SARS-
                                                                                                          Required                  CoV-2
                                                                                                          (FCR)                     (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      88049-2         Sodium hypochlorite       2.2% Sodium     Ameriplus Inc    0.5 (30    Ready-to-use Hard      Institutional; Kills a     Rhinovirus           04/30/2020
                                                Hypochlorite                     seconds)                Nonporous Residential harder-to-
                                                Solution                                                 (HN)                     kill
                                                                                                                                  pathogen
                                                                                                                                  than SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19);
                                                                                                                                  Emerging
                                                                                                                                  viral
                                                                                                                                  pathogen
                                                                                                                                  claim
      92449-1         Hypochlorous acid         Annihilyte-1    Annihilare       10         Ready-to-use Hard       Healthcare;     Kills a       Rhinovirus       04/30/2020
                                                                Medical                                  Nonporous Institutional;   harder-to-
                                                                Systems Inc                              (HN); Food Residential     kill
                                                                                                         Contact                    pathogen
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                            44 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites     Why is       To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                      this           CoV-2        Added to
         Number                                                                  minutes)                                            product       (COVID-19),      List N
                                                                                                                                    on List N?        follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
                                                                                                          Post-Rinse                than SARS-
                                                                                                          Required                  CoV-2
                                                                                                          (FCR)                     (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      95337-1         Citric acid               Arm &           CR Brands Inc    5          Wipe          Hard       Institutional; Kills a     Rhinovirus         04/30/2020
                                                Hammer                                                    Nonporous Residential harder-to-
                                                Essentials™                                               (HN); Food                kill
                                                Disinfecting                                              Contact                   pathogen
                                                Wipes                                                     Post-Rinse                than SARS-
                                                                                                          Required                  CoV-2
                                                                                                          (FCR)                     (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      34810-25        Thymol                    Ready to Use    Wexford Labs     10         Ready-to-use Hard       Healthcare;     Kills a     Feline             04/30/2020
                                                Thymol          Inc                                      Nonporous Institutional;   harder-to-  calicivirus
                                                                                                         (HN); Food Residential     kill
                                                                                                         Contact                    pathogen
                                                                                                         Post-Rinse                 than SARS-
                                                                                                         Required                   CoV-2
                                                                                                         (FCR)                      (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      8383-3          Phenolic                  Sporicidin      Contec Inc       5          Ready-to-use Hard       Healthcare;     Kills a       Norovirus        04/30/2020
                                                (Brand)                                                  Nonporous Institutional;   harder-to-
                                                Disinfectant                                             (HN); Food Residential     kill
                                                Solution                                                 Contact                    pathogen
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                            45 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites      Why is       To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                       this           CoV-2        Added to
         Number                                                                  minutes)                                             product       (COVID-19),      List N
                                                                                                                                     on List N?        follow
                                                                                                                                                    disinfection
                                                                                                                                                   directions for
                                                                                                                                                   the following
                                                                                                                                                    pathogen(s)
                                                (Spray)                                                   Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      87508-3         Sodium chlorite           Performacide    Odorstart LLC    10         Dilutable     Hard      Healthcare;      Kills a     Poliovirus         04/30/2020
                                                                                                          Nonporous Institutional    harder-to-
                                                                                                          (HN)                       kill
                                                                                                                                     pathogen
                                                                                                                                     than SARS-
                                                                                                                                     CoV-2
                                                                                                                                     (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      93672-2         Hydrogen peroxide         NeoSan Labs     Neosan Labs      10         Dilutable     Hard       Healthcare;     Kills a     Norovirus          04/30/2020
                                                Part B          Inc                                       Nonporous Institutional;   harder-to-
                                                                                                          (HN); Food Residential     kill
                                                                                                          Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      93672-1         Quaternary ammonium       NeoSan Labs     Neosan Labs      10         Dilutable     Hard       Healthcare;     Kills a       Norovirus        04/30/2020
                                                Part A          Inc                                       Nonporous Institutional;   harder-to-
                                                                                                          (HN); Food Residential     kill
                                                                                                          Contact                    pathogen
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                             46 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites      Why is       To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                       this           CoV-2        Added to
         Number                                                                  minutes)                                             product       (COVID-19),      List N
                                                                                                                                     on List N?        follow
                                                                                                                                                    disinfection
                                                                                                                                                   directions for
                                                                                                                                                   the following
                                                                                                                                                    pathogen(s)
                                                                                                          Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      1677-256        Quaternary ammonium       FSC 35K         Ecolab Inc       5          Dilutable     Hard      Healthcare;      Kills a     Feline             04/30/2020
                                                                                                          Nonporous Institutional    harder-to-  calicivirus
                                                                                                          (HN)                       kill
                                                                                                                                     pathogen
                                                                                                                                     than SARS-
                                                                                                                                     CoV-2
                                                                                                                                     (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      1839-213        Quaternary ammonium       SC-AHD-128      Stepan           5          Dilutable     Hard       Healthcare;     Kills a     Norovirus          04/30/2020
                                                                Company                                   Nonporous Institutional;   harder-to-
                                                                                                          (HN); Food Residential     kill
                                                                                                          Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      91176-2         1,2-Hexanediol            PELS 422        The Gilla        10         Ready-to-use Hard      Healthcare;       Kills a     Human              04/23/2020
                                                                Company LLC                              Nonporous Institutional     human       coronavirus
                                                                                                         (HN)                        coronavirus
                                                                                                                                     similar
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                             47 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites      Why is       To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                       this           CoV-2        Added to
         Number                                                                  minutes)                                             product       (COVID-19),      List N
                                                                                                                                     on List N?        follow
                                                                                                                                                    disinfection
                                                                                                                                                   directions for
                                                                                                                                                   the following
                                                                                                                                                    pathogen(s)
                                                                                                                                     SARS-
                                                                                                                                     CoV-2
                                                                                                                                     (COVID-19)
      1839-211        Quaternary ammonium       SC-AHD-64       Stepan           5          Dilutable     Hard       Healthcare;     Kills a     Feline             04/23/2020
                                                                Company                                   Nonporous Institutional;   harder-to-  calicivirus
                                                                                                          (HN); Food Residential     kill
                                                                                                          Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      5185-505        Hydrogen chloride         The Works®      Bio-Lab Inc      10         Dilutable     Hard      Institutional; Kills a     Rotavirus;           04/23/2020
                                                Basic                                                     Nonporous Residential harder-to-     Poliovirus
                                                Disinfectant                                              (HN)                     kill
                                                Toilet Bowl                                                                        pathogen
                                                Cleaner                                                                            than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      74436-1         Quaternary ammonium       EasyDECON       EFT Holdings     10         Ready-to-use Hard       Healthcare;      Kills a       Hepatitis A      04/23/2020
                                                Part 1          Inc                                      Nonporous Institutional;    harder-to-    virus;
                                                                                                         (HN); Food Residential      kill          Rhinovirus;
                                                                                                         Contact                     pathogen      Feline
                                                                                                         Post-Rinse                  than SARS-    calicivirus
                                                                                                         Required                    CoV-2
                                                                                                         (FCR)                       (COVID-19);
                                                                                                                                     Emerging
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                             48 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites      Why is       To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                       this           CoV-2        Added to
         Number                                                                  minutes)                                             product       (COVID-19),      List N
                                                                                                                                     on List N?        follow
                                                                                                                                                    disinfection
                                                                                                                                                   directions for
                                                                                                                                                   the following
                                                                                                                                                    pathogen(s)
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      74436-2         Hydrogen peroxide         EasyDECON       EFT Holdings     10         Ready-to-use Hard       Healthcare;      Kills a       Hepatitis A      04/23/2020
                                                Part 2          Inc                                      Nonporous Institutional;    harder-to-    virus;
                                                                                                         (HN); Food Residential      kill          Rhinovirus;
                                                                                                         Contact                     pathogen      Feline
                                                                                                         Post-Rinse                  than SARS-    calicivirus
                                                                                                         Required                    CoV-2
                                                                                                         (FCR)                       (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      66570-2         Sodium                    EfferSan™       Activon Inc      5          Solid         Hard       Healthcare;     Kills a     Feline             04/23/2020
                      dichloroisocyanurate                                                                Nonporous Institutional;   harder-to-  calicivirus
                                                                                                          (HN); Food Residential     kill
                                                                                                          Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      87492-1         Chlorine dioxide          Electro-        Strategic        10         Ready-to-use Hard      Healthcare; Kills a        Rhinovirus            04/23/2020
                                                Biocide         Resource                                 Nonporous Institutional; harder-to-
                                                                Optimization                             (HN)      Residential kill
                                                                Inc                                                               pathogen
                                                                                                                                  than SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19);
                                                                                                                                  Emerging
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                             49 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites      Why is       To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                      this           CoV-2        Added to
         Number                                                                  minutes)                                            product       (COVID-19),      List N
                                                                                                                                    on List N?        follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      11525-30        Quaternary ammonium;      Disinfectant    Aerosols         10         Ready-to-use Hard       Healthcare;     Kills a     Rhinovirus         04/23/2020
                      Ethanol (Ethyl alcohol)   Spray "G"       Danville Inc                             Nonporous Institutional;   harder-to-
                                                                                                         (HN); Food Residential     kill
                                                                                                         Contact                    pathogen
                                                                                                         Post-Rinse                 than SARS-
                                                                                                         Required                   CoV-2
                                                                                                         (FCR)                      (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      4822-614        Hydrochloric acid         Scrubbing       S.C. Johnson     10         Ready-to-use Hard      Residential      Kills a     Rotavirus          04/23/2020
                                                Bubbles®        & Son Inc                                Nonporous                  harder-to-
                                                Power Stain                                              (HN)                       kill
                                                Destroyer                                                                           pathogen
                                                Non-Bleach                                                                          than SARS-
                                                Toilet Bowl                                                                         CoV-2
                                                Disinfectant                                                                        (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      70627-79        Hydrogen peroxide         Oxivir™ HC      Diversey Inc     1          Ready-to-use Hard       Healthcare;     Kills a       Feline           04/23/2020
                                                Disinfectant                                             Nonporous Institutional    harder-to-    calicivirus;
                                                Cleaner                                                  (HN); Food                 kill          Rhinovirus;
                                                                                                         Contact                    pathogen      Adenovirus;
                                                                                                         Post-Rinse                 than SARS-    Rotavirus;
                                                                                                         Required                   CoV-2         Poliovirus
                                                                                                         (FCR)                      (COVID-19);
                                                                                                                                    Emerging
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                            50 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites     Why is       To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                     this           CoV-2        Added to
         Number                                                                  minutes)                                           product       (COVID-19),      List N
                                                                                                                                   on List N?        follow
                                                                                                                                                  disinfection
                                                                                                                                                 directions for
                                                                                                                                                 the following
                                                                                                                                                  pathogen(s)
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      70627-80        Hydrogen peroxide         Oxivir™ HC      Diversey Inc     1          Ready-to-use Hard       Healthcare;    Kills a       Feline           04/23/2020
                                                Wipes                                                    Nonporous Institutional   harder-to-    calicivirus;
                                                                                                         (HN); Food                kill          Rhinovirus;
                                                                                                         Contact                   pathogen      Adenovirus;
                                                                                                         Post-Rinse                than SARS-    Rotavirus;
                                                                                                         Required                  CoV-2         Poliovirus
                                                                                                         (FCR)                     (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      4822-617        Sodium hypochlorite       Scrubbing       S.C. Johnson     10         Ready-to-use Hard      Residential     Kills a     Rotavirus          04/23/2020
                                                Bubbles®        & Son Inc                                Nonporous                 harder-to-
                                                Bubbly                                                   (HN)                      kill
                                                Bleach Gel                                                                         pathogen
                                                Toilet Bowl                                                                        than SARS-
                                                Disinfectant                                                                       CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      6836-385        Hydrogen peroxide         DS-6640         Lonza LLC        3          Ready-to-use Hard      Healthcare; Kills a        Feline              04/23/2020
                                                                                                         Nonporous Institutional; harder-to-  calicivirus
                                                                                                         (HN)      Residential kill
                                                                                                                                  pathogen
                                                                                                                                  than SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19);
                                                                                                                                  Emerging
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                           51 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites     Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                      this          CoV-2        Added to
         Number                                                                  minutes)                                            product      (COVID-19),      List N
                                                                                                                                    on List N?       follow
                                                                                                                                                  disinfection
                                                                                                                                                 directions for
                                                                                                                                                 the following
                                                                                                                                                  pathogen(s)
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      6836-388        Hydrogen peroxide         DS6809           Lonza LLC       3          Wipe          Hard      Healthcare; Kills a        Feline             04/23/2020
                                                                                                          Nonporous Institutional; harder-to-  calicivirus
                                                                                                          (HN)      Residential kill
                                                                                                                                   pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      91452-1         Citric acid               LEXX™ Liquid     ProNatural      10         Dilutable     Hard      Healthcare; Kills a        Feline             04/23/2020
                                                Sanitizer and    Brands LLC                               Nonporous Institutional; harder-to-  calicivirus
                                                Cleaner                                                   (HN)      Residential kill
                                                Concentrate                                                                        pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      1043-128        Phenolic                  Vesphene         Steris          10         Dilutable     Hard      Healthcare;     Kills a     Adenovirus        04/23/2020
                                                IIIse Phenolic   Corporation                              Nonporous Institutional   harder-to-
                                                Disinfectant                                              (HN)                      kill
                                                                                                                                    pathogen
                                                                                                                                    than SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19);
                                                                                                                                    Emerging
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                           52 of 143
          EPA          Active Ingredient(s)        Product        Company        Contact    Formulation    Surface    Use Sites      Why is      To kill SARS-      Date
       Registration                                 Name                         Time (in      Type         Types                      this          CoV-2        Added to
         Number                                                                  minutes)                                            product      (COVID-19),      List N
                                                                                                                                    on List N?       follow
                                                                                                                                                  disinfection
                                                                                                                                                 directions for
                                                                                                                                                 the following
                                                                                                                                                  pathogen(s)
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      88897-1         Quaternary ammonium;       Panther        Maxill Inc       3          Wipe          Hard      Healthcare;     Kills a     Poliovirus        04/23/2020
                      Ethanol (Ethyl alcohol);   Disinfectant                                             Nonporous Institutional   harder-to-
                      Isopropanol (Isopropyl     Towelette                                                (HN)                      kill
                      alcohol)                                                                                                      pathogen
                                                                                                                                    than SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      1677-255        Sodium                     XHC-S          Ecolab Inc       5          Dilutable     Hard      Healthcare;     Kills a     Poliovirus        04/23/2020
                      dichloroisocyanurate                                                                Nonporous Institutional   harder-to-
                                                                                                          (HN)                      kill
                                                                                                                                    pathogen
                                                                                                                                    than SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      68660-11        Hydrogen peroxide;         Proxitane®     Solvay           10         Dilutable     Hard      Institutional   Kills a     Rhinovirus        04/23/2020
                      Peroxyacetic acid          AHC            Chemicals                                 Nonporous                 harder-to-
                      (Peracetic acid)                          LLC                                       (HN)                      kill
                                                                                                                                    pathogen
                                                                                                                                    than SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19);
                                                                                                                                    Emerging
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                           53 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites      Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                       this          CoV-2        Added to
         Number                                                                  minutes)                                             product      (COVID-19),      List N
                                                                                                                                     on List N?       follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      34810-31        Phenolic                  Wex-cide 128    Wexford Labs     10         Dilutable     Hard      Healthcare; Kills a        Feline              04/23/2020
                                                                Inc                                       Nonporous Institutional; harder-to-  calicivirus
                                                                                                          (HN)      Residential kill
                                                                                                                                   pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      1839-155        Quaternary ammonium       BTC 2125M       Stepan           10         Dilutable     Hard       Healthcare;     Kills a     Adenovirus        04/23/2020
                                                20% Solution    Company                                   Nonporous Institutional;   harder-to-
                                                                                                          (HN); Food Residential     kill
                                                                                                          Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      1839-245        Quaternary ammonium       SC-5:256HN      Stepan           5          Dilutable     Hard       Healthcare;     Kills a     Norovirus         04/23/2020
                                                                Company                                   Nonporous Institutional;   harder-to-
                                                                                                          (HN); Food Residential     kill
                                                                                                          Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19);
                                                                                                                                     Emerging
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                            54 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites      Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                      this          CoV-2        Added to
         Number                                                                  minutes)                                            product      (COVID-19),      List N
                                                                                                                                    on List N?       follow
                                                                                                                                                  disinfection
                                                                                                                                                 directions for
                                                                                                                                                 the following
                                                                                                                                                  pathogen(s)
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      65402-3         Peroxyacetic acid         VigorOx         PeroxyChem       5          Dilutable     Hard      Institutional   Kills a     Norovirus         04/23/2020
                      (Peracetic acid);         SP-15           LLC                                       Nonporous                 harder-to-
                      Hydrogen peroxide         Antimicrobial                                             (HN)                      kill
                                                Agent                                                                               pathogen
                                                                                                                                    than SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      70271-15        Sodium hypochlorite       2% Sodium       KIK              1          Ready-to-use Hard      Healthcare; Kills a        Rhinovirus          04/23/2020
                                                Hypochlorite    International                            Nonporous Institutional; harder-to-
                                                Spray           Inc                                      (HN)      Residential kill
                                                                                                                                  pathogen
                                                                                                                                  than SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19);
                                                                                                                                  Emerging
                                                                                                                                  viral
                                                                                                                                  pathogen
                                                                                                                                  claim
      73232-1         Isopropanol (Isopropyl    Alpet D2        Best             5          Ready-to-use Hard      Healthcare; Kills a        Norovirus           04/23/2020
                      alcohol); Quaternary                      Sanitizers Inc                           Nonporous Institutional; harder-to-
                      ammonium                                                                           (HN)      Residential kill
                                                                                                                                  pathogen
                                                                                                                                  than SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19);
                                                                                                                                  Emerging
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                           55 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites      Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                       this          CoV-2        Added to
         Number                                                                  minutes)                                             product      (COVID-19),      List N
                                                                                                                                     on List N?       follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      34810-36        Citric acid               CleanCide       Wexford Labs     5          Wipe          Hard       Healthcare;     Kills a     Rhinovirus;       04/23/2020
                                                Wipes           Inc                                       Nonporous Institutional;   harder-to-  Feline
                                                                                                          (HN); Food Residential     kill        calicivirus
                                                                                                          Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      1839-96         Quaternary ammonium       NP 9.0 (D&F)    Stepan           10         Dilutable     Hard       Healthcare;     Kills a     Feline            04/23/2020
                                                Detergent/      Company                                   Nonporous Institutional;   harder-to-  calicivirus
                                                disinfectant                                              (HN); Food Residential     kill
                                                                                                          Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      87518-1         Hypochlorous acid         Hsp2O           HSP USA LLC      1          Ready-to-use Hard       Healthcare;      Kills a     Norovirus         04/23/2020
                                                                                                         Nonporous Institutional;    harder-to-
                                                                                                         (HN); Food Residential      kill
                                                                                                         Contact                     pathogen
                                                                                                         Post-Rinse                  than SARS-
                                                                                                         Required                    CoV-2
                                                                                                         (FCR)                       (COVID-19);
                                                                                                                                     Emerging
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                            56 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation      Surface     Use Sites      Why is       To kill SARS-      Date
       Registration                                Name                          Time (in      Type           Types                       this           CoV-2        Added to
         Number                                                                  minutes)                                               product       (COVID-19),      List N
                                                                                                                                       on List N?        follow
                                                                                                                                                      disinfection
                                                                                                                                                     directions for
                                                                                                                                                     the following
                                                                                                                                                      pathogen(s)
                                                                                                                                       viral
                                                                                                                                       pathogen
                                                                                                                                       claim
      1839-235        Quaternary ammonium       SC-5:256N       Stepan           5          Dilutable       Hard       Healthcare;     Kills a       Rotavirus        04/23/2020
                                                                Company                                     Nonporous Institutional;   harder-to-
                                                                                                            (HN); Food Residential     kill
                                                                                                            Contact                    pathogen
                                                                                                            Post-Rinse                 than SARS-
                                                                                                            Required                   CoV-2
                                                                                                            (FCR)                      (COVID-19)
      1839-244        Quaternary ammonium       SC-5:64HN       Stepan           5          Dilutable       Hard       Healthcare;     Kills a       Feline           04/23/2020
                                                                Company                                     Nonporous Institutional;   harder-to-    calicivirus
                                                                                                            (HN); Food Residential     kill
                                                                                                            Contact                    pathogen
                                                                                                            Post-Rinse                 than SARS-
                                                                                                            Required                   CoV-2
                                                                                                            (FCR)                      (COVID-19)
      72372-1         Hydrogen peroxide         B-Cap™ 35       PeroxyChem       Consult    Vapor (use in   Hard       Institutional   Kills a       Use this         04/16/2020
                                                Antimicrobial   LLC              user       conjunction     Nonporous                  harder-to-    product for
                                                Agent                            manual     with VHP        (HN);                      kill          sterilization as
                                                                                            generator)      Porous (P)                 pathogen      instructed in
                                                                                                                                       than SARS-    the Bioquell
                                                                                                                                       CoV-2         Hydrogen
                                                                                                                                       (COVID-19);   Peroxide Vapor
                                                                                                                                       Emerging      (HPV) User’s
                                                                                                                                       viral         Equipment
                                                                                                                                       pathogen      Manual
                                                                                                                                       claim
      777-126         Hydrogen peroxide         Angel           Reckitt          10         Ready-to-use Hard      Healthcare; Kills a               Rotavirus;       04/16/2020
                                                                Benckiser LLC                            Nonporous Institutional; harder-to-         Rhinovirus
                                                                                                         (HN)      Residential kill
                                                                                                                                  pathogen
                                                                                                                                  than SARS-
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                               57 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites     Why is       To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                     this           CoV-2        Added to
         Number                                                                  minutes)                                           product       (COVID-19),      List N
                                                                                                                                   on List N?        follow
                                                                                                                                                  disinfection
                                                                                                                                                 directions for
                                                                                                                                                 the following
                                                                                                                                                  pathogen(s)
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      4822-594        Quaternary ammonium       Scrubbing       S.C. Johnson     5          Ready-to-use Hard      Institutional; Kills a     Rotavirus           04/16/2020
                                                Bubbles®        & Son Inc                                Nonporous Residential harder-to-
                                                Bathroom                                                 (HN)                     kill
                                                Disinfectant                                                                      pathogen
                                                Bathroom                                                                          than SARS-
                                                Grime Fighter                                                                     CoV-2
                                                                                                                                  (COVID-19);
                                                                                                                                  Emerging
                                                                                                                                  viral
                                                                                                                                  pathogen
                                                                                                                                  claim
      89833-4         Hydrogen peroxide         D7 Part 2       Decon7           10         Dilutable     Hard      Healthcare; Kills a        Norovirus          04/16/2020
                                                                Systems LLC                               Nonporous Institutional; harder-to-
                                                                                                          (HN)      Residential kill
                                                                                                                                   pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      1677-254        Sodium hypochlorite       XHC-E           Ecolab Inc       5          Ready-to-use Hard      Healthcare;     Kills a       Poliovirus       04/16/2020
                                                                                                         Nonporous Institutional   harder-to-
                                                                                                         (HN)                      kill
                                                                                                                                   pathogen
                                                                                                                                   than SARS-
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                           58 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites      Why is       To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                      this           CoV-2        Added to
         Number                                                                  minutes)                                            product       (COVID-19),      List N
                                                                                                                                    on List N?        follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      706-65          Quaternary ammonium       Claire          Claire        10            Ready-to-use Hard       Healthcare;     Kills a     Adenovirus         04/16/2020
                                                Disinfectant    Manufacturing                            Nonporous Institutional;   harder-to-
                                                Bathroom        Company                                  (HN); Food Residential     kill
                                                Cleaner                                                  Contact                    pathogen
                                                                                                         Post-Rinse                 than SARS-
                                                                                                         Required                   CoV-2
                                                                                                         (FCR)                      (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      70144-5         Quaternary ammonium;      Opti-cide Max Micro-             1          Ready-to-use Hard      Healthcare; Kills a        Rotavirus            04/16/2020
                      Ethanol (Ethyl alcohol)                 Scientific LLC                             Nonporous Institutional; harder-to-
                                                                                                         (HN)      Residential kill
                                                                                                                                  pathogen
                                                                                                                                  than SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19);
                                                                                                                                  Emerging
                                                                                                                                  viral
                                                                                                                                  pathogen
                                                                                                                                  claim
      3573-77         Sodium hypochlorite       CSP-3002-3      The Proctor &    1          Dilutable     Hard      Healthcare; Kills a           Norovirus;       04/16/2020
                                                                Gamble                                    Nonporous Institutional; harder-to-     Poliovirus
                                                                Company                                   (HN)      Residential kill
                                                                                                                                   pathogen
                                                                                                                                   than SARS-
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                            59 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites      Why is       To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                       this           CoV-2        Added to
         Number                                                                  minutes)                                             product       (COVID-19),      List N
                                                                                                                                     on List N?        follow
                                                                                                                                                    disinfection
                                                                                                                                                   directions for
                                                                                                                                                   the following
                                                                                                                                                    pathogen(s)
                                                                                                                                     CoV-2
                                                                                                                                     (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      3573-96         Quaternary ammonium       Malibu          The Proctor &    10         Dilutable     Hard       Healthcare;     Kills a     Feline             04/16/2020
                                                Concentrate     Gamble                                    Nonporous Institutional;   harder-to-  calicivirus;
                                                                Company                                   (HN); Food Residential     kill        Norovirus
                                                                                                          Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      1839-215        Quaternary ammonium       SC-NDC-128      Stepan           5          Dilutable     Hard       Healthcare;     Kills a     Rotavirus          04/16/2020
                                                                Company                                   Nonporous Institutional;   harder-to-
                                                                                                          (HN); Food Residential     kill
                                                                                                          Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      1839-233        Quaternary ammonium       SC-5:64N        Stepan           5          Dilutable     Hard       Healthcare;     Kills a       Simian           04/16/2020
                                                                Company                                   Nonporous Institutional;   harder-to-    rotavirus
                                                                                                          (HN); Food Residential     kill
                                                                                                          Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                             60 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites      Why is       To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                      this           CoV-2        Added to
         Number                                                                  minutes)                                            product       (COVID-19),      List N
                                                                                                                                    on List N?        follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
                                                                                                          Required                  CoV-2
                                                                                                          (FCR)                     (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      6836-233        Quaternary ammonium       BARDAC          Lonza LLC        10         Dilutable     Hard      Healthcare; Kills a        Norovirus           04/16/2020
                                                205M-50                                                   Nonporous Institutional; harder-to-
                                                                                                          (HN)      Residential kill
                                                                                                                                   pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      70627-35        Quaternary ammonium       Envy Foaming Diversey Inc        3          Dilutable     Hard       Healthcare;    Kills a     Poliovirus         04/16/2020
                                                Disinfectant                                              Nonporous Institutional   harder-to-
                                                Cleaner                                                   (HN); Food                kill
                                                                                                          Contact                   pathogen
                                                                                                          Post-Rinse                than SARS-
                                                                                                          Required                  CoV-2
                                                                                                          (FCR)                     (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      1839-225        Quaternary ammonium       SC-RTU-TB       Stepan           3          Ready-to-use Hard       Healthcare;     Kills a       Rhinovirus       04/16/2020
                                                                Company                                  Nonporous Institutional;   harder-to-
                                                                                                         (HN); Food Residential     kill
                                                                                                         Contact                    pathogen
                                                                                                         Post-Rinse                 than SARS-
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                            61 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites      Why is       To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                       this           CoV-2        Added to
         Number                                                                  minutes)                                             product       (COVID-19),      List N
                                                                                                                                     on List N?        follow
                                                                                                                                                    disinfection
                                                                                                                                                   directions for
                                                                                                                                                   the following
                                                                                                                                                    pathogen(s)
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      1839-212        Quaternary ammonium       SC-AHD-256      Stepan           5          Dilutable     Hard       Healthcare;     Kills a     Feline             04/16/2020
                                                                Company                                   Nonporous Institutional;   harder-to-  calicivirus;
                                                                                                          (HN); Food Residential     kill        Norovirus
                                                                                                          Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      5741-28         Sodium hypochlorite       Tulmult         Spartan          0.5 (30    Ready-to-use Hard       Healthcare;      Kills a     Feline             04/16/2020
                                                                Chemical         seconds)                Nonporous Institutional;    harder-to-  calicivirus;
                                                                Company Inc                              (HN); Food Residential      kill        Norovirus
                                                                                                         Contact                     pathogen
                                                                                                         Post-Rinse                  than SARS-
                                                                                                         Required                    CoV-2
                                                                                                         (FCR)                       (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      70144-2         Quaternary ammonium;      Opti-Cide 3®    Micro-           3          Wipe          Hard      Healthcare;      Kills a       Rotavirus;       04/09/2020
                      Isopropanol (Isopropyl    Wipes           Scientific LLC                            Nonporous Institutional    harder-to-    Rhinovirus
                      alcohol)                                                                            (HN)                       kill
                                                                                                                                     pathogen
                                                                                                                                     than SARS-
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                             62 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites      Why is       To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                       this           CoV-2        Added to
         Number                                                                  minutes)                                             product       (COVID-19),      List N
                                                                                                                                     on List N?        follow
                                                                                                                                                    disinfection
                                                                                                                                                   directions for
                                                                                                                                                   the following
                                                                                                                                                    pathogen(s)
                                                                                                                                     CoV-2
                                                                                                                                     (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      1677-259        Dodecylbenzenesulfonic CW32A-RTU          Ecolab Inc       0.5 (30    Ready-to-use Hard       Healthcare;      Kills a     Norovirus          04/09/2020
                      acid; L-Lactic acid                                        seconds)                Nonporous Institutional;    harder-to-
                                                                                                         (HN); Food Residential      kill
                                                                                                         Contact                     pathogen
                                                                                                         No Rinse                    than SARS-
                                                                                                         (FCNR)                      CoV-2
                                                                                                                                     (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      1677-260        Dodecylbenzenesulfonic S&S Sanitizer      Ecolab Inc       0.5 (30    Dilutable     Hard       Healthcare;     Kills a     Norovirus          04/09/2020
                      acid; L-Lactic acid                                        seconds)                 Nonporous Institutional;   harder-to-
                                                                                                          (HN); Food Residential     kill
                                                                                                          Contact                    pathogen
                                                                                                          No Rinse                   than SARS-
                                                                                                          (FCNR)                     CoV-2
                                                                                                                                     (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      91899-2         Hydrogen peroxide         MDF-200 Part Span-World          10         Dilutable     Hard       Healthcare;     Kills a       Feline           04/09/2020
                                                B            LLC                                          Nonporous Institutional    harder-to-    calicivirus
                                                                                                          (HN); Food                 kill
                                                                                                          Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                             63 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites      Why is       To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                      this           CoV-2        Added to
         Number                                                                  minutes)                                            product       (COVID-19),      List N
                                                                                                                                    on List N?        follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
                                                                                                          Required                  CoV-2
                                                                                                          (FCR)                     (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      91899-1         Quaternary ammonium       MDF-200 Part Span-World          10         Dilutable     Hard       Healthcare;    Kills a     Feline             04/09/2020
                                                A            LLC                                          Nonporous Institutional   harder-to-  calicivirus
                                                                                                          (HN); Food                kill
                                                                                                          Contact                   pathogen
                                                                                                          Post-Rinse                than SARS-
                                                                                                          Required                  CoV-2
                                                                                                          (FCR)                     (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      34810-35        Citric acid               Cleancide       Wexford Labs     5          Ready-to-use Hard      Healthcare;      Kills a     Feline             04/09/2020
                                                                Inc                                      Nonporous Institutional    harder-to-  calicivirus
                                                                                                         (HN)                       kill
                                                                                                                                    pathogen
                                                                                                                                    than SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      9804-1          Chlorine dioxide          Oxine           Bio-Cide         10         Dilutable     Hard      Healthcare;     Kills a       Canine           04/09/2020
                                                                International                             Nonporous Institutional   harder-to-    parvovirus
                                                                Inc                                       (HN)                      kill
                                                                                                                                    pathogen
                                                                                                                                    than SARS-
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                            64 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation      Surface    Use Sites      Why is       To kill SARS-        Date
       Registration                                Name                          Time (in      Type           Types                      this           CoV-2          Added to
         Number                                                                  minutes)                                              product       (COVID-19),        List N
                                                                                                                                      on List N?        follow
                                                                                                                                                     disinfection
                                                                                                                                                    directions for
                                                                                                                                                    the following
                                                                                                                                                     pathogen(s)
                                                                                                                                      CoV-2
                                                                                                                                      (COVID-19);
                                                                                                                                      Emerging
                                                                                                                                      viral
                                                                                                                                      pathogen
                                                                                                                                      claim
      58779-4         Hydrogen peroxide         Vaprox          Steris           Consult    Vapor (use in   Hard      Institutional   Kills a       Use this           04/09/2020
                                                Hydrogen        Corporation      user       conjunction     Nonporous                 harder-to-    product for
                                                Peroxide                         manual     with VHP        (HN);                     kill          sterilization as
                                                Sterilant                                   generator)      Porous                    pathogen      instructed in
                                                                                                            (P); Food                 than SARS-    the Vaporized
                                                                                                            Contact                   CoV-2         Hydrogen
                                                                                                            No Rinse                  (COVID-19);   Peroxide
                                                                                                            (FCNR)                    Emerging      (VHP®) User’s
                                                                                                                                      viral         Equipment
                                                                                                                                      pathogen      Manual
                                                                                                                                      claim
      58232-2         Sodium hypochlorite       Sodium          Hasa Inc         5          Dilutable       Hard      Healthcare; Kills a        Rhinovirus            04/09/2020
                                                Hypochlorite                                                Nonporous Institutional; harder-to-
                                                8.25%                                                       (HN)      Residential kill
                                                                                                                                     pathogen
                                                                                                                                     than SARS-
                                                                                                                                     CoV-2
                                                                                                                                     (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      4822-593        L-Lactic acid             Windex          S.C. Johnson     5          Ready-to-use Hard      Institutional; Kills a           Rhinovirus         04/09/2020
                                                Disinfectant    & Son Inc                                Nonporous Residential harder-to-
                                                Cleaner                                                  (HN)                     kill
                                                                                                                                  pathogen
                                                                                                                                  than SARS-
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                                65 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites      Why is       To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                      this           CoV-2        Added to
         Number                                                                  minutes)                                            product       (COVID-19),      List N
                                                                                                                                    on List N?        follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      66251-2         Citric acid; Thymol       SBT 2 to 1      Melaleuca Inc    10         Dilutable     Hard      Residential     Kills a     Rhinovirus;        04/09/2020
                                                Concentrate                                               Nonporous                 harder-to-  Poliovirus
                                                                                                          (HN)                      kill
                                                                                                                                    pathogen
                                                                                                                                    than SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      71700-2         Chlorine dioxide;         SNiPER          Global        10            Ready-to-use Hard      Healthcare; Kills a        Canine               04/09/2020
                      Quaternary ammonium                       Environmental                            Nonporous Institutional; harder-to-  parvovirus
                                                                Restoration                              (HN)      Residential kill
                                                                Inc                                                               pathogen
                                                                                                                                  than SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19);
                                                                                                                                  Emerging
                                                                                                                                  viral
                                                                                                                                  pathogen
                                                                                                                                  claim
      9150-2          Chlorine dioxide          Anthium         International    15         Dilutable     Hard      Healthcare;     Kills a       Canine           04/09/2020
                                                Dioxcide        Dioxcide Inc                              Nonporous Institutional   harder-to-    parvovirus
                                                                                                          (HN)                      kill
                                                                                                                                    pathogen
                                                                                                                                    than SARS-
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                            66 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites      Why is       To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                       this           CoV-2        Added to
         Number                                                                  minutes)                                             product       (COVID-19),      List N
                                                                                                                                     on List N?        follow
                                                                                                                                                    disinfection
                                                                                                                                                   directions for
                                                                                                                                                   the following
                                                                                                                                                    pathogen(s)
                                                                                                                                     CoV-2
                                                                                                                                     (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      66171-103       Peroxyacetic acid         Peraside A      Preserve         2          Dilutable     Hard      Healthcare;      Kills a     Murine             04/09/2020
                      (Peracetic acid);         Peroxyacetic    International                             Nonporous Institutional    harder-to-  norovirus
                      Hydrogen peroxide         Acid-Based                                                (HN)                       kill
                                                Sanitizer/                                                                           pathogen
                                                Disinfectant                                                                         than SARS-
                                                                                                                                     CoV-2
                                                                                                                                     (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      3573-54         Citric acid               Comet           The Proctor &    10         Ready-to-use Hard      Healthcare; Kills a        Feline                04/09/2020
                                                Disinfecting    Gamble                                   Nonporous Institutional; harder-to-  calicivirus;
                                                Bathroom        Company                                  (HN)      Residential kill           Norovirus
                                                Cleaner                                                                           pathogen
                                                                                                                                  than SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19);
                                                                                                                                  Emerging
                                                                                                                                  viral
                                                                                                                                  pathogen
                                                                                                                                  claim
      39967-138       Potassium                 Rely+On         Lanxess          10         Dilutable     Hard       Healthcare;     Kills a       Hepatitis A      04/09/2020
                      peroxymonosulfate;        Multipurpose    Corporation                               Nonporous Institutional;   harder-to-    virus; Feline
                      Sodium chloride           Disinfectant                                              (HN); Food Residential     kill          calicivirus
                                                Cleaner                                                   Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                             67 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites      Why is       To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                       this           CoV-2        Added to
         Number                                                                  minutes)                                             product       (COVID-19),      List N
                                                                                                                                     on List N?        follow
                                                                                                                                                    disinfection
                                                                                                                                                   directions for
                                                                                                                                                   the following
                                                                                                                                                    pathogen(s)
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      1839-246        Quaternary ammonium       SC-5:128HN      Stepan           5          Dilutable     Hard       Healthcare;     Kills a     Rotavirus;         04/09/2020
                                                                Company                                   Nonporous Institutional;   harder-to-  Feline
                                                                                                          (HN); Food Residential     kill        calicivirus
                                                                                                          Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      1839-86         Quaternary ammonium       BTC 2125M       Stepan           10         Dilutable     Hard       Healthcare;     Kills a     Adenovirus         04/09/2020
                                                10% Solution    Company                                   Nonporous Institutional;   harder-to-
                                                                                                          (HN); Food Residential     kill
                                                                                                          Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      1839-166        Quaternary ammonium       BTC 885         Stepan           10         Dilutable     Hard       Healthcare;     Kills a       Rotavirus        04/09/2020
                                                NDC-128         Company                                   Nonporous Institutional;   harder-to-
                                                                                                          (HN); Food Residential     kill
                                                                                                          Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                             68 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites      Why is       To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                      this           CoV-2        Added to
         Number                                                                  minutes)                                            product       (COVID-19),      List N
                                                                                                                                    on List N?        follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
                                                                                                          Required                  CoV-2
                                                                                                          (FCR)                     (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      8383-13         Hydrogen peroxide;        PeridoxRTU ™    Contec Inc       2          Ready-to-use Hard      Healthcare;      Kills a     Feline             04/09/2020
                      Peroxyacetic acid                                                                  Nonporous Institutional    harder-to-  calicivirus
                      (Peracetic acid)                                                                   (HN)                       kill
                                                                                                                                    pathogen
                                                                                                                                    than SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      954-11          Quaternary ammonium       Barbicide       King Research 10            Dilutable     Hard      Healthcare;     Kills a     Human              04/02/2020
                                                                Inc                                       Nonporous Institutional   human       coronavirus
                                                                                                          (HN)                      coronavirus
                                                                                                                                    similar
                                                                                                                                    SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19)
      84683-3         Thymol                    Benefect        Cleanwell LLC    10         Ready-to-use Hard       Healthcare;     Kills a     Rhinovirus         04/02/2020
                                                Botanical                                                Nonporous Institutional;   harder-to-
                                                Daily Cleaner                                            (HN); Food Residential     kill
                                                Disinfectant                                             Contact                    pathogen
                                                Spray                                                    No Rinse                   than SARS-
                                                                                                         (FCNR)                     CoV-2
                                                                                                                                    (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                            69 of 143
          EPA          Active Ingredient(s)        Product        Company        Contact    Formulation    Surface    Use Sites      Why is      To kill SARS-      Date
       Registration                                 Name                         Time (in      Type         Types                      this          CoV-2        Added to
         Number                                                                  minutes)                                            product      (COVID-19),      List N
                                                                                                                                    on List N?       follow
                                                                                                                                                  disinfection
                                                                                                                                                 directions for
                                                                                                                                                 the following
                                                                                                                                                  pathogen(s)
                                                                                                                                    pathogen
                                                                                                                                    claim
      88897-2         Quaternary ammonium;       Panther        Maxill Inc       3          Ready-to-use Hard      Healthcare;      Kills a     Adenovirus;       04/02/2020
                      Ethanol (Ethyl alcohol);   Disinfectant                                            Nonporous Institutional    harder-to-  Feline
                      Isopropanol (Isopropyl                                                             (HN)                       kill        calicivirus
                      alcohol)                                                                                                      pathogen
                                                                                                                                    than SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      42048-4         L-Lactic acid              Sani-Cide EX3 Celeste           10         Ready-to-use Hard      Institutional    Kills a     Feline            04/02/2020
                                                 (10X) RTU     Industries                                Nonporous                  harder-to-  calicivirus
                                                               Corp                                      (HN)                       kill
                                                                                                                                    pathogen
                                                                                                                                    than SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      66171-7         Quaternary ammonium;       Synergize      Preserve         10         Dilutable     Hard      Institutional   Kills a     Feline            04/02/2020
                      Glutaraldehyde                            International                             Nonporous                 harder-to-  calicivirus
                                                                                                          (HN)                      kill
                                                                                                                                    pathogen
                                                                                                                                    than SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                           70 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites      Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                       this          CoV-2        Added to
         Number                                                                  minutes)                                             product      (COVID-19),      List N
                                                                                                                                     on List N?       follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
                                                                                                                                     pathogen
                                                                                                                                     claim
      85837-4         Hydrogen peroxide         Proxi Home    Innovasource       10         Ready-to-use Hard      Healthcare; Kills a        Rhinovirus           04/02/2020
                                                General       LLC                                        Nonporous Institutional; harder-to-
                                                Disinfectant                                             (HN)      Residential kill
                                                Cleaner Spray                                                                     pathogen
                                                                                                                                  than SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19);
                                                                                                                                  Emerging
                                                                                                                                  viral
                                                                                                                                  pathogen
                                                                                                                                  claim
      498-179         Quaternary ammonium;      Champion        Chase            10         Ready-to-use Hard      Healthcare; Kills a        Rhinovirus           04/02/2020
                      Ethanol (Ethyl alcohol)   Sprayon         Products Co                              Nonporous Institutional; harder-to-
                                                Spray                                                    (HN)      Residential kill
                                                Disinfectant                                                                      pathogen
                                                Formula 3                                                                         than SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19);
                                                                                                                                  Emerging
                                                                                                                                  viral
                                                                                                                                  pathogen
                                                                                                                                  claim
      1839-236        Quaternary ammonium       SC-5:128N       Stepan           5          Dilutable     Hard       Healthcare;     Kills a     Rotavirus         04/02/2020
                                                                Company                                   Nonporous Institutional;   harder-to-
                                                                                                          (HN); Food Residential     kill
                                                                                                          Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                            71 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites      Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                       this          CoV-2        Added to
         Number                                                                  minutes)                                             product      (COVID-19),      List N
                                                                                                                                     on List N?       follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
                                                                                                                                     pathogen
                                                                                                                                     claim
      70385-6         Quaternary ammonium       QGC             Prorestore       10         Dilutable     Hard       Healthcare;     Kills a     Feline            04/02/2020
                                                                Products                                  Nonporous Institutional;   harder-to-  calicivirus
                                                                                                          (HN); Food Residential     kill
                                                                                                          Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      1043-87         Phenolic                  Vesphene II     Steris           10         Dilutable     Hard      Healthcare;      Kills a     Adenovirus        03/26/2020
                                                se              Corporation                               Nonporous Institutional    harder-to-
                                                                                                          (HN)                       kill
                                                                                                                                     pathogen
                                                                                                                                     than SARS-
                                                                                                                                     CoV-2
                                                                                                                                     (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      1043-91         Phenolic                  LpH®            Steris           10         Dilutable     Hard       Institutional   Kills a     Adenovirus        03/26/2020
                                                                Corporation                               Nonporous                  harder-to-
                                                                                                          (HN); Food                 kill
                                                                                                          Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                            72 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites      Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                       this          CoV-2        Added to
         Number                                                                  minutes)                                             product      (COVID-19),      List N
                                                                                                                                     on List N?       follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
                                                                                                                                     pathogen
                                                                                                                                     claim
      1839-100        Quaternary ammonium       Veterinarian    Stepan           10         Dilutable     Hard      Residential      Kills a     Feline            03/26/2020
                                                Type            Company                                   Nonporous                  harder-to-  calicivirus;
                                                Disinfectant                                              (HN)                       kill        Norovirus
                                                                                                                                     pathogen
                                                                                                                                     than SARS-
                                                                                                                                     CoV-2
                                                                                                                                     (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      1839-95         Quaternary ammonium       NP 4.5 (D&F)    Stepan           10         Dilutable     Hard       Healthcare;     Kills a     Norovirus         03/26/2020
                                                Detergent/      Company                                   Nonporous Institutional;   harder-to-
                                                disinfectant                                              (HN); Food Residential     kill
                                                                                                          Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      4091-20         Quaternary ammonium       Phoenix 2       W.M. Barr &      5          Ready-to-use Hard      Healthcare; Kills a            Rotavirus;       03/26/2020
                                                                Company Inc                              Nonporous Institutional; harder-to-      Feline
                                                                                                         (HN)      Residential kill               calicivirus;
                                                                                                                                  pathogen        Rhinovirus
                                                                                                                                  than SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19);
                                                                                                                                  Emerging
                                                                                                                                  viral
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                            73 of 143
          EPA          Active Ingredient(s)        Product        Company        Contact    Formulation    Surface     Use Sites      Why is      To kill SARS-      Date
       Registration                                 Name                         Time (in      Type         Types                       this          CoV-2        Added to
         Number                                                                  minutes)                                             product      (COVID-19),      List N
                                                                                                                                     on List N?       follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
                                                                                                                                     pathogen
                                                                                                                                     claim
      44446-67        Phenolic; Ethanol (Ethyl   Concept        Quest          10           Ready-to-use Hard      Healthcare; Kills a        Adenovirus;          03/26/2020
                      alcohol)                   Hospital       Specialty Corp                           Nonporous Institutional; harder-to-  Canine
                                                 Disinfectant                                            (HN)      Residential kill           hepatitis virus
                                                 Deodorant                                                                        pathogen
                                                                                                                                  than SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19);
                                                                                                                                  Emerging
                                                                                                                                  viral
                                                                                                                                  pathogen
                                                                                                                                  claim
      45745-11        Hydrogen peroxide          HP2O2          Midlab           5          Dilutable     Hard       Healthcare;     Kills a     Rotavirus;        03/26/2020
                                                                                                          Nonporous Institutional    harder-to-  Norovirus;
                                                                                                          (HN); Food                 kill        Rhinovirus
                                                                                                          Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      56392-8         Sodium hypochlorite        Dispatch       Clorox           1          Wipe          Hard       Healthcare;     Kills a     Adenovirus        03/26/2020
                                                                Professional                              Nonporous Institutional;   harder-to-
                                                                Products                                  (HN); Food Residential     kill
                                                                Company                                   Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                            74 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation      Surface     Use Sites      Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type           Types                       this          CoV-2        Added to
         Number                                                                  minutes)                                               product      (COVID-19),      List N
                                                                                                                                       on List N?       follow
                                                                                                                                                     disinfection
                                                                                                                                                    directions for
                                                                                                                                                    the following
                                                                                                                                                     pathogen(s)
                                                                                                                                       pathogen
                                                                                                                                       claim
      65402-9         Peroxyacetic acid         VigorOx         PeroxyChem       5          Dilutable       Hard      Healthcare;      Kills a     Feline            03/26/2020
                      (Peracetic acid);         15/10           LLC                                         Nonporous Institutional    harder-to-  calicivirus
                      Hydrogen peroxide         Antimicrobial                                               (HN)                       kill
                                                Agent                                                                                  pathogen
                                                                                                                                       than SARS-
                                                                                                                                       CoV-2
                                                                                                                                       (COVID-19);
                                                                                                                                       Emerging
                                                                                                                                       viral
                                                                                                                                       pathogen
                                                                                                                                       claim
      67619-40        Sodium hypochlorite       Clorox          Clorox           1          Ready-to-       Hard       Healthcare;     Kills a     Murine            03/26/2020
                                                Healthcare      Professional                use;            Nonporous Institutional;   harder-to-  norovirus
                                                Spore10         Products                    Electrostatic   (HN); Food Residential     kill
                                                Defense         Company                     spray           Contact                    pathogen
                                                Cleaner                                     (Clorox®        Post-Rinse                 than SARS-
                                                Disinfectant                                Total 360®      Required                   CoV-2
                                                                                            system)         (FCR)                      (COVID-19);
                                                                                                                                       Emerging
                                                                                                                                       viral
                                                                                                                                       pathogen
                                                                                                                                       claim
      70060-19        Sodium chlorite; Sodium Aseptrol S10-     BASF             10         Solid           Hard       Healthcare;     Kills a     Feline            03/26/2020
                      dichloroisocyanurate    Tab               Corporation                                 Nonporous Institutional    harder-to-  calicivirus
                      dihydrate                                                                             (HN); Food                 kill
                                                                                                            Contact                    pathogen
                                                                                                            Post-Rinse                 than SARS-
                                                                                                            Required                   CoV-2
                                                                                                            (FCR)                      (COVID-19);
                                                                                                                                       Emerging
                                                                                                                                       viral
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                              75 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites      Why is      To kill SARS-        Date
       Registration                                Name                          Time (in      Type         Types                       this          CoV-2          Added to
         Number                                                                  minutes)                                             product      (COVID-19),        List N
                                                                                                                                     on List N?       follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
                                                                                                                                     pathogen
                                                                                                                                     claim
      70144-4         Quaternary ammonium;      Opti-cide Max Micro-             1          Wipe          Hard       Healthcare;     Kills a     Rotavirus           03/26/2020
                      Ethanol (Ethyl alcohol)   Wipes         Scientific LLC                              Nonporous Institutional;   harder-to-
                                                                                                          (HN); Food Residential     kill
                                                                                                          Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      70271-13        Sodium hypochlorite       Pure Bright     KIK              5          Dilutable     Hard      Healthcare; Kills a           Adenovirus;        03/26/2020
                                                Germicidal      International                             Nonporous Institutional; harder-to-     Rotavirus;
                                                Ultra Bleach    LLC                                       (HN)      Residential kill              Canine
                                                                                                                                   pathogen       parvovirus;
                                                                                                                                   than SARS-     Feline
                                                                                                                                   CoV-2          panleukopenia
                                                                                                                                   (COVID-19);    virus; Hepatitis
                                                                                                                                   Emerging       A virus;
                                                                                                                                   viral          Norovirus;
                                                                                                                                   pathogen       Poliovirus;
                                                                                                                                   claim          Rhinovirus
      70271-31        Sodium hypochlorite       Nova            KIK              10         Dilutable     Hard      Healthcare; Kills a        Rhinovirus            03/26/2020
                                                                International                             Nonporous Institutional; harder-to-
                                                                LLC                                       (HN)      Residential kill
                                                                                                                                   pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                              76 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites      Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                      this          CoV-2        Added to
         Number                                                                  minutes)                                            product      (COVID-19),      List N
                                                                                                                                    on List N?       follow
                                                                                                                                                  disinfection
                                                                                                                                                 directions for
                                                                                                                                                 the following
                                                                                                                                                  pathogen(s)
                                                                                                                                    pathogen
                                                                                                                                    claim
      777-131         Hypochlorous acid         Cousteau        Reckitt          10         Ready-to-use Hard       Healthcare;     Kills a     Rhinovirus        03/26/2020
                                                                Benckiser LLC                            Nonporous Institutional;   harder-to-
                                                                                                         (HN); Food Residential     kill
                                                                                                         Contact                    pathogen
                                                                                                         No Rinse                   than SARS-
                                                                                                         (FCNR)                     CoV-2
                                                                                                                                    (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      82972-1         Chlorine dioxide;         Vital Oxide     Vital Solutions 10          Ready-to-use Hard      Healthcare; Kills a        Adenovirus;         03/26/2020
                      Quaternary ammonium                       LLC                                      Nonporous Institutional; harder-to-  Canine
                                                                                                         (HN)      Residential kill           parvovirus
                                                                                                                                  pathogen
                                                                                                                                  than SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19);
                                                                                                                                  Emerging
                                                                                                                                  viral
                                                                                                                                  pathogen
                                                                                                                                  claim
      84198-1         Hydrogen peroxide         Peroxy HDOX     Earth            5          Dilutable     Hard      Healthcare;     Kills a     Norovirus         03/26/2020
                                                                Laboratories                              Nonporous Institutional   harder-to-
                                                                Inc                                       (HN)                      kill
                                                                                                                                    pathogen
                                                                                                                                    than SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                           77 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites      Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                       this          CoV-2        Added to
         Number                                                                  minutes)                                             product      (COVID-19),      List N
                                                                                                                                     on List N?       follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
                                                                                                                                     pathogen
                                                                                                                                     claim
      84683-4         Thymol                    Benefect        Cleanwell LLC    10         Wipe          Hard       Healthcare;     Kills a     Rhinovirus        03/26/2020
                                                Botanical                                                 Nonporous Institutional;   harder-to-
                                                Daily Cleaner                                             (HN); Food Residential     kill
                                                Disinfectant                                              Contact                    pathogen
                                                Towelette                                                 No Rinse                   than SARS-
                                                                                                          (FCNR)                     CoV-2
                                                                                                                                     (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      89833-3         Quaternary ammonium       D7 Part 1       Decon7           10         Dilutable     Hard       Healthcare;     Kills a     Norovirus         03/26/2020
                                                                Systems LLC                               Nonporous Institutional;   harder-to-
                                                                                                          (HN); Food Residential     kill
                                                                                                          Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      89900-2         Quaternary ammonium       Scrubbing       S.C. Johnson     5          Ready-to-use Hard       Institutional; Kills a     Rotavirus           03/26/2020
                                                Bubbles®        Professional                             Nonporous Residential harder-to-
                                                Disinfectant                                             (HN); Food                kill
                                                Restroom                                                 Contact                   pathogen
                                                Cleaner II                                               Post-Rinse                than SARS-
                                                                                                         Required                  CoV-2
                                                                                                         (FCR)                     (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                            78 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites      Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                       this          CoV-2        Added to
         Number                                                                  minutes)                                             product      (COVID-19),      List N
                                                                                                                                     on List N?       follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
                                                                                                                                     pathogen
                                                                                                                                     claim
      89900-3         Quaternary ammonium       Fantastik®      S.C. Johnson     5          Ready-to-use Hard       Institutional; Kills a     Rotavirus           03/26/2020
                                                Multi-Surface   Professional                             Nonporous Residential harder-to-
                                                Disinfectant                                             (HN); Food                kill
                                                Degreaser                                                Contact                   pathogen
                                                                                                         Post-Rinse                than SARS-
                                                                                                         Required                  CoV-2
                                                                                                         (FCR)                     (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      91399-2         Sodium chlorite           Biotab7         Advanced         1          Dilutable     Hard       Healthcare;     Kills a     Feline            03/26/2020
                                                                Biocide                                   Nonporous Institutional;   harder-to-  calicivirus;
                                                                Technologies                              (HN); Food Residential     kill        Norovirus
                                                                Inc                                       Contact                    pathogen
                                                                                                          No Rinse                   than SARS-
                                                                                                          (FCNR)                     CoV-2
                                                                                                                                     (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      92108-1         Hypochlorous acid         Excelyte Vet    PCT LTD          10         Ready-to-use Hard      Healthcare; Kills a        Norovirus            03/26/2020
                                                                                                         Nonporous Institutional; harder-to-
                                                                                                         (HN)      Residential kill
                                                                                                                                  pathogen
                                                                                                                                  than SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19);
                                                                                                                                  Emerging
                                                                                                                                  viral
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                            79 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites      Why is       To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                      this           CoV-2        Added to
         Number                                                                  minutes)                                            product       (COVID-19),      List N
                                                                                                                                    on List N?        follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
                                                                                                                                    pathogen
                                                                                                                                    claim
      92987-1         Sodium chlorite; Citric   Tristel Duo     Tristel          0.5 (30    Ready-to-use Hard      Healthcare;      Kills a       Adenovirus;      03/26/2020
                      acid                      for Surfaces    Solutions LTD    seconds)                Nonporous Institutional    harder-to-    Feline
                                                                                                         (HN)                       kill          calicivirus;
                                                                                                                                    pathogen      Poliovirus
                                                                                                                                    than SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      93040-1         Sodium chloride           Force of        HCl Cleaning     10         Ready-to-use Hard       Healthcare;     Kills a     Feline             03/26/2020
                                                Nature          Products LLC                             Nonporous Institutional;   harder-to-  calicivirus
                                                Activator                                                (HN); Food Residential     kill
                                                Capsule                                                  Contact                    pathogen
                                                                                                         Post-Rinse                 than SARS-
                                                                                                         Required                   CoV-2
                                                                                                         (FCR)                      (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      11346-3         Sodium hypochlorite       Clorox HW       The Clorox       1          Wipe          Hard      Healthcare;     Kills a       Feline           03/26/2020
                                                                Company                                   Nonporous Residential     harder-to-    calicivirus;
                                                                                                          (HN)                      kill          Norovirus
                                                                                                                                    pathogen
                                                                                                                                    than SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19)
      11346-6         Sodium hypochlorite       Clorox HS       The Clorox       1          Ready-to-use Hard      Healthcare;      Kills a       Feline           03/26/2020
                                                                Company                                  Nonporous Residential      harder-to-    calicivirus;
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                            80 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites      Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                       this          CoV-2        Added to
         Number                                                                  minutes)                                             product      (COVID-19),      List N
                                                                                                                                     on List N?       follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
                                                                                                          (HN); Food                 kill         Norovirus
                                                                                                          Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19)
      1677-216        Sodium chlorite           Exspor Base   Ecolab Inc         5          Dilutable     Hard      Healthcare;      Kills a      Feline           03/26/2020
                                                Concentration                                             Nonporous Institutional    harder-to-   calicivirus;
                                                                                                          (HN)                       kill         Norovirus
                                                                                                                                     pathogen
                                                                                                                                     than SARS-
                                                                                                                                     CoV-2
                                                                                                                                     (COVID-19)
      1839-80         Quaternary ammonium       NP 12.5         Stepan           10         Dilutable     Hard      Healthcare; Kills a           Adenovirus       03/26/2020
                                                Detergent/      Company                                   Nonporous Institutional; harder-to-
                                                Disinfectant                                              (HN)      Residential kill
                                                                                                                                   pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19)
      1839-97         Quaternary ammonium       NP 12.5         Stepan           10         Dilutable     Hard       Healthcare;     Kills a      Adenovirus       03/26/2020
                                                (D&F)           Company                                   Nonporous Institutional;   harder-to-
                                                Detergent/                                                (HN); Food Residential     kill
                                                Disinfectant                                              Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19)
      34810-21        Phenolic                  Ready To Use    Wexford Labs     10         Ready-to-use Hard      Healthcare; Kills a            Rhinovirus       03/26/2020
                                                Wex-Cide        Inc                                      Nonporous Institutional; harder-to-
                                                                                                         (HN)      Residential kill
                                                                                                                                  pathogen
                                                                                                                                  than SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19)
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                            81 of 143
          EPA          Active Ingredient(s)       Product          Company       Contact    Formulation    Surface    Use Sites      Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                      this          CoV-2        Added to
         Number                                                                  minutes)                                            product      (COVID-19),      List N
                                                                                                                                    on List N?       follow
                                                                                                                                                  disinfection
                                                                                                                                                 directions for
                                                                                                                                                 the following
                                                                                                                                                  pathogen(s)
      3862-179        Phenolic                  Opti-Phene       ABC             10         Dilutable     Hard      Healthcare; Kills a          Human            03/26/2020
                                                                 Compounding                              Nonporous Institutional; harder-to-    adenovirus
                                                                 Co Inc                                   (HN)      Residential kill
                                                                                                                                   pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19)
      3862-181        Quaternary ammonium       Foaming          ABC             10         Ready-to-use Hard       Healthcare;     Kills a      Poliovirus       03/26/2020
                                                Disinfectant     Compounding                             Nonporous Institutional;   harder-to-
                                                Cleaner          Co Inc                                  (HN); Food Residential     kill
                                                                                                         Contact                    pathogen
                                                                                                         Post-Rinse                 than SARS-
                                                                                                         Required                   CoV-2
                                                                                                         (FCR)                      (COVID-19)
      61178-2         Quaternary ammonium       Public Places    Microgen Inc    10         Ready-to-use Hard       Healthcare;     Kills a      Feline           03/26/2020
                                                                                                         Nonporous Institutional;   harder-to-   calicivirus
                                                                                                         (HN); Food Residential     kill
                                                                                                         Contact                    pathogen
                                                                                                         Post-Rinse                 than SARS-
                                                                                                         Required                   CoV-2
                                                                                                         (FCR)                      (COVID-19)
      63761-5         Quaternary ammonium;      Sterilex Ultra   Sterilex        10         Dilutable     Hard      Healthcare; Kills a          Feline           03/26/2020
                      Sodium carbonate          Powder                                                    Nonporous Institutional; harder-to-    calicivirus;
                      peroxyhydrate                                                                       (HN)      Residential kill             Norovirus
                                                                                                                                   pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19)
      64240-65        L-Lactic acid             WC Complete Combat Insect 0.5 (30           Ready-to-use Hard      Healthcare; Kills a           Rhinovirus       03/26/2020
                                                            Control       seconds)                       Nonporous Institutional; harder-to-
                                                            Systems                                      (HN)      Residential kill
                                                                                                                                  pathogen
                                                                                                                                  than SARS-
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                           82 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites      Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                      this          CoV-2        Added to
         Number                                                                  minutes)                                            product      (COVID-19),      List N
                                                                                                                                    on List N?       follow
                                                                                                                                                  disinfection
                                                                                                                                                 directions for
                                                                                                                                                 the following
                                                                                                                                                  pathogen(s)
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19)
      675-30          Quaternary ammonium       Roccal II 10%   Reckitt          10         Dilutable     Hard       Healthcare;    Kills a      Adenovirus       03/26/2020
                                                                Benckiser LLC                             Nonporous Institutional   harder-to-
                                                                                                          (HN); Food                kill
                                                                                                          Contact                   pathogen
                                                                                                          Post-Rinse                than SARS-
                                                                                                          Required                  CoV-2
                                                                                                          (FCR)                     (COVID-19)
      6836-333        Quaternary ammonium       MMR-4U          Lonza LLC        10         Ready-to-use Hard       Healthcare;     Kills a      Feline           03/26/2020
                                                                                                         Nonporous Institutional;   harder-to-   calicivirus;
                                                                                                         (HN); Food Residential     kill         Norovirus
                                                                                                         Contact                    pathogen
                                                                                                         Post-Rinse                 than SARS-
                                                                                                         Required                   CoV-2
                                                                                                         (FCR)                      (COVID-19)
      70271-24        Sodium hypochlorite       Tecumseh B      KIK              5          Dilutable     Hard      Healthcare; Kills a          Feline           03/26/2020
                                                                International                             Nonporous Institutional; harder-to-    calicivirus;
                                                                LLC                                       (HN)      Residential kill             Norovirus
                                                                                                                                   pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19)
      70590-1         Sodium hypochlorite       Hype-Wipe       Current          1          Wipe          Hard      Healthcare;     Kills a      Feline           03/26/2020
                                                                Technologies                              Nonporous Institutional   harder-to-   calicivirus;
                                                                Inc                                       (HN)                      kill         Norovirus
                                                                                                                                    pathogen
                                                                                                                                    than SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19)
      70627-33        Quaternary ammonium       Envy Liquid     Diversey Inc     5          Ready-to-use Hard      Healthcare;      Kills a      Canine           03/26/2020
                                                Disinfectant                                             Nonporous Institutional    harder-to-   parvovirus

www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                           83 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites     Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                      this          CoV-2        Added to
         Number                                                                  minutes)                                            product      (COVID-19),      List N
                                                                                                                                    on List N?       follow
                                                                                                                                                  disinfection
                                                                                                                                                 directions for
                                                                                                                                                 the following
                                                                                                                                                  pathogen(s)
                                                Cleaner                                                   (HN); Food                kill
                                                                                                          Contact                   pathogen
                                                                                                          Post-Rinse                than SARS-
                                                                                                          Required                  CoV-2
                                                                                                          (FCR)                     (COVID-19)
      71847-2         Sodium                    Klor-Kleen      Medentech        10         Dilutable     Hard      Healthcare;     Kills a      Feline           03/26/2020
                      dichloroisocyanurate                      LTD                                       Nonporous Institutional   harder-to-   calicivirus;
                                                                                                          (HN)                      kill         Norovirus
                                                                                                                                    pathogen
                                                                                                                                    than SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19)
      777-102         Sodium hypochlorite       Lysol® Brand    Reckitt          5          Ready-to-use Hard      Healthcare; Kills a           Rhinovirus       03/26/2020
                                                Toilet Bowl     Benckiser LLC                            Nonporous Institutional; harder-to-
                                                Cleaner with                                             (HN)      Residential kill
                                                Bleach                                                                            pathogen
                                                                                                                                  than SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19)
      777-104         Hydrochloric acid         Vanity GP       Reckitt          10         Ready-to-use Hard      Healthcare; Kills a           Poliovirus       03/26/2020
                                                                Benckiser LLC                            Nonporous Institutional; harder-to-
                                                                                                         (HN)      Residential kill
                                                                                                                                  pathogen
                                                                                                                                  than SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19)
      84526-1         Hydrogen peroxide;        HaloSpray       Halosil          10         Ready-to-use Hard      Healthcare; Kills a           Feline           03/26/2020
                      Silver                                    International                            Nonporous Institutional; harder-to-     calicivirus;
                                                                Inc                                      (HN)      Residential kill              Norovirus
                                                                                                                                  pathogen
                                                                                                                                  than SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19)
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                           84 of 143
          EPA          Active Ingredient(s)        Product        Company        Contact    Formulation    Surface    Use Sites      Why is      To kill SARS-      Date
       Registration                                 Name                         Time (in      Type         Types                      this          CoV-2        Added to
         Number                                                                  minutes)                                            product      (COVID-19),      List N
                                                                                                                                    on List N?       follow
                                                                                                                                                  disinfection
                                                                                                                                                 directions for
                                                                                                                                                 the following
                                                                                                                                                  pathogen(s)
      88089-2         Hydrogen peroxide;         Peridox        BioMed           2          Dilutable     Hard      Healthcare; Kills a          Feline           03/26/2020
                      Peroxyacetic acid                         Protect LLC                               Nonporous Institutional; harder-to-    calicivirus;
                      (Peracetic acid)                                                                    (HN)      Residential kill             Norovirus
                                                                                                                                   pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19)
      88089-4         Hydrogen peroxide;         PeridoxRTU™    BioMed           3          Ready-to-use Hard      Healthcare; Kills a           Canine           03/26/2020
                      Peroxyacetic acid                         Protect LLC                              Nonporous Institutional; harder-to-     parvovirus
                      (Peracetic acid)                                                                   (HN)      Residential kill
                                                                                                                                  pathogen
                                                                                                                                  than SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19)
      88494-2         Ethanol (Ethyl alcohol);   Wedge          North            1          Ready-to-use Hard       Healthcare;     Kills a      Poliovirus       03/26/2020
                      Quaternary ammonium        Disinfectant   American                                 Nonporous Institutional;   harder-to-
                                                 Wipes          Infection                                (HN); Food Residential     kill
                                                                Control Ltd                              Contact                    pathogen
                                                                                                         Post-Rinse                 than SARS-
                                                                                                         Required                   CoV-2
                                                                                                         (FCR)                      (COVID-19)
      9480-11         Quaternary ammonium        BackSpray      Professional     5          Ready-to-use Hard      Healthcare; Kills a           Feline           03/26/2020
                                                 RTU            Disposables                              Nonporous Institutional; harder-to-     calicivirus;
                                                                International                            (HN)      Residential kill              Norovirus
                                                                Inc                                                               pathogen
                                                                                                                                  than SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19)
      10324-59        Quaternary ammonium        Maquat 64      Mason            10         Dilutable     Hard      Healthcare; Kills a     Human                 03/19/2020
                                                                Chemical                                  Nonporous Institutional; human    coronavirus
                                                                Company                                   (HN)      Residential coronavirus
                                                                                                                                   similar
                                                                                                                                   SARS-
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                           85 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites     Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                      this          CoV-2        Added to
         Number                                                                  minutes)                                            product      (COVID-19),      List N
                                                                                                                                    on List N?       follow
                                                                                                                                                  disinfection
                                                                                                                                                 directions for
                                                                                                                                                 the following
                                                                                                                                                  pathogen(s)
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19)
      1130-15         Quaternary ammonium;      Weiman          Weiman           3          Ready-to-use Hard       Healthcare;     Kills a     Rotavirus         03/19/2020
                      Isopropanol (Isopropyl    Germicidal      Products LLC                             Nonporous Institutional;   harder-to-
                      alcohol)                  Solution                                                 (HN); Food Residential     kill
                                                                                                         Contact                    pathogen
                                                                                                         Post-Rinse                 than SARS-
                                                                                                         Required                   CoV-2
                                                                                                         (FCR)                      (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      1677-233        Quaternary ammonium       Multi-Purpose Ecolab Inc         10         Dilutable     Hard      Healthcare; Kills a        Feline             03/19/2020
                                                Disinfectant                                              Nonporous Institutional; harder-to-  calicivirus
                                                Cleaner                                                   (HN)      Residential kill
                                                                                                                                   pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      5813-120        Sodium hypochlorite       CRB             The Clorox       10         Dilutable     Hard      Healthcare; Kills a        Canine             03/19/2020
                                                                Company                                   Nonporous Institutional; harder-to-  parvovirus
                                                                                                          (HN)      Residential kill
                                                                                                                                   pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                           86 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites      Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                      this          CoV-2        Added to
         Number                                                                  minutes)                                            product      (COVID-19),      List N
                                                                                                                                    on List N?       follow
                                                                                                                                                  disinfection
                                                                                                                                                 directions for
                                                                                                                                                 the following
                                                                                                                                                  pathogen(s)
                                                                                                                                    pathogen
                                                                                                                                    claim
      675-55          Citric acid               Lysol®          Reckitt          5          Ready-to-use Hard       Healthcare;     Kills a     Poliovirus        03/19/2020
                                                Bathroom        Benckiser LLC                            Nonporous Institutional;   harder-to-
                                                Cleaner                                                  (HN); Food Residential     kill
                                                                                                         Contact                    pathogen
                                                                                                         Post-Rinse                 than SARS-
                                                                                                         Required                   CoV-2
                                                                                                         (FCR)                      (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      70144-1         Quaternary ammonium;      Opti-Cide 3®    Micro-           2          Ready-to-use Hard      Healthcare; Kills a        Rotavirus;          03/19/2020
                      Isopropanol (Isopropyl                    Scientific LLC                           Nonporous Institutional; harder-to-  Rhinovirus
                      alcohol)                                                                           (HN)      Residential kill           Type 14
                                                                                                                                  pathogen
                                                                                                                                  than SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19);
                                                                                                                                  Emerging
                                                                                                                                  viral
                                                                                                                                  pathogen
                                                                                                                                  claim
      706-111         Quaternary ammonium       Claire          Claire        5             Ready-to-use Hard       Healthcare;     Kills a     Poliovirus        03/19/2020
                                                Disinfectant    Manufacturing                            Nonporous Institutional;   harder-to-
                                                Spray Q         Company                                  (HN); Food Residential     kill
                                                                                                         Contact                    pathogen
                                                                                                         Post-Rinse                 than SARS-
                                                                                                         Required                   CoV-2
                                                                                                         (FCR)                      (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                           87 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites      Why is       To kill SARS-       Date
       Registration                                Name                          Time (in      Type         Types                      this           CoV-2         Added to
         Number                                                                  minutes)                                            product       (COVID-19),       List N
                                                                                                                                    on List N?        follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
                                                                                                                                    pathogen
                                                                                                                                    claim
      84526-6         Hydrogen peroxide;        Halomist        Halosil          10         Ready-to-use Hard      Healthcare;      Kills a       Feline            03/19/2020
                      Silver                                    International                            Nonporous Institutional    harder-to-    calicivirus;
                                                                Inc                                      (HN)                       kill          Minute virus of
                                                                                                                                    pathogen      mice
                                                                                                                                    than SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      85134-1         Hypochlorous acid         Envirocleanse Envirocleanse      10         Ready-to-use Hard      Healthcare; Kills a        Norovirus             03/19/2020
                                                A             LLC                                        Nonporous Institutional; harder-to-
                                                                                                         (HN)      Residential kill
                                                                                                                                  pathogen
                                                                                                                                  than SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19);
                                                                                                                                  Emerging
                                                                                                                                  viral
                                                                                                                                  pathogen
                                                                                                                                  claim
      87518-6         Sodium hypochlorite       Sporex          HSP USA LLC      1          Ready-to-use Hard       Healthcare;     Kills a     Norovirus;          03/19/2020
                                                                                                         Nonporous Institutional;   harder-to-  Canine
                                                                                                         (HN); Food Residential     kill        parvovirus
                                                                                                         Contact                    pathogen
                                                                                                         Post-Rinse                 than SARS-
                                                                                                         Required                   CoV-2
                                                                                                         (FCR)                      (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                             88 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites      Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                       this          CoV-2        Added to
         Number                                                                  minutes)                                             product      (COVID-19),      List N
                                                                                                                                     on List N?       follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
                                                                                                                                     pathogen
                                                                                                                                     claim
      90150-2         Hydrogen peroxide         Binary         Tomi          15             Fog; Mist     Hard       Healthcare;     Kills a     Feline            03/19/2020
                                                Ionization     Environmental                              Nonporous Institutional;   harder-to-  calicivirus
                                                Technology     Solutions Inc                              (HN); Food Residential     kill
                                                (BIT) Solution                                            Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      91582-1         Hypochlorous acid         Danolyte        Danolyte         10         Ready-to-use Hard       Healthcare;      Kills a     Adenovirus;       03/19/2020
                                                                Global Inc                               Nonporous Institutional;    harder-to-  Rhinovirus
                                                                                                         (HN); Food Residential      kill
                                                                                                         Contact                     pathogen
                                                                                                         Post-Rinse                  than SARS-
                                                                                                         Required                    CoV-2
                                                                                                         (FCR)                       (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      9480-4          Quaternary ammonium;      Super Sani-     Professional     2          Wipe          Hard       Healthcare;     Kills a     Rhinovirus 39;    03/19/2020
                      Isopropanol (Isopropyl    Cloth           Disposables                               Nonporous Institutional    harder-to-  Adenovirus
                      alcohol)                  Germicidal      International                             (HN); Food                 kill
                                                Disposable      Inc                                       Contact                    pathogen
                                                Wipe                                                      Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                            89 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites      Why is       To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                      this           CoV-2        Added to
         Number                                                                  minutes)                                            product       (COVID-19),      List N
                                                                                                                                    on List N?        follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
                                                                                                                                    pathogen
                                                                                                                                    claim
      9480-8          Sodium hypochlorite       Sani-Cloth      Professional     1          Wipe          Hard       Healthcare;    Kills a       Adenovirus;     03/19/2020
                                                Bleach          Disposables                               Nonporous Institutional   harder-to-    Rotavirus;
                                                Germicidal      International                             (HN); Food                kill          Canine
                                                Disposable      Inc                                       Contact                   pathogen      parvovirus;
                                                Wipe                                                      Post-Rinse                than SARS-    Hepatitis A
                                                                                                          Required                  CoV-2         virus;
                                                                                                          (FCR)                     (COVID-19);   Poliovirus Type
                                                                                                                                    Emerging      1; Rhinovirus
                                                                                                                                    viral         Type 37; Feline
                                                                                                                                    pathogen      calicivirus
                                                                                                                                    claim
      9480-9          Quaternary ammonium       AF3             Professional     3          Wipe          Hard      Healthcare; Kills a        Rotavirus;          03/19/2020
                                                Germicidal      Disposables                               Nonporous Institutional; harder-to-  Adenovirus
                                                Disposable      International                             (HN)      Residential kill
                                                Wipe            Inc                                                                pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      10324-105       Quaternary ammonium       Maquat 128-     Mason            10         Dilutable     Hard      Healthcare; Kills a       Human                03/13/2020
                                                PD              Chemical                                  Nonporous Institutional; human      coronavirus
                                                                Company                                   (HN)      Residential coronavirus
                                                                                                                                   similar
                                                                                                                                   SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19)
      10324-108       Quaternary ammonium       Maquat 256-     Mason            10         Dilutable     Hard      Healthcare; Kills a           Human            03/13/2020
                                                MN              Chemical                                  Nonporous Institutional; human          coronavirus
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                            90 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites      Why is       To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                       this           CoV-2        Added to
         Number                                                                  minutes)                                             product       (COVID-19),      List N
                                                                                                                                     on List N?        follow
                                                                                                                                                    disinfection
                                                                                                                                                   directions for
                                                                                                                                                   the following
                                                                                                                                                    pathogen(s)
                                                                Company                                   (HN); Food Residential     coronavirus
                                                                                                          Contact                    similar
                                                                                                          Post-Rinse                 SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19)
      10324-112       Quaternary ammonium       Maquat 128-     Mason            10         Dilutable     Hard       Healthcare;     Kills a     Human              03/13/2020
                                                MN              Chemical                                  Nonporous Institutional;   human       coronavirus
                                                                Company                                   (HN); Food Residential     coronavirus
                                                                                                          Contact                    similar
                                                                                                          Post-Rinse                 SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19)
      10324-113       Quaternary ammonium       Maquat 64-      Mason            10         Dilutable     Hard       Healthcare;     Kills a     Human              03/13/2020
                                                MN              Chemical                                  Nonporous Institutional;   human       coronavirus
                                                                Company                                   (HN); Food Residential     coronavirus
                                                                                                          Contact                    similar
                                                                                                          Post-Rinse                 SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19)
      10324-114       Quaternary ammonium       Maquat 32-      Mason            10         Dilutable     Hard       Healthcare;     Kills a     Human              03/13/2020
                                                MN              Chemical                                  Nonporous Institutional;   human       coronavirus
                                                                Company                                   (HN); Food Residential     coronavirus
                                                                                                          Contact                    similar
                                                                                                          Post-Rinse                 SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19)
      10324-115       Quaternary ammonium       Maquat 750-     Mason            10         Dilutable     Hard      Healthcare; Kills a       Human                 03/13/2020
                                                M               Chemical                                  Nonporous Institutional; human      coronavirus
                                                                Company                                   (HN)      Residential coronavirus
                                                                                                                                   similar
                                                                                                                                   SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19)
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                             91 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites      Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                       this          CoV-2        Added to
         Number                                                                  minutes)                                             product      (COVID-19),      List N
                                                                                                                                     on List N?       follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
      10324-140       Quaternary ammonium       Maquat          Mason            10         Dilutable     Hard       Healthcare;     Kills a     Human             03/13/2020
                                                MQ2525M-        Chemical                                  Nonporous Institutional;   human       coronavirus
                                                CPV             Company                                   (HN); Food Residential     coronavirus
                                                                                                          Contact                    similar
                                                                                                          Post-Rinse                 SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19)
      10324-142       Quaternary ammonium       Maquat     Mason                 10         Dilutable     Hard       Healthcare;     Kills a     Human             03/13/2020
                                                MQ2525M-14 Chemical                                       Nonporous Institutional;   human       coronavirus
                                                           Company                                        (HN); Food Residential     coronavirus
                                                                                                          Contact                    similar
                                                                                                          Post-Rinse                 SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19)
      10324-156       Quaternary ammonium       Maquat 512-     Mason            10         Dilutable     Hard      Healthcare; Kills a       Human                03/13/2020
                                                NHQ             Chemical                                  Nonporous Institutional; human      coronavirus
                                                                Company                                   (HN)      Residential coronavirus
                                                                                                                                   similar
                                                                                                                                   SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19)
      10324-164       Quaternary ammonium       Maquat 256-     Mason            10         Dilutable     Hard      Healthcare; Kills a       Human                03/13/2020
                                                PD              Chemical                                  Nonporous Institutional; human      coronavirus
                                                                Company                                   (HN)      Residential coronavirus
                                                                                                                                   similar
                                                                                                                                   SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19)
      10324-166       Quaternary ammonium       Maquat 32       Mason            10         Dilutable     Hard       Healthcare;     Kills a     Human             03/13/2020
                                                                Chemical                                  Nonporous Institutional;   human       coronavirus
                                                                Company                                   (HN); Food Residential     coronavirus
                                                                                                          Contact                    similar
                                                                                                          Post-Rinse                 SARS-
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                            92 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites       Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                        this          CoV-2        Added to
         Number                                                                  minutes)                                              product      (COVID-19),      List N
                                                                                                                                      on List N?       follow
                                                                                                                                                    disinfection
                                                                                                                                                   directions for
                                                                                                                                                   the following
                                                                                                                                                    pathogen(s)
                                                                                                          Required                    CoV-2
                                                                                                          (FCR)                       (COVID-19)
      10324-167       Quaternary ammonium       Maquat 32-      Mason            10         Dilutable     Hard      Healthcare; Kills a       Human                 03/13/2020
                                                PD              Chemical                                  Nonporous Institutional; human      coronavirus
                                                                Company                                   (HN)      Residential coronavirus
                                                                                                                                   similar
                                                                                                                                   SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19)
      10324-177       Quaternary ammonium       Maquat 705-     Mason            10         Dilutable     Hard       Healthcare;      Kills a     Human             03/13/2020
                                                M               Chemical                                  Nonporous Institutional;    human       coronavirus
                                                                Company                                   (HN); Food Residential      coronavirus
                                                                                                          Contact                     similar
                                                                                                          Post-Rinse                  SARS-
                                                                                                          Required                    CoV-2
                                                                                                          (FCR);                      (COVID-19)
                                                                                                          Porous (P)
                                                                                                          (laundry
                                                                                                          presoak
                                                                                                          only)
      10324-194       Quaternary ammonium       Maquat          Mason            10         Dilutable     Hard      Healthcare; Kills a       Human                 03/13/2020
                                                2420-10         Chemical                                  Nonporous Institutional; human      coronavirus
                                                                Company                                   (HN)      Residential coronavirus
                                                                                                                                   similar
                                                                                                                                   SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19)
      10324-198       Quaternary ammonium       Maquat          Mason            10         Dilutable     Food       Healthcare;      Kills a     Human             03/13/2020
                                                702.5-M         Chemical                                  Contact    Institutional;   human       coronavirus
                                                                Company                                   Post-Rinse Residential      coronavirus
                                                                                                          Required                    similar
                                                                                                          (FCR);                      SARS-
                                                                                                          Porous (P)                  CoV-2
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                             93 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites     Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                     this          CoV-2        Added to
         Number                                                                  minutes)                                           product      (COVID-19),      List N
                                                                                                                                   on List N?       follow
                                                                                                                                                 disinfection
                                                                                                                                                directions for
                                                                                                                                                the following
                                                                                                                                                 pathogen(s)
                                                                                                          (laundry                 (COVID-19)
                                                                                                          presoak
                                                                                                          only)
      10324-230       Hydrogen peroxide;        Maguard         Mason            1          Dilutable     Hard      Healthcare; Kills a       Human              03/13/2020
                      Peroxyacetic acid         1522            Chemical                                  Nonporous Institutional; human      coronavirus
                      (Peracetic acid)                          Company                                   (HN)      Residential coronavirus
                                                                                                                                   similar
                                                                                                                                   SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19)
      10324-57        Quaternary ammonium       Maquat 42       Mason            10         Dilutable     Hard      Healthcare; Kills a       Human              03/13/2020
                                                                Chemical                                  Nonporous Institutional; human      coronavirus
                                                                Company                                   (HN)      Residential coronavirus
                                                                                                                                   similar
                                                                                                                                   SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19)
      10324-58        Quaternary ammonium       Maquat 128      Mason            10         Dilutable     Hard      Healthcare; Kills a       Human              03/13/2020
                                                                Chemical                                  Nonporous Institutional; human      coronavirus
                                                                Company                                   (HN)      Residential coronavirus
                                                                                                                                   similar
                                                                                                                                   SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19)
      10324-63        Quaternary ammonium       Maquat 10       Mason            10         Dilutable     Hard      Healthcare; Kills a       Human              03/13/2020
                                                                Chemical                                  Nonporous Institutional; human      coronavirus
                                                                Company                                   (HN)      Residential coronavirus
                                                                                                                                   similar
                                                                                                                                   SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19)
      10324-71        Quaternary ammonium       Maquat 280      Mason            10         Dilutable     Hard       Healthcare;   Kills a      Human            03/13/2020

www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                          94 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites      Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                       this          CoV-2        Added to
         Number                                                                  minutes)                                             product      (COVID-19),      List N
                                                                                                                                     on List N?       follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
                                                                Chemical                                  Nonporous Institutional; human      coronavirus
                                                                Company                                   (HN)      Residential coronavirus
                                                                                                                                   similar
                                                                                                                                   SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19)
      10324-72        Quaternary ammonium       Maquat 615-     Mason            10         Dilutable     Hard       Healthcare;     Kills a     Human             03/13/2020
                                                HD              Chemical                                  Nonporous Institutional;   human       coronavirus
                                                                Company                                   (HN); Food Residential     coronavirus
                                                                                                          Contact                    similar
                                                                                                          Post-Rinse                 SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19)
      10324-80        Quaternary ammonium       Maquat 5.5-M Mason               10         Dilutable     Hard      Healthcare; Kills a       Human                03/13/2020
                                                             Chemical                                     Nonporous Institutional; human      coronavirus
                                                             Company                                      (HN)      Residential coronavirus
                                                                                                                                   similar
                                                                                                                                   SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19)
      10324-93        Quaternary ammonium       Maquat 64-      Mason            10         Dilutable     Hard      Healthcare; Kills a       Human                03/13/2020
                                                PD              Chemical                                  Nonporous Institutional; human      coronavirus
                                                                Company                                   (HN)      Residential coronavirus
                                                                                                                                   similar
                                                                                                                                   SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19)
      10324-94        Quaternary ammonium       Maquat 20-M     Mason            10         Dilutable     Hard       Healthcare;     Kills a     Human             03/13/2020
                                                                Chemical                                  Nonporous Institutional;   human       coronavirus
                                                                Company                                   (HN); Food Residential     coronavirus
                                                                                                          Contact                    similar
                                                                                                          Post-Rinse                 SARS-
                                                                                                          Required                   CoV-2
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                            95 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites      Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                       this          CoV-2        Added to
         Number                                                                  minutes)                                             product      (COVID-19),      List N
                                                                                                                                     on List N?       follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
                                                                                                          (FCR)                      (COVID-19)
      10324-96        Quaternary ammonium       Maquat 50-      Mason            10         Dilutable     Hard       Healthcare;     Kills a     Human             03/13/2020
                                                DS              Chemical                                  Nonporous Institutional;   human       coronavirus
                                                                Company                                   (HN); Food Residential     coronavirus
                                                                                                          Contact                    similar
                                                                                                          Post-Rinse                 SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19)
      10324-99        Quaternary ammonium       Maquat 10-      Mason            10         Dilutable     Hard      Healthcare; Kills a       Human                03/13/2020
                                                PD              Chemical                                  Nonporous Institutional; human      coronavirus
                                                                Company                                   (HN)      Residential coronavirus
                                                                                                                                   similar
                                                                                                                                   SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19)
      10492-5         Quaternary ammonium;      Discide Ultra   Palmero          0.5 (30    Ready-to-use Hard      Healthcare; Kills a       Human                 03/13/2020
                      Isopropanol (Isopropyl    Disinfecting    Healthcare       seconds)                Nonporous Institutional; human      coronavirus
                      alcohol)                  Spray           LLC                                      (HN)      Residential coronavirus
                                                                                                                                  similar
                                                                                                                                  SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19)
      11346-4         Quaternary ammonium       Clorox QS       The Clorox       2          Ready-to-use Hard       Healthcare;      Kills a     Human             03/13/2020
                                                                Company                                  Nonporous Residential       human       coronavirus
                                                                                                         (HN); Food                  coronavirus
                                                                                                         Contact                     similar
                                                                                                         Post-Rinse                  SARS-
                                                                                                         Required                    CoV-2
                                                                                                         (FCR)                       (COVID-19)
      1672-67         Sodium hypochlorite       Austin's A-1    James Austin     5          Dilutable     Hard      Healthcare; Kills a     Human                  03/13/2020
                                                Concentrated    Company                                   Nonporous Institutional; human    coronavirus
                                                Bleach 8.25%                                              (HN)      Residential coronavirus

www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                            96 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites      Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                       this          CoV-2        Added to
         Number                                                                  minutes)                                             product      (COVID-19),      List N
                                                                                                                                     on List N?       follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
                                                                                                                                     similar
                                                                                                                                     SARS-
                                                                                                                                     CoV-2
                                                                                                                                     (COVID-19)
      1677-204        Octanoic acid             65              Ecolab Inc       2          Dilutable     Hard      Healthcare;      Kills a     Human             03/13/2020
                                                Disinfecting                                              Nonporous Institutional    human       coronavirus
                                                Heavy Duty                                                (HN)                       coronavirus
                                                Acid                                                                                 similar
                                                Bathroom                                                                             SARS-
                                                Cleaner                                                                              CoV-2
                                                                                                                                     (COVID-19)
      1677-241        Sodium hypochlorite       Hydris          Ecolab Inc       5          Ready-to-use Hard      Healthcare;       Kills a     Human             03/13/2020
                                                                                                         Nonporous Institutional     human       coronavirus
                                                                                                         (HN)                        coronavirus
                                                                                                                                     similar
                                                                                                                                     SARS-
                                                                                                                                     CoV-2
                                                                                                                                     (COVID-19)
      1839-176        Quaternary ammonium       Liquid-pak      Stepan           10         Dilutable     Hard       Healthcare;     Kills a     Human             03/13/2020
                                                Neutral         Company                                   Nonporous Institutional;   human       coronavirus
                                                Disinfectant                                              (HN); Food Residential     coronavirus
                                                Cleaner                                                   Contact                    similar
                                                                                                          Post-Rinse                 SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19)
      1839-190        Quaternary ammonium       Stepan          Stepan           10         Wipe          Hard      Healthcare; Kills a       Human                03/13/2020
                                                Disinfectant    Company                                   Nonporous Institutional; human      coronavirus
                                                Wipe                                                      (HN)      Residential coronavirus
                                                                                                                                   similar
                                                                                                                                   SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19)

www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                            97 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites      Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                       this          CoV-2        Added to
         Number                                                                  minutes)                                             product      (COVID-19),      List N
                                                                                                                                     on List N?       follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
      1839-214        Quaternary ammonium       SC-NDC-256      Stepan           5          Dilutable     Hard       Healthcare;     Kills a     Human             03/13/2020
                                                                Company                                   Nonporous Institutional;   human       coronavirus
                                                                                                          (HN); Food Residential     coronavirus
                                                                                                          Contact                    similar
                                                                                                          Post-Rinse                 SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19)
      1839-78         Quaternary ammonium       NP 3.2          Stepan           10         Dilutable     Hard       Healthcare;     Kills a     Human             03/13/2020
                                                Detergent/      Company                                   Nonporous Institutional;   human       coronavirus
                                                disinfectant                                              (HN); Food Residential     coronavirus
                                                                                                          Contact                    similar
                                                                                                          Post-Rinse                 SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19)
      1839-79         Quaternary ammonium       NP 4.5          Stepan           10         Dilutable     Hard       Healthcare;     Kills a     Human             03/13/2020
                                                Detergent/      Company                                   Nonporous Institutional;   human       coronavirus
                                                disinfectant                                              (HN); Food Residential     coronavirus
                                                                                                          Contact                    similar
                                                                                                          Post-Rinse                 SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19)
      1839-81         Quaternary ammonium       NP 9.0          Stepan           10         Dilutable     Hard       Healthcare;     Kills a     Human             03/13/2020
                                                Detergent/      Company                                   Nonporous Institutional;   human       coronavirus
                                                disinfectant                                              (HN); Food Residential     coronavirus
                                                                                                          Contact                    similar
                                                                                                          Post-Rinse                 SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19)
      3862-191        Quaternary ammonium       Assure          ABC              10         Dilutable     Hard      Healthcare; Kills a     Human                  03/13/2020
                                                                Compounding                               Nonporous Institutional; human    coronavirus
                                                                Co Inc                                    (HN)      Residential coronavirus
                                                                                                                                   similar
                                                                                                                                   SARS-
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                            98 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites    Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                    this          CoV-2        Added to
         Number                                                                  minutes)                                          product      (COVID-19),      List N
                                                                                                                                  on List N?       follow
                                                                                                                                                disinfection
                                                                                                                                               directions for
                                                                                                                                               the following
                                                                                                                                                pathogen(s)
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19)
      4091-23         Sodium hypochlorite;      Mold Armor      W.M. Barr &      0.5 (30    Ready-to-use Hard      Institutional; Kills a     Human             03/13/2020
                      Sodium carbonate          Formula 400     Company Inc      seconds)                Nonporous Residential human          coronavirus
                                                                                                         (HN)                     coronavirus
                                                                                                                                  similar
                                                                                                                                  SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19)
      42964-17        Quaternary ammonium;      Asepticare      Airkem           2          Ready-to-use Hard      Healthcare; Kills a       Human              03/13/2020
                      Ethanol (Ethyl alcohol)                   professional                             Nonporous Institutional; human      coronavirus
                                                                products                                 (HN)      Residential coronavirus
                                                                                                                                  similar
                                                                                                                                  SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19)
      46781-6         Quaternary ammonium;      Cavicide        Metrex           2          Ready-to-use Hard      Healthcare; Kills a       Human              03/13/2020
                      Isopropanol (Isopropyl                    Research                                 Nonporous Institutional; human      coronavirus
                      alcohol)                                                                           (HN)      Residential coronavirus
                                                                                                                                  similar
                                                                                                                                  SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19)
      4822-606        L-Lactic acid             Fangio          S.C. Johnson     10         Ready-to-use Hard      Institutional; Kills a     Human             03/13/2020
                                                                & Son Inc                                Nonporous Residential human          coronavirus
                                                                                                         (HN)                     coronavirus
                                                                                                                                  similar
                                                                                                                                  SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19)
      4822-607        Quaternary ammonium       Lauda           S.C. Johnson     5          Ready-to-use Hard      Institutional; Kills a      Human            03/13/2020
                                                                & Son Inc                                Nonporous Residential human           coronavirus

www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                         99 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites     Why is       To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                      this           CoV-2        Added to
         Number                                                                  minutes)                                            product       (COVID-19),      List N
                                                                                                                                    on List N?        follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
                                                                                                          (HN); Food                coronavirus
                                                                                                          Contact                   similar
                                                                                                          Post-Rinse                SARS-
                                                                                                          Required                  CoV-2
                                                                                                          (FCR)                     (COVID-19)
      4822-608        L-Lactic acid             Gurney          S.C. Johnson     5          Ready-to-use Hard      Institutional; Kills a     Human                03/13/2020
                                                                & Son Inc                                Nonporous Residential human          coronavirus
                                                                                                         (HN)                     coronavirus
                                                                                                                                  similar
                                                                                                                                  SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19)
      4822-609        Quaternary ammonium       Stewart         S.C. Johnson     3          Ready-to-use Hard      Institutional; Kills a     Human                03/13/2020
                                                                & Son Inc                                Nonporous Residential human          coronavirus
                                                                                                         (HN)                     coronavirus
                                                                                                                                  similar
                                                                                                                                  SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19)
      54289-4         Peroxyacetic acid         Peraclean 15 Evonik              1          Dilutable     Hard      Healthcare;     Kills a     Human              03/13/2020
                      (Peracetic acid)          (Peroxyacetic Corporation                                 Nonporous Institutional   human       coronavirus
                                                Acid Solution)                                            (HN)                      coronavirus
                                                                                                                                    similar
                                                                                                                                    SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19)
      56392-10        Sodium hypochlorite       Caltech Swat    Clorox           2          Ready-to-use Hard       Healthcare;     Kills a     Human              03/13/2020
                                                200 9B          Professional                             Nonporous Institutional    human       coronavirus
                                                                Products                                 (HN); Food                 coronavirus
                                                                Company                                  Contact                    similar
                                                                                                         Post-Rinse                 SARS-
                                                                                                         Required                   CoV-2
                                                                                                         (FCR)                      (COVID-19)
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                           100 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites    Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                    this          CoV-2        Added to
         Number                                                                  minutes)                                          product      (COVID-19),      List N
                                                                                                                                  on List N?       follow
                                                                                                                                                disinfection
                                                                                                                                               directions for
                                                                                                                                               the following
                                                                                                                                                pathogen(s)
      5813-103        Sodium hypochlorite       CGB3            The Clorox       5          Dilutable     Hard      Healthcare; Kills a       Human             03/13/2020
                                                                Company                                   Nonporous Institutional; human      coronavirus
                                                                                                          (HN)      Residential coronavirus
                                                                                                                                   similar
                                                                                                                                   SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19)
      5813-104        Sodium hypochlorite       CGB4            The Clorox       5          Dilutable     Hard      Healthcare; Kills a       Human             03/13/2020
                                                                Company                                   Nonporous Institutional; human      coronavirus
                                                                                                          (HN)      Residential coronavirus
                                                                                                                                   similar
                                                                                                                                   SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19)
      5813-106        Sodium hypochlorite       Axl             The Clorox       1          Ready-to-use Hard      Residential    Kills a     Human             03/13/2020
                                                                Company                                  Nonporous                human       coronavirus
                                                                                                         (HN)                     coronavirus
                                                                                                                                  similar
                                                                                                                                  SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19)
      5813-50         Sodium hypochlorite       Ultra Clorox  The Clorox         5          Dilutable     Hard      Healthcare; Kills a       Human             03/13/2020
                                                Brand Regular Company                                     Nonporous Institutional; human      coronavirus
                                                Bleach                                                    (HN)      Residential coronavirus
                                                                                                                                   similar
                                                                                                                                   SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19)
      5813-73         Quaternary ammonium       Clorox          The Clorox       0.5 (30    Ready-to-use Hard      Institutional; Kills a     Human             03/13/2020
                                                Everest         Company          seconds)                Nonporous Residential human          coronavirus
                                                                                                         (HN)                     coronavirus
                                                                                                                                  similar
                                                                                                                                  SARS-
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                        101 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites     Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                     this          CoV-2        Added to
         Number                                                                  minutes)                                           product      (COVID-19),      List N
                                                                                                                                   on List N?       follow
                                                                                                                                                 disinfection
                                                                                                                                                directions for
                                                                                                                                                the following
                                                                                                                                                 pathogen(s)
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19)
      5813-86         Glycolic acid             CBW             The Clorox       10         Impregnated   Hard      Residential   Kills a     Human              03/13/2020
                                                                Company                     materials     Nonporous               human       coronavirus
                                                                                                          (HN)                    coronavirus
                                                                                                                                  similar
                                                                                                                                  SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19)
      5813-98         Sodium hypochlorite       Lite            The Clorox       1          Ready-to-use Hard       Institutional; Kills a     Human             03/13/2020
                                                                Company                                  Nonporous Residential human           coronavirus
                                                                                                         (HN); Food                coronavirus
                                                                                                         Contact                   similar
                                                                                                         Post-Rinse                SARS-
                                                                                                         Required                  CoV-2
                                                                                                         (FCR)                     (COVID-19)
      5813-99         Sodium hypochlorite       Wave            The Clorox       1          Wipe          Hard      Institutional; Kills a     Human             03/13/2020
                                                                Company                                   Nonporous Residential human          coronavirus
                                                                                                          (HN)                     coronavirus
                                                                                                                                   similar
                                                                                                                                   SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19)
      61178-5         Quaternary ammonium       CCX-151         Microgen Inc     10         Dilutable     Hard      Healthcare; Kills a       Human              03/13/2020
                                                                                                          Nonporous Institutional; human      coronavirus
                                                                                                          (HN)      Residential coronavirus
                                                                                                                                   similar
                                                                                                                                   SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19)
      6198-4          Quaternary ammonium       Q. A.           National         10         Dilutable     Hard      Healthcare; Kills a         Human            03/13/2020
                                                Concentrated    Chemicals Inc                             Nonporous Institutional; human        coronavirus

www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                         102 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites      Why is       To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                       this           CoV-2        Added to
         Number                                                                  minutes)                                             product       (COVID-19),      List N
                                                                                                                                     on List N?        follow
                                                                                                                                                    disinfection
                                                                                                                                                   directions for
                                                                                                                                                   the following
                                                                                                                                                    pathogen(s)
                                                Solution                                                  (HN); Food Residential     coronavirus
                                                                                                          Contact                    similar
                                                                                                          Post-Rinse                 SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19)
      67619-10        Quaternary ammonium       CPPC Everest Clorox              10         Dilutable     Hard       Healthcare;     Kills a     Human              03/13/2020
                                                             Professional                                 Nonporous Institutional;   human       coronavirus
                                                             Products                                     (HN); Food Residential     coronavirus
                                                             Company                                      Contact                    similar
                                                                                                          Post-Rinse                 SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19)
      67619-11        Sodium hypochlorite       CPPC Shower Clorox               1          Ready-to-use Hard       Healthcare;      Kills a     Human              03/13/2020
                                                            Professional                                 Nonporous Institutional;    human       coronavirus
                                                            Products                                     (HN); Food Residential      coronavirus
                                                            Company                                      Contact                     similar
                                                                                                         Post-Rinse                  SARS-
                                                                                                         Required                    CoV-2
                                                                                                         (FCR)                       (COVID-19)
      67619-13        Sodium hypochlorite       CPPC Storm      Clorox           1          Ready-to-use Hard       Healthcare;      Kills a     Human              03/13/2020
                                                                Professional                             Nonporous Institutional;    human       coronavirus
                                                                Products                                 (HN); Food Residential      coronavirus
                                                                Company                                  Contact                     similar
                                                                                                         Post-Rinse                  SARS-
                                                                                                         Required                    CoV-2
                                                                                                         (FCR)                       (COVID-19)
      67619-27        Sodium hypochlorite       Buster          Clorox           5          Ready-to-use Hard      Healthcare; Kills a       Human                  03/13/2020
                                                                Professional                             Nonporous Institutional; human      coronavirus
                                                                Products                                 (HN)      Residential coronavirus
                                                                Company                                                           similar
                                                                                                                                  SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19)
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                            103 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites      Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                      this          CoV-2        Added to
         Number                                                                  minutes)                                            product      (COVID-19),      List N
                                                                                                                                    on List N?       follow
                                                                                                                                                  disinfection
                                                                                                                                                 directions for
                                                                                                                                                 the following
                                                                                                                                                  pathogen(s)
      67619-28        Sodium hypochlorite       Milo            Clorox           5          Dilutable     Hard      Healthcare; Kills a       Human               03/13/2020
                                                                Professional                              Nonporous Institutional; human      coronavirus
                                                                Products                                  (HN)      Residential coronavirus
                                                                Company                                                            similar
                                                                                                                                   SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19)
      67619-8         Sodium hypochlorite       CPPC Ultra      Clorox           5          Dilutable     Hard      Healthcare; Kills a       Human               03/13/2020
                                                Bleach 2        Professional                              Nonporous Institutional; human      coronavirus
                                                                Products                                  (HN)      Residential coronavirus
                                                                Company                                                            similar
                                                                                                                                   SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19)
      70590-2         Sodium hypochlorite       Bleach-rite     Current          1          Ready-to-use Hard      Healthcare;      Kills a     Human             03/13/2020
                                                Disinfecting    Technologies                             Nonporous Institutional    human       coronavirus
                                                Spray With      Inc                                      (HN)                       coronavirus
                                                Bleach                                                                              similar
                                                                                                                                    SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19)
      70627-15        Quaternary ammonium       Warrior         Diversey Inc     10         Dilutable     Hard       Healthcare;    Kills a     Human             03/13/2020
                                                                                                          Nonporous Institutional   human       coronavirus
                                                                                                          (HN); Food                coronavirus
                                                                                                          Contact                   similar
                                                                                                          Post-Rinse                SARS-
                                                                                                          Required                  CoV-2
                                                                                                          (FCR)                     (COVID-19)
      70627-2         Quaternary ammonium       Disinfectant    Diversey Inc     2          Ready-to-use Hard       Healthcare;     Kills a     Human             03/13/2020
                                                D.C. 100                                                 Nonporous Institutional    human       coronavirus
                                                                                                         (HN); Food                 coronavirus
                                                                                                         Contact                    similar
                                                                                                         Post-Rinse                 SARS-
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                          104 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites      Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                      this          CoV-2        Added to
         Number                                                                  minutes)                                            product      (COVID-19),      List N
                                                                                                                                    on List N?       follow
                                                                                                                                                  disinfection
                                                                                                                                                 directions for
                                                                                                                                                 the following
                                                                                                                                                  pathogen(s)
                                                                                                          Required                  CoV-2
                                                                                                          (FCR)                     (COVID-19)
      70627-23        Quaternary ammonium       Virex™ II/ 64   Diversey Inc     10         Dilutable     Hard       Healthcare;    Kills a     Human             03/13/2020
                                                                                                          Nonporous Institutional   human       coronavirus
                                                                                                          (HN); Food                coronavirus
                                                                                                          Contact                   similar
                                                                                                          Post-Rinse                SARS-
                                                                                                          Required                  CoV-2
                                                                                                          (FCR)                     (COVID-19)
      70627-6         Phenolic                  Phenolic        Diversey Inc     10         Dilutable     Hard       Healthcare;    Kills a     Human             03/13/2020
                                                Disinfectant                                              Nonporous Institutional   human       coronavirus
                                                HG                                                        (HN); Food                coronavirus
                                                                                                          Contact                   similar
                                                                                                          Post-Rinse                SARS-
                                                                                                          Required                  CoV-2
                                                                                                          (FCR)                     (COVID-19)
      70627-63        Quaternary ammonium       512 Sanitizer   Diversey Inc     10         Dilutable     Hard      Healthcare;     Kills a     Human             03/13/2020
                                                                                                          Nonporous Institutional   human       coronavirus
                                                                                                          (HN)                      coronavirus
                                                                                                                                    similar
                                                                                                                                    SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19)
      70627-78        Hydrogen peroxide         Suretouch       Diversey Inc     5          Ready-to-use Hard      Healthcare;      Kills a     Human             03/13/2020
                                                                                                         Nonporous Institutional    human       coronavirus
                                                                                                         (HN)                       coronavirus
                                                                                                                                    similar
                                                                                                                                    SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19)
      74559-6         Hydrogen peroxide         Oxy-res       Virox              5          Dilutable     Hard      Healthcare; Kills a          Human            03/13/2020
                                                (Concentrate) Technologies                                Nonporous Institutional; human         coronavirus

www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                          105 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact     Formulation    Surface    Use Sites      Why is       To kill SARS-      Date
       Registration                                Name                          Time (in       Type         Types                      this           CoV-2        Added to
         Number                                                                  minutes)                                             product       (COVID-19),      List N
                                                                                                                                     on List N?        follow
                                                                                                                                                    disinfection
                                                                                                                                                   directions for
                                                                                                                                                   the following
                                                                                                                                                    pathogen(s)
                                                                Inc                                        (HN)       Residential    coronavirus
                                                                                                                                     similar
                                                                                                                                     SARS-
                                                                                                                                     CoV-2
                                                                                                                                     (COVID-19)
      74559-8         Hydrogen peroxide         Accel 5 RTU     Virox            5           Ready-to-use Hard      Healthcare; Kills a       Human                 03/13/2020
                                                                Technologies                              Nonporous Institutional; human      coronavirus
                                                                Inc                                       (HN)      Residential coronavirus
                                                                                                                                   similar
                                                                                                                                   SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19)
      777-136         Ethanol (Ethyl alcohol)   Lysol®        Reckitt            0.5 (30     Ready-to-use Hard       Healthcare;     Kills a     Human              03/13/2020
                                                Neutra Air® 2 Benckiser LLC      seconds)                 Nonporous Institutional;   human       coronavirus
                                                in 1                                                      (HN); Food Residential     coronavirus
                                                                                                          Contact                    similar
                                                                                                          Post-Rinse                 SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19)
      74986-5         Sodium chlorite           Selectrocide    Selective        10          Solid         Hard      Healthcare;     Kills a     Human              03/13/2020
                                                5g              Micro                                      Nonporous Institutional   human       coronavirus
                                                                Technologies                               (HN)                      coronavirus
                                                                LLC                                                                  similar
                                                                                                                                     SARS-
                                                                                                                                     CoV-2
                                                                                                                                     (COVID-19)
      777-130         Quaternary ammonium       Caterpillar     Reckitt          2.5 (2      Wipe          Hard      Healthcare; Kills a       Human                03/13/2020
                                                                Benckiser LLC    minutes &                 Nonporous Institutional; human      coronavirus
                                                                                 30                        (HN)      Residential coronavirus
                                                                                 seconds)                                           similar
                                                                                                                                    SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19)
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                            106 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites      Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                      this          CoV-2        Added to
         Number                                                                  minutes)                                            product      (COVID-19),      List N
                                                                                                                                    on List N?       follow
                                                                                                                                                  disinfection
                                                                                                                                                 directions for
                                                                                                                                                 the following
                                                                                                                                                  pathogen(s)
      8383-14         Hydrogen peroxide;        PeridoxRTU™     Contec Inc       0.5 (30    Wipe          Hard      Healthcare;     Kills a     Human             03/13/2020
                      Peroxyacetic acid         (Brand) One-                     seconds)                 Nonporous Institutional   human       coronavirus
                      (Peracetic acid)          step                                                      (HN)                      coronavirus
                                                Germicidal                                                                          similar
                                                Wipes                                                                               SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19)
      777-66          Quaternary ammonium       Lysol® Brand    Reckitt          2          Ready-to-use Hard      Healthcare; Kills a       Human                03/13/2020
                                                All Purpose     Benckiser LLC                            Nonporous Institutional; human      coronavirus
                                                Cleaner                                                  (HN)      Residential coronavirus
                                                                                                                                  similar
                                                                                                                                  SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19)
      777-82          Quaternary ammonium       Lysol® Brand    Reckitt          10         Dilutable     Hard      Institutional; Kills a     Human              03/13/2020
                                                Deodorizing     Benckiser LLC                             Nonporous Residential human          coronavirus
                                                Disinfectant                                              (HN)                     coronavirus
                                                Cleaner                                                                            similar
                                                                                                                                   SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19)
      777-91          Quaternary ammonium       Lysol®          Reckitt          2          Ready-to-use Hard       Healthcare;     Kills a     Human             03/13/2020
                                                Kitchen Pro     Benckiser LLC                            Nonporous Institutional;   human       coronavirus
                                                Antibacterial                                            (HN); Food Residential     coronavirus
                                                Cleaner                                                  Contact                    similar
                                                                                                         Post-Rinse                 SARS-
                                                                                                         Required                   CoV-2
                                                                                                         (FCR)                      (COVID-19)
      8383-7          Phenolic                  Sporicidin      Contec Inc       5          Wipe          Hard      Healthcare; Kills a     Human                 03/13/2020
                                                (Brand)                                                   Nonporous Institutional; human    coronavirus
                                                Disinfectant                                              (HN)      Residential coronavirus
                                                Towelettes                                                                         similar
                                                                                                                                   SARS-
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                          107 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites      Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                      this          CoV-2        Added to
         Number                                                                  minutes)                                            product      (COVID-19),      List N
                                                                                                                                    on List N?       follow
                                                                                                                                                  disinfection
                                                                                                                                                 directions for
                                                                                                                                                 the following
                                                                                                                                                  pathogen(s)
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19)
      85343-1         Quaternary ammonium       Teccare         Talley        10            Dilutable     Hard      Healthcare; Kills a       Human               03/13/2020
                                                Control         Environmental                             Nonporous Institutional; human      coronavirus
                                                                Care Limited                              (HN)      Residential coronavirus
                                                                                                                                   similar
                                                                                                                                   SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19)
      88494-1         Quaternary ammonium;      Wedge           North            1          Dilutable     Hard      Healthcare; Kills a       Human               03/13/2020
                      Ethanol (Ethyl alcohol)   Disinfectant    American                                  Nonporous Institutional; human      coronavirus
                                                                Infection                                 (HN)      Residential coronavirus
                                                                Control LTD                                                        similar
                                                                                                                                   SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19)
      89896-2         Hypochlorous acid         Cleansmart      Simple           10         Ready-to-use Hard       Healthcare;     Kills a     Human             03/13/2020
                                                                Science                                  Nonporous Institutional;   human       coronavirus
                                                                Limited                                  (HN); Food Residential     coronavirus
                                                                                                         Contact                    similar
                                                                                                         No Rinse                   SARS-
                                                                                                         (FCNR)                     CoV-2
                                                                                                                                    (COVID-19)
      89900-1         Hydrogen peroxide         Nathan 2        S.C. Johnson     5          Ready-to-use Hard      Healthcare; Kills a       Human                03/13/2020
                                                                Professional                             Nonporous Institutional; human      coronavirus
                                                                                                         (HN)      Residential coronavirus
                                                                                                                                  similar
                                                                                                                                  SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19)
      90287-1         Quaternary ammonium       Maquat 25.6-    VI-JON Inc       10         Dilutable     Hard      Healthcare; Kills a          Human            03/13/2020
                                                PDX                                                       Nonporous Institutional; human         coronavirus

www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                          108 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites      Why is       To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                       this           CoV-2        Added to
         Number                                                                  minutes)                                             product       (COVID-19),      List N
                                                                                                                                     on List N?        follow
                                                                                                                                                    disinfection
                                                                                                                                                   directions for
                                                                                                                                                   the following
                                                                                                                                                    pathogen(s)
                                                                                                          (HN)        Residential    coronavirus
                                                                                                                                     similar
                                                                                                                                     SARS-
                                                                                                                                     CoV-2
                                                                                                                                     (COVID-19)
      9402-14         Hydrogen peroxide;   Hitman Spray         Kimberly-Clark 5            Ready-to-use Hard      Institutional; Kills a     Human                 03/13/2020
                      Ammonium carbonate;                       Global Sales                             Nonporous Residential human          coronavirus
                      Ammonium bicarbonate                      LLC                                      (HN)                     coronavirus
                                                                                                                                  similar
                                                                                                                                  SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19)
      9402-15         Hydrogen peroxide;   Victor Spray         Kimberly-Clark 5            Pressurized   Hard      Healthcare; Kills a       Human                 03/13/2020
                      Ammonium carbonate;                       Global Sales                liquid        Nonporous Institutional; human      coronavirus
                      Ammonium bicarbonate                      LLC                                       (HN)      Residential coronavirus
                                                                                                                                   similar
                                                                                                                                   SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19)
      9402-17         Hydrogen peroxide;   Hitman Wipe          Kimberly-Clark 6            Wipe          Hard      Institutional; Kills a     Human                03/13/2020
                      Ammonium carbonate;                       Global Sales                              Nonporous Residential human          coronavirus
                      Ammonium bicarbonate                      LLC                                       (HN)                     coronavirus
                                                                                                                                   similar
                                                                                                                                   SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19)
      9480-5          Quaternary ammonium       Sani-cloth      Professional     3          Wipe          Hard       Healthcare;     Kills a     Human              03/13/2020
                                                Germicidal      Disposables                               Nonporous Institutional;   human       coronavirus
                                                Disposable      International                             (HN); Food Residential     coronavirus
                                                Cloth           Inc                                       Contact                    similar
                                                                                                          Post-Rinse                 SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19)
www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                            109 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites      Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                      this          CoV-2        Added to
         Number                                                                  minutes)                                            product      (COVID-19),      List N
                                                                                                                                    on List N?       follow
                                                                                                                                                  disinfection
                                                                                                                                                 directions for
                                                                                                                                                 the following
                                                                                                                                                  pathogen(s)
      5813-58         Quaternary ammonium       Spruce-ups      The Clorox       4          Wipe          Hard      Institutional; Kills a     Rotavirus          03/13/2020
                                                                Company                                   Nonporous Residential harder-to-
                                                                                                          (HN)                     kill
                                                                                                                                   pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      1677-250        Hydrogen peroxide;        Synergex        Ecolab Inc       5          Dilutable     Hard      Institutional   Kills a     Reovirus          03/13/2020
                      Peroxyoctanoic acid;                                                                Nonporous                 harder-to-
                      Peroxyacetic acid                                                                   (HN)                      kill
                      (Peracetic acid)                                                                                              pathogen
                                                                                                                                    than SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      37549-1         Sodium hypochlorite       Micro-kill      Medline          0.5 (30    Wipe          Hard      Healthcare; Kills a        Norovirus          03/13/2020
                                                Bleach          Industries Inc   seconds)                 Nonporous Institutional; harder-to-
                                                Germicidal                                                (HN)      Residential kill
                                                Bleach Wipes                                                                       pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim

www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                          110 of 143
          EPA          Active Ingredient(s)        Product        Company        Contact    Formulation    Surface    Use Sites      Why is      To kill SARS-      Date
       Registration                                 Name                         Time (in      Type         Types                      this          CoV-2        Added to
         Number                                                                  minutes)                                            product      (COVID-19),      List N
                                                                                                                                    on List N?       follow
                                                                                                                                                  disinfection
                                                                                                                                                 directions for
                                                                                                                                                 the following
                                                                                                                                                  pathogen(s)
      37549-2         Sodium hypochlorite        Micro-kill     Medline          0.5 (30    Ready-to-use Hard       Healthcare;     Kills a     Norovirus         03/13/2020
                                                 Bleach         Industries Inc   seconds)                Nonporous Institutional;   harder-to-
                                                 Solution                                                (HN); Food Residential     kill
                                                                                                         Contact                    pathogen
                                                                                                         Post-Rinse                 than SARS-
                                                                                                         Required                   CoV-2
                                                                                                         (FCR)                      (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      44446-23        Quaternary ammonium        Germ Away      Quest          10           Ready-to-use Hard      Healthcare; Kills a        Canine              03/13/2020
                                                                Specialty Corp                           Nonporous Institutional; harder-to-  parvovirus
                                                                                                         (HN)      Residential kill
                                                                                                                                  pathogen
                                                                                                                                  than SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19);
                                                                                                                                  Emerging
                                                                                                                                  viral
                                                                                                                                  pathogen
                                                                                                                                  claim
      46781-12        Quaternary ammonium;       Cavicide 1     Metrex           3          Ready-to-use Hard      Healthcare; Kills a           Adenovirus;      03/13/2020
                      Ethanol (Ethyl alcohol);                  Research                                 Nonporous Institutional; harder-to-     Rotavirus;
                      Isopropanol (Isopropyl                                                             (HN)      Residential kill              Feline
                      alcohol)                                                                                                    pathogen       calicivirus
                                                                                                                                  than SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19);
                                                                                                                                  Emerging
                                                                                                                                  viral
                                                                                                                                  pathogen
                                                                                                                                  claim

www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                          111 of 143
          EPA          Active Ingredient(s)        Product        Company        Contact    Formulation    Surface     Use Sites      Why is      To kill SARS-      Date
       Registration                                 Name                         Time (in      Type         Types                       this          CoV-2        Added to
         Number                                                                  minutes)                                             product      (COVID-19),      List N
                                                                                                                                     on List N?       follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
      46781-13        Quaternary ammonium;       Caviwipes 1    Metrex           3          Wipe          Hard      Healthcare; Kills a        Adenovirus          03/13/2020
                      Ethanol (Ethyl alcohol);                  Research                                  Nonporous Institutional; harder-to-
                      Isopropanol (Isopropyl                                                              (HN)      Residential kill
                      alcohol)                                                                                                     pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      46781-14        Sodium hypochlorite        Caviwipes      Metrex           3          Wipe          Hard       Healthcare;     Kills a     Feline            03/13/2020
                                                 Bleach         Research                                  Nonporous Institutional;   harder-to-  calicivirus
                                                                                                          (HN); Food Residential     kill
                                                                                                          Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      46781-15        Sodium hypochlorite        Cavicide       Metrex           3          Ready-to-use Hard      Healthcare; Kills a        Poliovirus;          03/13/2020
                                                 Bleach         Research                                 Nonporous Institutional; harder-to-  Rhinovirus
                                                                                                         (HN)      Residential kill
                                                                                                                                  pathogen
                                                                                                                                  than SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19);
                                                                                                                                  Emerging
                                                                                                                                  viral
                                                                                                                                  pathogen
                                                                                                                                  claim

www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                           112 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites     Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                     this          CoV-2        Added to
         Number                                                                  minutes)                                           product      (COVID-19),      List N
                                                                                                                                   on List N?       follow
                                                                                                                                                 disinfection
                                                                                                                                                directions for
                                                                                                                                                the following
                                                                                                                                                 pathogen(s)
      5813-100        Sodium hypochlorite       Puma            The Clorox       10         Dilutable     Hard      Healthcare; Kills a        Canine            03/13/2020
                                                                Company                                   Nonporous Institutional; harder-to-  parvovirus
                                                                                                          (HN)      Residential kill
                                                                                                                                   pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      5813-102        Sodium hypochlorite       CGB1            The Clorox       10         Dilutable     Hard      Healthcare; Kills a        Canine            03/13/2020
                                                                Company                                   Nonporous Institutional; harder-to-  parvovirus
                                                                                                          (HN)      Residential kill
                                                                                                                                   pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      5813-109        Quaternary ammonium       Say Q           The Clorox       10         Ready-to-use Hard      Institutional; Kills a     Rotavirus          03/13/2020
                                                                Company                                  Nonporous Residential harder-to-
                                                                                                         (HN)                     kill
                                                                                                                                  pathogen
                                                                                                                                  than SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19);
                                                                                                                                  Emerging
                                                                                                                                  viral
                                                                                                                                  pathogen
                                                                                                                                  claim

www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                         113 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites      Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                      this          CoV-2        Added to
         Number                                                                  minutes)                                            product      (COVID-19),      List N
                                                                                                                                    on List N?       follow
                                                                                                                                                  disinfection
                                                                                                                                                 directions for
                                                                                                                                                 the following
                                                                                                                                                  pathogen(s)
      5813-118        Quaternary ammonium       Dash            The Clorox       10         Ready-to-use Hard      Residential      Kills a     Rotavirus         03/13/2020
                                                                Company                                  Nonporous                  harder-to-
                                                                                                         (HN)                       kill
                                                                                                                                    pathogen
                                                                                                                                    than SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      6659-3          Quaternary ammonium       Spray Nine      ITW Permatex     0.5 (30    Ready-to-use Hard       Healthcare;     Kills a     Norovirus;        03/13/2020
                                                                Inc              seconds)                Nonporous Institutional;   harder-to-  Rhinovirus;
                                                                                                         (HN); Food Residential     kill        Poliovirus
                                                                                                         Contact                    pathogen
                                                                                                         Post-Rinse                 than SARS-
                                                                                                         Required                   CoV-2
                                                                                                         (FCR)                      (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      74559-10        Hydrogen peroxide         Oxy-1 Wipes     Virox            0.5 (30    Wipe          Hard      Healthcare; Kills a        Poliovirus         03/13/2020
                                                                Technologies     seconds)                 Nonporous Institutional; harder-to-
                                                                Inc                                       (HN)      Residential kill
                                                                                                                                   pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim

www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                          114 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites      Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                      this          CoV-2        Added to
         Number                                                                  minutes)                                            product      (COVID-19),      List N
                                                                                                                                    on List N?       follow
                                                                                                                                                  disinfection
                                                                                                                                                 directions for
                                                                                                                                                 the following
                                                                                                                                                  pathogen(s)
      67619-20        Quaternary ammonium       Rex             Clorox           10         Ready-to-use Hard       Healthcare;     Kills a     Hepatitis A       03/13/2020
                                                                Professional                             Nonporous Institutional;   harder-to-  virus
                                                                Products                                 (HN); Food Residential     kill
                                                                Company                                  Contact                    pathogen
                                                                                                         Post-Rinse                 than SARS-
                                                                                                         Required                   CoV-2
                                                                                                         (FCR)                      (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      67619-26        Sodium hypochlorite       Boris           Clorox           10         Dilutable     Hard      Healthcare; Kills a        Canine             03/13/2020
                                                                Professional                              Nonporous Institutional; harder-to-  parvovirus
                                                                Products                                  (HN)      Residential kill
                                                                Company                                                            pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      67619-35        Peroxyacetic acid         Blacksmith      Clorox           1          Ready-to-use Hard      Healthcare;      Kills a     Rhinovirus        03/13/2020
                      (Peracetic acid);                         Professional                             Nonporous Institutional    harder-to-
                      Hydrogen peroxide                         Products                                 (HN)                       kill
                                                                Company                                                             pathogen
                                                                                                                                    than SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim

www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                          115 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites     Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                     this          CoV-2        Added to
         Number                                                                  minutes)                                           product      (COVID-19),      List N
                                                                                                                                   on List N?       follow
                                                                                                                                                 disinfection
                                                                                                                                                directions for
                                                                                                                                                the following
                                                                                                                                                 pathogen(s)
      67619-41        Quaternary ammonium       PPD Dash        Clorox           10         Dilutable     Hard      Healthcare; Kills a        Rotavirus         03/13/2020
                                                                Professional                              Nonporous Institutional; harder-to-
                                                                Products                                  (HN)      Residential kill
                                                                Company                                                            pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      67619-9         Quaternary ammonium       PJW-622         Clorox           3          Wipe          Hard      Healthcare; Kills a        Rotavirus         03/13/2020
                                                                Professional                              Nonporous Institutional; harder-to-
                                                                Products                                  (HN)      Residential kill
                                                                Company                                                            pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      6836-277        Quaternary ammonium       BARDAC          Lonza LLC        10         Dilutable     Hard      Healthcare; Kills a        Norovirus         03/13/2020
                                                205M-1.30                                                 Nonporous Institutional; harder-to-
                                                                                                          (HN)      Residential kill
                                                                                                                                   pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim

www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                         116 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites     Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                     this          CoV-2        Added to
         Number                                                                  minutes)                                           product      (COVID-19),      List N
                                                                                                                                   on List N?       follow
                                                                                                                                                 disinfection
                                                                                                                                                directions for
                                                                                                                                                the following
                                                                                                                                                 pathogen(s)
      6836-303        Quaternary ammonium       BARDAC          Lonza LLC        10         Dilutable     Hard      Healthcare; Kills a        Norovirus         03/13/2020
                                                205M-5.2                                                  Nonporous Institutional; harder-to-
                                                                                                          (HN)      Residential kill
                                                                                                                                   pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      6836-362        Quaternary ammonium       Nugen           Lonza LLC        5          Dilutable     Hard      Healthcare; Kills a        Norovirus         03/13/2020
                                                MB5A-128                                                  Nonporous Institutional; harder-to-
                                                                                                          (HN)      Residential kill
                                                                                                                                   pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      6836-363        Quaternary ammonium       Nugen           Lonza LLC        5          Dilutable     Hard      Healthcare; Kills a        Norovirus         03/13/2020
                                                MB5A-64                                                   Nonporous Institutional; harder-to-
                                                                                                          (HN)      Residential kill
                                                                                                                                   pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim

www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                         117 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites     Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                     this          CoV-2        Added to
         Number                                                                  minutes)                                           product      (COVID-19),      List N
                                                                                                                                   on List N?       follow
                                                                                                                                                 disinfection
                                                                                                                                                directions for
                                                                                                                                                the following
                                                                                                                                                 pathogen(s)
      6836-366        Quaternary ammonium       Nugen           Lonza LLC        5          Dilutable     Hard      Healthcare; Kills a        Norovirus         03/13/2020
                                                MB5N-64                                                   Nonporous Institutional; harder-to-
                                                                                                          (HN)      Residential kill
                                                                                                                                   pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      74559-1         Hydrogen peroxide         Accel TB        Virox            1          Ready-to-use Hard      Healthcare; Kills a        Poliovirus;        03/13/2020
                                                                Technologies                             Nonporous Institutional; harder-to-  Feline
                                                                Inc                                      (HN)      Residential kill           calicivirus
                                                                                                                                  pathogen
                                                                                                                                  than SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19);
                                                                                                                                  Emerging
                                                                                                                                  viral
                                                                                                                                  pathogen
                                                                                                                                  claim
      74559-9         Hydrogen peroxide         Oxy-1 RTU       Virox            0.5 (30    Ready-to-use Hard      Healthcare; Kills a        Poliovirus         03/13/2020
                                                                Technologies     seconds)                Nonporous Institutional; harder-to-
                                                                Inc                                      (HN)      Residential kill
                                                                                                                                  pathogen
                                                                                                                                  than SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19);
                                                                                                                                  Emerging
                                                                                                                                  viral
                                                                                                                                  pathogen
                                                                                                                                  claim

www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                         118 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites     Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                     this          CoV-2        Added to
         Number                                                                  minutes)                                           product      (COVID-19),      List N
                                                                                                                                   on List N?       follow
                                                                                                                                                 disinfection
                                                                                                                                                directions for
                                                                                                                                                the following
                                                                                                                                                 pathogen(s)
      74559-3         Hydrogen peroxide         Accel TB        Virox            1          Wipe          Hard      Healthcare; Kills a        Poliovirus        03/13/2020
                                                Wipes           Technologies                              Nonporous Institutional; harder-to-
                                                                Inc                                       (HN)      Residential kill
                                                                                                                                   pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      74559-4         Hydrogen peroxide         Accel         Virox              5          Dilutable     Hard      Healthcare; Kills a        Poliovirus        03/13/2020
                                                (Concentrate) Technologies                                Nonporous Institutional; harder-to-
                                                Disinfectant  Inc                                         (HN)      Residential kill
                                                Cleaner                                                                            pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      83614-1         Quaternary ammonium       Byotrol 24      Byotrol Inc      5          Ready-to-use Hard      Healthcare; Kills a        Feline             03/13/2020
                                                                                                         Nonporous Institutional; harder-to-  calicivirus
                                                                                                         (HN)      Residential kill
                                                                                                                                  pathogen
                                                                                                                                  than SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19);
                                                                                                                                  Emerging
                                                                                                                                  viral
                                                                                                                                  pathogen
                                                                                                                                  claim

www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                         119 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites     Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                      this          CoV-2        Added to
         Number                                                                  minutes)                                            product      (COVID-19),      List N
                                                                                                                                    on List N?       follow
                                                                                                                                                  disinfection
                                                                                                                                                 directions for
                                                                                                                                                 the following
                                                                                                                                                  pathogen(s)
      84150-2         Ethanol (Ethyl alcohol)   Mitersaw        GOJO             5          Wipe          Hard      Institutional; Kills a     Feline             03/13/2020
                                                                Industries Inc                            Nonporous Residential harder-to-     calicivirus
                                                                                                          (HN)                     kill
                                                                                                                                   pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      87742-1         Thymol                    Thymox          Laboratorie      4          Ready-to-use Hard       Healthcare;     Kills a     Norovirus         03/13/2020
                                                Disinfectant    M2                                       Nonporous Institutional;   harder-to-
                                                Spray                                                    (HN); Food Residential     kill
                                                                                                         Contact                    pathogen
                                                                                                         No Rinse                   than SARS-
                                                                                                         (FCNR)                     CoV-2
                                                                                                                                    (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      777-70          Quaternary ammonium       Lysol® Brand    Reckitt          0.5 (30    Ready-to-use Hard      Institutional; Kills a     Rotavirus           03/03/2020
                                                Cling & Fresh   Benckiser LLC    seconds)                Nonporous Residential harder-to-
                                                Toilet Bowl                                              (HN)                     kill
                                                Cleaner                                                                           pathogen
                                                                                                                                  than SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19);
                                                                                                                                  Emerging
                                                                                                                                  viral
                                                                                                                                  pathogen
                                                                                                                                  claim

www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                          120 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites      Why is       To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                      this           CoV-2        Added to
         Number                                                                  minutes)                                            product       (COVID-19),      List N
                                                                                                                                    on List N?        follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
      1677-129        Hydrogen peroxide;        Oxonia Active Ecolab Inc         10         Dilutable     Hard      Healthcare;     Kills a     Poliovirus         03/03/2020
                      Peroxyacetic acid                                                                   Nonporous Institutional   harder-to-
                      (Peracetic acid)                                                                    (HN)                      kill
                                                                                                                                    pathogen
                                                                                                                                    than SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      1677-226        Hydrogen peroxide;        Virasept        Ecolab Inc       4          Ready-to-use Hard       Healthcare;     Kills a     Norovirus;         03/03/2020
                      Octanoic acid;                                                                     Nonporous Institutional    harder-to-  Rhinovirus
                      Peroxyacetic acid                                                                  (HN); Food                 kill
                      (Peracetic acid)                                                                   Contact                    pathogen
                                                                                                         Post-Rinse                 than SARS-
                                                                                                         Required                   CoV-2
                                                                                                         (FCR)                      (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      1677-235        Sodium hypochlorite       Bleach          Ecolab Inc       1          Ready-to-use Hard      Healthcare;      Kills a       Murine           03/03/2020
                                                Disinfectant                                             Nonporous Institutional    harder-to-    norovirus;
                                                Cleaner                                                  (HN)                       kill          Poliovirus;
                                                                                                                                    pathogen      Rhinovirus
                                                                                                                                    than SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim

www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                           121 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites      Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                      this          CoV-2        Added to
         Number                                                                  minutes)                                            product      (COVID-19),      List N
                                                                                                                                    on List N?       follow
                                                                                                                                                  disinfection
                                                                                                                                                 directions for
                                                                                                                                                 the following
                                                                                                                                                  pathogen(s)
      1677-237        Hydrogen peroxide;        Oxycide Daily   Ecolab Inc       3          Dilutable     Hard      Healthcare;     Kills a     Feline            03/03/2020
                      Peroxyacetic acid         Disinfectant                                              Nonporous Institutional   harder-to-  calicivirus;
                      (Peracetic acid)          Cleaner                                                   (HN)                      kill        Rhinovirus
                                                                                                                                    pathogen
                                                                                                                                    than SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      1677-238        Hydrogen peroxide         Peroxide        Ecolab Inc       2          Dilutable     Hard      Healthcare;     Kills a     Norovirus         03/03/2020
                                                Multi Surface                                             Nonporous Institutional   harder-to-
                                                Cleaner and                                               (HN)                      kill
                                                Disinfectant                                                                        pathogen
                                                                                                                                    than SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      1677-249        Isopropanol (Isopropyl    Klercide        Ecolab Inc       5          Ready-to-use Hard      Healthcare;      Kills a     Rhinovirus        03/03/2020
                      alcohol)                  70/30 IPA                                                Nonporous Institutional    harder-to-
                                                                                                         (HN)                       kill
                                                                                                                                    pathogen
                                                                                                                                    than SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim

www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                          122 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites      Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                      this          CoV-2        Added to
         Number                                                                  minutes)                                            product      (COVID-19),      List N
                                                                                                                                    on List N?       follow
                                                                                                                                                  disinfection
                                                                                                                                                 directions for
                                                                                                                                                 the following
                                                                                                                                                  pathogen(s)
      777-83          Sodium hypochlorite       Lysol® Brand    Reckitt          0.5 (30    Ready-to-use Hard      Healthcare; Kills a        Rhinovirus;         03/03/2020
                                                Bleach Mold     Benckiser LLC    seconds)                Nonporous Institutional; harder-to-  Norovirus
                                                And Mildew                                               (HN)      Residential kill
                                                Remover                                                                           pathogen
                                                                                                                                  than SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19);
                                                                                                                                  Emerging
                                                                                                                                  viral
                                                                                                                                  pathogen
                                                                                                                                  claim
      1839-220        Quaternary ammonium       SC-RTU          Stepan           5          Ready-to-use Hard       Healthcare;     Kills a     Poliovirus        03/03/2020
                                                Disinfectant    Company                                  Nonporous Institutional;   harder-to-
                                                Cleaner                                                  (HN); Food Residential     kill
                                                                                                         Contact                    pathogen
                                                                                                         Post-Rinse                 than SARS-
                                                                                                         Required                   CoV-2
                                                                                                         (FCR)                      (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      1839-248        Quaternary ammonium       Stepan Spray    Stepan           5          Dilutable     Hard      Healthcare; Kills a        Rhinovirus         03/03/2020
                                                Disinfectant    Company                                   Nonporous Institutional; harder-to-
                                                Concentrate                                               (HN)      Residential kill
                                                                                                                                   pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim

www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                          123 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites     Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                     this          CoV-2        Added to
         Number                                                                  minutes)                                           product      (COVID-19),      List N
                                                                                                                                   on List N?       follow
                                                                                                                                                 disinfection
                                                                                                                                                directions for
                                                                                                                                                the following
                                                                                                                                                 pathogen(s)
      4091-21         Quaternary ammonium       Condor 2        W.M. Barr &      5          Ready-to-use Hard      Healthcare; Kills a        Rotavirus          03/03/2020
                                                                Company Inc                              Nonporous Institutional; harder-to-
                                                                                                         (HN)      Residential kill
                                                                                                                                  pathogen
                                                                                                                                  than SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19);
                                                                                                                                  Emerging
                                                                                                                                  viral
                                                                                                                                  pathogen
                                                                                                                                  claim
      4091-22         Quaternary ammonium;      Raptor 5        W.M. Barr &      5          Ready-to-use Hard      Healthcare; Kills a        Rhinovirus         03/03/2020
                      Citric acid                               Company Inc                              Nonporous Institutional; harder-to-
                                                                                                         (HN)      Residential kill
                                                                                                                                  pathogen
                                                                                                                                  than SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19);
                                                                                                                                  Emerging
                                                                                                                                  viral
                                                                                                                                  pathogen
                                                                                                                                  claim
      42182-9         Quaternary ammonium;      Firebird F130   Microban         5          Ready-to-use Hard      Healthcare; Kills a        Poliovirus;        03/03/2020
                      Ethanol (Ethyl alcohol)                   Products                                 Nonporous Institutional; harder-to-  Norovirus
                                                                Company                                  (HN)      Residential kill
                                                                                                                                  pathogen
                                                                                                                                  than SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19);
                                                                                                                                  Emerging
                                                                                                                                  viral
                                                                                                                                  pathogen
                                                                                                                                  claim

www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                         124 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites    Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                    this          CoV-2        Added to
         Number                                                                  minutes)                                          product      (COVID-19),      List N
                                                                                                                                  on List N?       follow
                                                                                                                                                disinfection
                                                                                                                                               directions for
                                                                                                                                               the following
                                                                                                                                                pathogen(s)
      47371-129       Quaternary ammonium       Formulation     H&S              10         Dilutable     Hard      Healthcare; Kills a        Adenovirus       03/03/2020
                                                HWS- 256        Chemicals                                 Nonporous Institutional; harder-to-  Type 7
                                                                Division of                               (HN)      Residential kill
                                                                Lonza LLC                                                          pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      47371-130       Quaternary ammonium       Formulation     H&S              10         Dilutable     Hard      Healthcare; Kills a        Adenovirus       03/03/2020
                                                HWS-128         Chemicals                                 Nonporous Institutional; harder-to-
                                                                Division of                               (HN)      Residential kill
                                                                Lonza LLC                                                          pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      47371-131       Quaternary ammonium       HWS-64          H&S              10         Dilutable     Hard      Healthcare; Kills a        Adenovirus       03/03/2020
                                                                Chemicals                                 Nonporous Institutional; harder-to-
                                                                Division of                               (HN)      Residential kill
                                                                Lonza LLC                                                          pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim

www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                        125 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites     Why is       To kill SARS-        Date
       Registration                                Name                          Time (in      Type         Types                     this           CoV-2          Added to
         Number                                                                  minutes)                                           product       (COVID-19),        List N
                                                                                                                                   on List N?        follow
                                                                                                                                                  disinfection
                                                                                                                                                 directions for
                                                                                                                                                 the following
                                                                                                                                                  pathogen(s)
      47371-192       Quaternary ammonium       Formulation     H&S              10         Dilutable     Hard      Institutional; Kills a     Adenovirus           03/03/2020
                                                HWS-32          Chemicals                                 Nonporous Residential harder-to-
                                                                Division of                               (HN)                     kill
                                                                Lonza LLC                                                          pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      56392-7         Sodium hypochlorite       Clorox          Clorox           1          Ready-to-use Hard       Healthcare;    Kills a       Canine             03/03/2020
                                                Healthcare®     Professional                             Nonporous Institutional   harder-to-    parvovirus;
                                                Bleach          Products                                 (HN); Food                kill          Feline
                                                Germicidal      Company                                  Contact                   pathogen      panleukopenia
                                                Cleaner Spray                                            Post-Rinse                than SARS-    virus; Hepatitis
                                                                                                         Required                  CoV-2         A virus;
                                                                                                         (FCR)                     (COVID-19);   Norovirus;
                                                                                                                                   Emerging      Poliovirus;
                                                                                                                                   viral         Rhinovirus
                                                                                                                                   pathogen
                                                                                                                                   claim
      5813-105        Sodium hypochlorite       Clorox Multi    The Clorox       1          Ready-to-use Hard       Residential    Kills a       Rhinovirus;        03/03/2020
                                                Surface         Company                                  Nonporous                 harder-to-    Canine
                                                Cleaner +                                                (HN); Food                kill          parvovirus;
                                                Bleach                                                   Contact                   pathogen      Feline
                                                                                                         Post-Rinse                than SARS-    panleukopenia
                                                                                                         Required                  CoV-2         virus;
                                                                                                         (FCR)                     (COVID-19);   Norovirus;
                                                                                                                                   Emerging      Poliovirus
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim

www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                            126 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites     Why is       To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                     this           CoV-2        Added to
         Number                                                                  minutes)                                           product       (COVID-19),      List N
                                                                                                                                   on List N?        follow
                                                                                                                                                  disinfection
                                                                                                                                                 directions for
                                                                                                                                                 the following
                                                                                                                                                  pathogen(s)
      5813-110        Hydrogen peroxide         Clorox Pet      The Clorox       5          Ready-to-use Hard      Healthcare; Kills a        Enterovirus     03/03/2020
                                                Solutions       Company                                  Nonporous Institutional; harder-to-  D68; Norovirus;
                                                Advanced                                                 (HN)      Residential kill           Rhinovirus
                                                Formula                                                                           pathogen
                                                Disinfecting                                                                      than SARS-
                                                Stain & Odor                                                                      CoV-2
                                                Remover                                                                           (COVID-19);
                                                                                                                                  Emerging
                                                                                                                                  viral
                                                                                                                                  pathogen
                                                                                                                                  claim
      5813-111        Sodium hypochlorite       Clorox          The Clorox       10         Dilutable     Hard      Healthcare; Kills a          Canine           03/03/2020
                                                Disinfecting    Company                                   Nonporous Institutional; harder-to-    parvovirus;
                                                Bleach2                                                   (HN)      Residential kill             Feline
                                                                                                                                   pathogen      parvovirus
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      5813-114        Sodium hypochlorite       Clorox          The Clorox       10         Dilutable     Hard      Healthcare; Kills a          Canine           03/03/2020
                                                Performance     Company                                   Nonporous Institutional; harder-to-    parvovirus;
                                                Bleach1                                                   (HN)      Residential kill             Feline
                                                                                                                                   pathogen      parvovirus
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim

www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                          127 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation   Surface     Use Sites    Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type        Types                     this          CoV-2        Added to
         Number                                                                  minutes)                                          product      (COVID-19),      List N
                                                                                                                                  on List N?       follow
                                                                                                                                                disinfection
                                                                                                                                               directions for
                                                                                                                                               the following
                                                                                                                                                pathogen(s)
      5813-115        Quaternary ammonium       Clorox       The Clorox          5          Ready-to-use Hard      Residential    Kills a     Rotavirus         03/03/2020
                                                Scentiva     Company                                     Nonporous                harder-to-
                                                Bathroom                                                 (HN)                     kill
                                                Disinfecting                                                                      pathogen
                                                Foam Cleaner                                                                      than SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19);
                                                                                                                                  Emerging
                                                                                                                                  viral
                                                                                                                                  pathogen
                                                                                                                                  claim
      5813-21         Sodium hypochlorite       Clorox Clean    The Clorox       1          Ready-to-use Hard      Healthcare; Kills a        Norovirus;        03/03/2020
                                                Up Cleaner +    Company                                  Nonporous Institutional; harder-to-  Poliovirus
                                                Bleach                                                   (HN)      Residential kill
                                                                                                                                  pathogen
                                                                                                                                  than SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19);
                                                                                                                                  Emerging
                                                                                                                                  viral
                                                                                                                                  pathogen
                                                                                                                                  claim
      5813-40         Quaternary ammonium       Clorox          The Clorox       10         Ready-to-use Hard      Healthcare; Kills a        Rhinovirus        03/03/2020
                                                Disinfecting    Company                                  Nonporous Institutional; harder-to-
                                                Bathroom                                                 (HN)      Residential kill
                                                Cleaner                                                                           pathogen
                                                                                                                                  than SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19);
                                                                                                                                  Emerging
                                                                                                                                  viral
                                                                                                                                  pathogen
                                                                                                                                  claim

www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                        128 of 143
          EPA          Active Ingredient(s)       Product          Company       Contact    Formulation    Surface     Use Sites      Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                       this          CoV-2        Added to
         Number                                                                  minutes)                                             product      (COVID-19),      List N
                                                                                                                                     on List N?       follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
      5813-89         Sodium hypochlorite       Clorox Toilet    The Clorox      10         Ready-to-use Hard      Institutional; Kills a     Rhinovirus;          03/03/2020
                                                Bowl Cleaner     Company                                 Nonporous Residential harder-to-     Rotavirus
                                                with Bleach                                              (HN)                     kill
                                                                                                                                  pathogen
                                                                                                                                  than SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19);
                                                                                                                                  Emerging
                                                                                                                                  viral
                                                                                                                                  pathogen
                                                                                                                                  claim
      63761-10        Quaternary ammonium;      Sterilex Ultra   Sterilex        10         Dilutable     Hard      Healthcare;      Kills a     Feline            03/03/2020
                      Sodium carbonate          Step                                                      Nonporous Institutional    harder-to-  calicivirus;
                      peroxyhydrate                                                                       (HN)                       kill        Rotavirus
                                                                                                                                     pathogen
                                                                                                                                     than SARS-
                                                                                                                                     CoV-2
                                                                                                                                     (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      63761-8         Quaternary ammonium;      Sterilex Ultra   Sterilex        10         Dilutable     Hard       Healthcare;     Kills a     Feline            03/03/2020
                      Hydrogen peroxide         Disinfectant                                              Nonporous Institutional;   harder-to-  calicivirus
                                                Cleaner                                                   (HN); Food Residential     kill
                                                Solution 1                                                Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim

www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                           129 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites      Why is       To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                      this           CoV-2        Added to
         Number                                                                  minutes)                                            product       (COVID-19),      List N
                                                                                                                                    on List N?        follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
      675-54          Quaternary ammonium       Lysol® Brand    Reckitt          5          Dilutable     Hard       Healthcare;    Kills a     Rotavirus          03/03/2020
                                                Heavy Duty      Benckiser LLC                             Nonporous Institutional   harder-to-
                                                Cleaner                                                   (HN); Food                kill
                                                Disinfectant                                              Contact                   pathogen
                                                Concentrate                                               Post-Rinse                than SARS-
                                                                                                          Required                  CoV-2
                                                                                                          (FCR)                     (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      67619-12        Sodium hypochlorite       Clorox          Clorox           3          Wipe          Hard      Healthcare;     Kills a       Canine           03/03/2020
                                                Healthcare®     Professional                              Nonporous Institutional   harder-to-    parvovirus;
                                                Bleach          Products                                  (HN)                      kill          Feline
                                                Germicidal      Company                                                             pathogen      parvovirus
                                                Wipes                                                                               than SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      67619-16        Sodium hypochlorite       Clorox          Clorox           10         Ready-to-use Hard      Institutional; Kills a     Rotavirus;           03/03/2020
                                                Commercial      Professional                             Nonporous Residential harder-to-     Rhinovirus 39
                                                Solutions®      Products                                 (HN)                     kill
                                                Toilet Bowl     Company                                                           pathogen
                                                Cleaner with                                                                      than SARS-
                                                Bleach1                                                                           CoV-2
                                                                                                                                  (COVID-19);
                                                                                                                                  Emerging
                                                                                                                                  viral
                                                                                                                                  pathogen
                                                                                                                                  claim

www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                           130 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites      Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                      this          CoV-2        Added to
         Number                                                                  minutes)                                            product      (COVID-19),      List N
                                                                                                                                    on List N?       follow
                                                                                                                                                  disinfection
                                                                                                                                                 directions for
                                                                                                                                                 the following
                                                                                                                                                  pathogen(s)
      67619-17        Sodium hypochlorite       Clorox          Clorox           5          Ready-to-use Hard       Healthcare;     Kills a     Norovirus         03/03/2020
                                                Commercial      Professional                             Nonporous Institutional;   harder-to-
                                                Solutions®      Products                                 (HN); Food Residential     kill
                                                Clorox®         Company                                  Contact                    pathogen
                                                Clean-Up                                                 Post-Rinse                 than SARS-
                                                Disinfectant                                             Required                   CoV-2
                                                Cleaner with                                             (FCR)                      (COVID-19);
                                                Bleach1                                                                             Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      67619-21        Quaternary ammonium;      Clorox          Clorox           10         Ready-to-use Hard      Healthcare; Kills a           Coxsackievirus; 03/03/2020
                      Ethanol (Ethyl alcohol)   Commercial      Professional                             Nonporous Institutional; harder-to-     Echovirus;
                                                Solutions®      Products                                 (HN)      Residential kill              Feline
                                                Clorox®         Company                                                           pathogen       calicivirus;
                                                Disinfecting                                                                      than SARS-     Hepatitis A
                                                Spray                                                                             CoV-2          virus;
                                                                                                                                  (COVID-19);    Poliovirus
                                                                                                                                  Emerging
                                                                                                                                  viral
                                                                                                                                  pathogen
                                                                                                                                  claim
      67619-24        Hydrogen peroxide         Clorox          Clorox           1          Ready-to-use Hard       Healthcare;     Kills a     Norovirus;        03/03/2020
                                                Commercial      Professional                             Nonporous Institutional;   harder-to-  Rhinovirus;
                                                Solutions®      Products                                 (HN); Food Residential     kill        Rotavirus
                                                Hydrogen        Company                                  Contact                    pathogen
                                                Peroxide                                                 Post-Rinse                 than SARS-
                                                Cleaner                                                  Required                   CoV-2
                                                Disinfectant                                             (FCR)                      (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim

www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                          131 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites      Why is       To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                      this           CoV-2        Added to
         Number                                                                  minutes)                                            product       (COVID-19),      List N
                                                                                                                                    on List N?        follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
      67619-25        Hydrogen peroxide         Clorox          Clorox           2          Wipe          Hard      Healthcare; Kills a        Norovirus           03/03/2020
                                                Commercial      Professional                              Nonporous Institutional; harder-to-
                                                Solutions®      Products                                  (HN)      Residential kill
                                                Hydrogen        Company                                                            pathogen
                                                Peroxide                                                                           than SARS-
                                                Cleaner                                                                            CoV-2
                                                Disinfectant                                                                       (COVID-19);
                                                Wipes                                                                              Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      67619-29        Ethanol (Ethyl alcohol)   Saginaw         Clorox           5          Ready-to-use Hard       Healthcare;     Kills a       Coxsackievirus; 03/03/2020
                                                                Professional                             Nonporous Institutional;   harder-to-    Hepatitis A
                                                                Products                                 (HN); Food Residential     kill          virus;
                                                                Company                                  Contact                    pathogen      Rhinovirus;
                                                                                                         Post-Rinse                 than SARS-    Rotavirus
                                                                                                         Required                   CoV-2
                                                                                                         (FCR)                      (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      67619-30        Sodium hypochlorite       GNR             Clorox           1          Ready-to-use Hard      Healthcare; Kills a            Coxsackievirus; 03/03/2020
                                                                Professional                             Nonporous Institutional; harder-to-      Feline
                                                                Products                                 (HN)      Residential kill               calicivirus;
                                                                Company                                                           pathogen        Feline
                                                                                                                                  than SARS-      panleukopenia
                                                                                                                                  CoV-2           virus; Minute
                                                                                                                                  (COVID-19);     virus of mice;
                                                                                                                                  Emerging        Poliovirus;
                                                                                                                                  viral           Rhinovirus
                                                                                                                                  pathogen        Type 37
                                                                                                                                  claim

www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                           132 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation      Surface     Use Sites      Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type           Types                       this          CoV-2        Added to
         Number                                                                  minutes)                                               product      (COVID-19),      List N
                                                                                                                                       on List N?       follow
                                                                                                                                                     disinfection
                                                                                                                                                    directions for
                                                                                                                                                    the following
                                                                                                                                                     pathogen(s)
      67619-33        Hydrogen peroxide         Clorox          Clorox           5          Ready-to-use Hard      Healthcare; Kills a              Enterovirus;     03/03/2020
                                                Commercial      Professional                             Nonporous Institutional; harder-to-        Norovirus;
                                                Solutions®      Products                                 (HN)      Residential kill                 Rhinovirus
                                                Clorox®         Company                                                           pathogen          Type 37
                                                Disinfecting                                                                      than SARS-
                                                Biostain &                                                                        CoV-2
                                                Odor                                                                              (COVID-19);
                                                Remover                                                                           Emerging
                                                                                                                                  viral
                                                                                                                                  pathogen
                                                                                                                                  claim
      67619-37        Quaternary ammonium       Clorox          Clorox           5          Wipe            Hard      Healthcare; Kills a        Norovirus           03/03/2020
                                                Healthcare®     Professional                                Nonporous Institutional; harder-to-
                                                VersaSure®      Products                                    (HN)      Residential kill
                                                Wipes           Company                                                              pathogen
                                                                                                                                     than SARS-
                                                                                                                                     CoV-2
                                                                                                                                     (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      67619-38        Quaternary ammonium       CloroxPro™      Clorox           2          Ready-to-       Hard       Healthcare;     Kills a     Adenovirus        03/03/2020
                                                Clorox Total    Professional                use;            Nonporous Institutional;   harder-to-
                                                360®            Products                    Electrostatic   (HN); Food Residential     kill
                                                Disinfecting    Company                     spray           Contact                    pathogen
                                                Cleaner1                                    (Clorox®        Post-Rinse                 than SARS-
                                                                                            Total 360®      Required                   CoV-2
                                                                                            system)         (FCR)                      (COVID-19);
                                                                                                                                       Emerging
                                                                                                                                       viral
                                                                                                                                       pathogen
                                                                                                                                       claim

www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                             133 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites      Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                       this          CoV-2        Added to
         Number                                                                  minutes)                                             product      (COVID-19),      List N
                                                                                                                                     on List N?       follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
      6836-266        Quaternary ammonium       BARDAC          Lonza LLC        10         Dilutable     Hard       Healthcare;     Kills a     Norovirus         03/03/2020
                                                205M-10                                                   Nonporous Institutional;   harder-to-
                                                                                                          (HN); Food Residential     kill
                                                                                                          Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      6836-278        Quaternary ammonium       BARDAC          Lonza LLC        10         Dilutable     Hard      Healthcare; Kills a        Norovirus           03/03/2020
                                                205M- 14.08                                               Nonporous Institutional; harder-to-
                                                                                                          (HN)      Residential kill
                                                                                                                                   pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      6836-289        Quaternary ammonium       BARDAC          Lonza LLC        10         Ready-to-use Hard       Healthcare;      Kills a     Norovirus         03/03/2020
                                                205M RTU                                                 Nonporous Institutional;    harder-to-
                                                                                                         (HN); Food Residential      kill
                                                                                                         Contact                     pathogen
                                                                                                         Post-Rinse                  than SARS-
                                                                                                         Required                    CoV-2
                                                                                                         (FCR)                       (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim

www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                           134 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites      Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                       this          CoV-2        Added to
         Number                                                                  minutes)                                             product      (COVID-19),      List N
                                                                                                                                     on List N?       follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
      6836-302        Quaternary ammonium       BARDAC          Lonza LLC        10         Dilutable     Hard       Healthcare;     Kills a     Norovirus         03/03/2020
                                                205M-2.6                                                  Nonporous Institutional;   harder-to-
                                                                                                          (HN); Food Residential     kill
                                                                                                          Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      6836-305        Quaternary ammonium       BARDAC          Lonza LLC        10         Dilutable     Hard       Healthcare;     Kills a     Norovirus         03/03/2020
                                                205M-23                                                   Nonporous Institutional;   harder-to-
                                                                                                          (HN); Food Residential     kill
                                                                                                          Contact                    pathogen
                                                                                                          Post-Rinse                 than SARS-
                                                                                                          Required                   CoV-2
                                                                                                          (FCR)                      (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      6836-361        Quaternary ammonium       Nugen           Lonza LLC        5          Dilutable     Hard      Healthcare; Kills a        Norovirus           03/03/2020
                                                MB5A-256                                                  Nonporous Institutional; harder-to-
                                                                                                          (HN)      Residential kill
                                                                                                                                   pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim

www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                           135 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites     Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                     this          CoV-2        Added to
         Number                                                                  minutes)                                           product      (COVID-19),      List N
                                                                                                                                   on List N?       follow
                                                                                                                                                 disinfection
                                                                                                                                                directions for
                                                                                                                                                the following
                                                                                                                                                 pathogen(s)
      6836-364        Quaternary ammonium       Nugen           Lonza LLC        5          Dilutable     Hard      Healthcare; Kills a        Norovirus         03/03/2020
                                                MB5N-256                                                  Nonporous Institutional; harder-to-
                                                                                                          (HN)      Residential kill
                                                                                                                                   pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      6836-365        Quaternary ammonium       Nugen           Lonza LLC        5          Dilutable     Hard      Healthcare; Kills a        Norovirus         03/03/2020
                                                MB5N-128                                                  Nonporous Institutional; harder-to-
                                                                                                          (HN)      Residential kill
                                                                                                                                   pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      6836-70         Quaternary ammonium       BARDAC          Lonza LLC        10         Dilutable     Hard      Healthcare; Kills a        Norovirus         03/03/2020
                                                205M-7.5                                                  Nonporous Institutional; harder-to-
                                                                                                          (HN)      Residential kill
                                                                                                                                   pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim

www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                         136 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites      Why is       To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                      this           CoV-2        Added to
         Number                                                                  minutes)                                            product       (COVID-19),      List N
                                                                                                                                    on List N?        follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
      70627-24        Quaternary ammonium       Virex™ II / 256 Diversey Inc     10         Dilutable     Hard       Healthcare;    Kills a     Adenovirus         03/03/2020
                                                                                                          Nonporous Institutional   harder-to-  Type 2
                                                                                                          (HN); Food                kill
                                                                                                          Contact                   pathogen
                                                                                                          Post-Rinse                than SARS-
                                                                                                          Required                  CoV-2
                                                                                                          (FCR)                     (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      70627-58        Hydrogen peroxide         Oxy-Team™       Diversey Inc     5          Dilutable     Hard      Healthcare;     Kills a       Canine           03/03/2020
                                                Disinfectant                                              Nonporous Institutional   harder-to-    parvovirus;
                                                Cleaner                                                   (HN)                      kill          Feline
                                                                                                                                    pathogen      picornavirus
                                                                                                                                    than SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      70627-60        Hydrogen peroxide         Oxivir™ Wipes Diversey Inc       1          Wipe          Hard      Healthcare; Kills a           Norovirus;      03/03/2020
                                                                                                          Nonporous Institutional; harder-to-     Poliovirus Type
                                                                                                          (HN)      Residential kill              1; Rhinovirus
                                                                                                                                   pathogen       Type 14
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim

www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                           137 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites      Why is       To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                      this           CoV-2        Added to
         Number                                                                  minutes)                                            product       (COVID-19),      List N
                                                                                                                                    on List N?        follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
      70627-72        Sodium hypochlorite       Avert           Diversey Inc     1          Dilutable     Hard      Healthcare;     Kills a       Canine          03/03/2020
                                                Sporicidal                                                Nonporous Institutional   harder-to-    parvovirus;
                                                Disinfectant                                              (HN)                      kill          Norovirus;
                                                Cleaner                                                                             pathogen      Hepatitis A
                                                                                                                                    than SARS-    virus;
                                                                                                                                    CoV-2         Poliovirus Type
                                                                                                                                    (COVID-19);   1
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      70627-74        Hydrogen peroxide         Oxivir™ 1       Diversey Inc     1          Ready-to-use Hard      Healthcare;      Kills a       Canine           03/03/2020
                                                                                                         Nonporous Institutional    harder-to-    parvovirus;
                                                                                                         (HN)                       kill          Enterovirus
                                                                                                                                    pathogen      D68
                                                                                                                                    than SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      70627-77        Hydrogen peroxide         Oxivir™ 1       Diversey Inc     1          Wipe          Hard      Healthcare;     Kills a     Enterovirus        03/03/2020
                                                Wipes                                                     Nonporous Institutional   harder-to-  D68
                                                                                                          (HN)                      kill
                                                                                                                                    pathogen
                                                                                                                                    than SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim

www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                           138 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites     Why is       To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                     this           CoV-2        Added to
         Number                                                                  minutes)                                           product       (COVID-19),      List N
                                                                                                                                   on List N?        follow
                                                                                                                                                  disinfection
                                                                                                                                                 directions for
                                                                                                                                                 the following
                                                                                                                                                  pathogen(s)
      71847-6         Sodium                    Klorsept        Medentech        1          Dilutable     Hard      Healthcare; Kills a          Hepatitis A      03/03/2020
                      dichloroisocyanurate                      LTD                                       Nonporous Institutional; harder-to-    virus;
                                                                                                          (HN)      Residential kill             Coxsackievirus
                                                                                                                                   pathogen      B3
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      71847-7         Sodium                    Klorkleen       Medentech        1          Dilutable     Hard      Healthcare; Kills a          Hepatitis A      03/03/2020
                      dichloroisocyanurate                      LTD                                       Nonporous Institutional; harder-to-    virus;
                                                                                                          (HN)      Residential kill             Coxsackievirus
                                                                                                                                   pathogen      B3
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      777-132         Hydrochloric acid         Lysol® Brand    Reckitt          10         Ready-to-use Hard      Healthcare;     Kills a     Poliovirus Type 03/03/2020
                                                Power Plus      Benckiser LLC                            Nonporous Residential     harder-to-  1
                                                Toilet Bowl                                              (HN)                      kill
                                                Cleaner                                                                            pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim

www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                          139 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface    Use Sites     Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                     this          CoV-2        Added to
         Number                                                                  minutes)                                           product      (COVID-19),      List N
                                                                                                                                   on List N?       follow
                                                                                                                                                 disinfection
                                                                                                                                                directions for
                                                                                                                                                the following
                                                                                                                                                 pathogen(s)
      1677-251        Hydrogen peroxide         Peroxide        Ecolab Inc       0.75 (45   Ready-to-use Hard      Healthcare;     Kills a     Norovirus         03/03/2020
                                                Disinfectant                     seconds)                Nonporous Institutional   harder-to-
                                                And Glass                                                (HN)                      kill
                                                Cleaner RTU                                                                        pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      777-81          Hydrochloric acid         Lysol® Brand    Reckitt          10         Ready-to-use Hard      Healthcare; Kills a        Poliovirus Type 03/03/2020
                                                Lime & Rust     Benckiser LLC                            Nonporous Institutional; harder-to-  1; Hepatitis A
                                                Toilet Bowl                                              (HN)      Residential kill           virus
                                                Cleaner                                                                           pathogen
                                                                                                                                  than SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19);
                                                                                                                                  Emerging
                                                                                                                                  viral
                                                                                                                                  pathogen
                                                                                                                                  claim
      777-89          Quaternary ammonium       Lysol® Brand Reckitt             3          Dilutable     Hard       Institutional; Kills a     Rotavirus WA     03/03/2020
                                                Clean & Fresh Benckiser LLC                               Nonporous Residential harder-to-
                                                Multi-surface                                             (HN); Food                kill
                                                Cleaner                                                   Contact                   pathogen
                                                                                                          Post-Rinse                than SARS-
                                                                                                          Required                  CoV-2
                                                                                                          (FCR)                     (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim

www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                         140 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation    Surface     Use Sites      Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type         Types                       this          CoV-2        Added to
         Number                                                                  minutes)                                             product      (COVID-19),      List N
                                                                                                                                     on List N?       follow
                                                                                                                                                   disinfection
                                                                                                                                                  directions for
                                                                                                                                                  the following
                                                                                                                                                   pathogen(s)
      84150-1         Ethanol (Ethyl alcohol)   PURELL          GOJO             5          Wipe          Hard       Healthcare;     Kills a     Norovirus         03/03/2020
                                                Professional    Industries Inc                            Nonporous Institutional;   harder-to-
                                                Surface                                                   (HN); Food Residential     kill
                                                Disinfectant                                              Contact                    pathogen
                                                Wipes                                                     No Rinse                   than SARS-
                                                                                                          (FCNR)                     CoV-2
                                                                                                                                     (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      84368-1         Ethanol (Ethyl alcohol)   Urthpro         Urthtech LLC     1          Ready-to-use Hard       Healthcare;      Kills a     Hepatitis A       03/03/2020
                                                                                                         Nonporous Institutional;    harder-to-  virus
                                                                                                         (HN); Food Residential      kill
                                                                                                         Contact                     pathogen
                                                                                                         No Rinse                    than SARS-
                                                                                                         (FCNR)                      CoV-2
                                                                                                                                     (COVID-19);
                                                                                                                                     Emerging
                                                                                                                                     viral
                                                                                                                                     pathogen
                                                                                                                                     claim
      88494-3         Quaternary ammonium;      Peak            North            1          Ready-to-use Hard      Healthcare; Kills a        Poliovirus Type 03/03/2020
                      Ethanol (Ethyl alcohol)   Disinfectant    American                                 Nonporous Institutional; harder-to-  1; Rhinovirus
                                                                Infection                                (HN)      Residential kill
                                                                Control Ltd                                                       pathogen
                                                                                                                                  than SARS-
                                                                                                                                  CoV-2
                                                                                                                                  (COVID-19);
                                                                                                                                  Emerging
                                                                                                                                  viral
                                                                                                                                  pathogen
                                                                                                                                  claim

www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                           141 of 143
          EPA          Active Ingredient(s)        Product        Company        Contact    Formulation    Surface    Use Sites      Why is      To kill SARS-      Date
       Registration                                 Name                         Time (in      Type         Types                      this          CoV-2        Added to
         Number                                                                  minutes)                                            product      (COVID-19),      List N
                                                                                                                                    on List N?       follow
                                                                                                                                                  disinfection
                                                                                                                                                 directions for
                                                                                                                                                 the following
                                                                                                                                                  pathogen(s)
      88494-4         Quaternary ammonium;       Peak           North            1          Wipe          Hard      Healthcare; Kills a        Poliovirus Type 03/03/2020
                      Ethanol (Ethyl alcohol)    Disinfectant   American                                  Nonporous Institutional; harder-to-  1; Rhinovirus
                                                 Wipes          Infection                                 (HN)      Residential kill
                                                                Control Ltd                                                        pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim
      9480-10         Quaternary ammonium;       Sani-Prime     Professional     3          Ready-to-use Hard      Healthcare;      Kills a     Feline            03/03/2020
                      Ethanol (Ethyl alcohol);   Germicidal     Disposables                              Nonporous Institutional    harder-to-  calicivirus
                      Isopropanol (Isopropyl     Spray          International                            (HN)                       kill
                      alcohol)                                  Inc                                                                 pathogen
                                                                                                                                    than SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim
      9480-12         Quaternary ammonium;       Sani-Cloth     Professional     3          Wipe          Hard      Healthcare;     Kills a     Feline            03/03/2020
                      Ethanol (Ethyl alcohol);   Prime          Disposables                               Nonporous Institutional   harder-to-  calicivirus
                      Isopropanol (Isopropyl     Germicidal     International                             (HN)                      kill
                      alcohol)                   Disposable     Inc                                                                 pathogen
                                                 Wipe                                                                               than SARS-
                                                                                                                                    CoV-2
                                                                                                                                    (COVID-19);
                                                                                                                                    Emerging
                                                                                                                                    viral
                                                                                                                                    pathogen
                                                                                                                                    claim

www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                          142 of 143
          EPA          Active Ingredient(s)       Product         Company        Contact    Formulation   Surface     Use Sites     Why is      To kill SARS-      Date
       Registration                                Name                          Time (in      Type        Types                      this          CoV-2        Added to
         Number                                                                  minutes)                                           product      (COVID-19),      List N
                                                                                                                                   on List N?       follow
                                                                                                                                                 disinfection
                                                                                                                                                directions for
                                                                                                                                                the following
                                                                                                                                                 pathogen(s)
      9480-14         Hydrogen peroxide         Sani-           Professional     1          Ready-to-use Hard      Healthcare;     Kills a     Norovirus         03/03/2020
                                                HyPerCide       Disposables                              Nonporous Institutional   harder-to-
                                                Germicidal      International                            (HN)                      kill
                                                Spray           Inc                                                                pathogen
                                                                                                                                   than SARS-
                                                                                                                                   CoV-2
                                                                                                                                   (COVID-19);
                                                                                                                                   Emerging
                                                                                                                                   viral
                                                                                                                                   pathogen
                                                                                                                                   claim




www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2                                                                                         143 of 143
